Exhibit 10.1

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

EXECUTION COPY

 

TERMINATION AND TRANSITION AGREEMENT

 

This Termination and Transition Agreement (the “Agreement”) is effective as of
1st July 2007 (the “Effective Date”) by and between THE MEDICINES COMPANY, a
Delaware corporation having offices at 8 Campus Drive, Parsippany, New Jersey 
07054 (“TMC”), NYCOMED DANMARK ApS, P.O. Box 88, Langebjerg 1 DK-4000 Roskilde,
Denmark, a company duly organized and existing under the laws of the Kingdom of
Denmark (“Nycomed”), and NYCOMED HOLDING ApS, P.O. Box 88, Langebjerg 1 DK-4000
Roskilde, Denmark, a company duly organized and existing under the laws of the
Kingdom of Denmark (“Nycomed Parent”).

 

TMC and Nycomed shall be referred to individually as a “Party” and collectively
as the “Parties”.

 

WITNESSETH:

 

WHEREAS, TMC is in the business of developing, manufacturing and marketing
pharmaceutical products; and

 

WHEREAS, Nycomed is engaged in, among other things, the distribution, promotion
and marketing of pharmaceutical products; and

 

WHEREAS, TMC and Nycomed are parties to that certain Sales, Marketing and
Distribution Agreement dated as of March 25, 2002, as amended on May 28, 2003
(the “Former Distribution Agreement”), pursuant to which, among other things:

 

•                                          TMC appointed Nycomed as its
exclusive distributor in the Territory (for purposes of these Recitals, as
defined in the Former Distribution Agreement) for the Product (as defined
below);

•                                          TMC, as the market authorization
holder in certain countries of such Territory, agreed to manufacture and supply
the Product to Nycomed for distribution by Nycomed in such Territory; and

•                                          Nycomed agreed to promote, market and
distribute the Product in such Territory; and

 

WHEREAS, TMC desires to terminate and reacquire the rights it granted to Nycomed
under the Former Distribution Agreement on the terms and conditions contained
herein, and Nycomed desires to terminate and transfer its rights in the Product
under the Former Distribution Agreement back to TMC on the terms and conditions
set forth herein, whereby, among other things:

 

1

--------------------------------------------------------------------------------


 

•                                          The Former Distribution Agreement and
the Parties’ rights and obligations thereunder shall terminate, except to the
extent otherwise provided by this Agreement, and simultaneously therewith, the
Parties and Nycomed Parent shall enter into a New Distribution Agreement (as
defined below) and a Services Agreement (as defined below) and shall perform
pursuant to such agreements through the Transition Period (as defined below),
unless such agreements are terminated earlier in accordance with their terms;

•                                          TMC shall make certain payments to
Nycomed as provided herein; and

•                                          The Parties shall cooperate to effect
the transfer from Nycomed to TMC or TMC’s designee of Regulatory Filings (as
defined below), Approvals (as defined below) and data generated to support the
foregoing, as well as all Know-How (as defined below), intellectual property,
marketing, sales and customer data and certain contracts that relate to the
Product, either on the Effective Date or during the Transition Period, as
provided below;

 

NOW THEREFORE, in consideration of the mutual agreements set forth herein, TMC
and Nycomed hereby agree as follows:

 

1.             DEFINITIONS

 

All capitalized terms used in this Agreement not otherwise defined shall have
the meanings and definitions ascribed to them as listed below.

 


1.1.          “ACUITY TRIAL” HAS THE MEANING SET FORTH IN SECTION 8.3.


 


1.2.          “ADONIS AGREEMENT” MEANS THE [**] DATED AS OF [**].


 


1.3.          “AFFILIATE” MEANS ANY CORPORATION, COMPANY, JOINT VENTURE,
PARTNERSHIP OR OTHER ENTITY WHICH, DIRECTLY OR INDIRECTLY, CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH A PARTY TO THIS AGREEMENT.
“CONTROL” MEANS THE OWNERSHIP OF AT LEAST 50% OF THE ISSUED SHARE CAPITAL OR
BUSINESS ASSETS OF ANOTHER ENTITY, THE POWER TO EXERCISE AT LEAST 50% OF THE
VOTING RIGHTS OF ANOTHER ENTITY, OR THE POWER TO APPOINT MORE THAN 50% OF THE
BOARD OF DIRECTORS OF ANOTHER ENTITY.


 


1.4.          “APPROVALS” MEANS AND INCLUDES ALL APPROVALS, REGISTRATIONS,
PERMITS, LICENSES AND AUTHORIZATIONS RELATED TO THE PRODUCT THAT ARE MADE WITH
OR OBTAINED FROM ANY GOVERNMENTAL AUTHORITY FOR THE IMPORTATION, SALE, MARKETING
AND PROMOTION OF THE PRODUCT IN THE TERRITORY OR ANY PART THEREOF, INCLUDING
PRIMARILY, BUT WITHOUT LIMITATION, AUTHORIZATIONS OF MEDICINAL PRODUCTS FOR
HUMAN USE AND APPROVAL OF RELATED LABELS AND PACKAGING, AS WELL AS PRICING AND
SOCIAL HEALTH SYSTEM REIMBURSEMENT APPROVALS.


 


1.5.          “ASSIGNED CONTRACT” HAS THE MEANING SET FORTH IN SECTION 6.8.

 

2

--------------------------------------------------------------------------------


 


1.6.          “ASSIGNED COPYRIGHTABLE MATERIALS” HAS THE MEANING SET FORTH IN
SECTION 5.3.


 


1.7.          “ASSIGNED DOMAIN NAMES” HAS THE MEANING SET FORTH IN SECTION 5.2.


 


1.8.          “ASSIGNED KNOW-HOW” HAS THE MEANING SET FORTH IN SECTION 5.4.


 


1.9.          “ASSIGNED INTELLECTUAL PROPERTY” HAS THE MEANING SET FORTH IN
SECTION 5.4.


 


1.10.        “ASSIGNED TRADEMARK REGISTRATIONS” HAS THE MEANING SET FORTH IN
SECTION 5.1.


 


1.11.        “ASSIGNMENT DATE” HAS THE MEANING SET FORTH IN SECTION 3.1.8.


 


1.12.        “BUSINESS DAY” MEANS ANY DAY ON WHICH THE BANKS IN THE KINGDOM OF
DENMARK ARE OPEN FOR BUSINESS.


 


1.13.        “CLAIMS” MEANS CLAIMS, DEMANDS, RIGHTS, CAUSES OF ACTION, PROTESTS,
SUITS, OR DISPUTES OF ANY KIND.


 


1.14.        “DAMAGES” MEANS LIABILITIES, CLAIMS, DAMAGES, LOSSES, COSTS,
EXPENSES, DEMANDS, SUITS AND ACTIONS (INCLUDING WITHOUT LIMITATION ATTORNEYS’
FEES, EXPENSES AND SETTLEMENT COSTS).


 


1.15.        “DOMAIN NAME” MEANS ANY DOMAIN NAME WHICH INCORPORATES ANY OF THE
WORDS “ANGIOMAX,” “ANGIOX,” “ANGIONAX,” OR “THE MEDICINES COMPANY” OR THE MARKS
(AS DEFINED IN THE NEW DISTRIBUTION AGREEMENT) OR ANY VARIATIONS THEREOF.


 


1.16.        “EFFECTIVE DATE” HAS THE MEANING SET FORTH IN THE RECITALS.


 


1.17.        “EXISTING INVENTORY” MEANS ALL LABELED AND UNLABELED VIALS OF
PRODUCT HELD BY NYCOMED OR NYCOMED’S AFFILIATES IN INVENTORY ON THE EFFECTIVE
DATE UNTIL SOLD OR SUPPLIED BY NYCOMED PURSUANT TO SECTION 9 OF THE NEW
DISTRIBUTION AGREEMENT.


 


1.18.        “FORMER DISTRIBUTION AGREEMENT” HAS THE MEANING SET FORTH IN THE
RECITALS.


 


1.19.        “GOVERNMENTAL AUTHORITY” MEANS AND INCLUDES ALL GOVERNMENTAL AND
REGULATORY BODIES, AGENCIES, DEPARTMENTS OR ENTITIES, WHETHER OR NOT LOCATED IN
THE TERRITORY, WHICH REGULATE, DIRECT OR CONTROL COMMERCE IN OR WITH THE
TERRITORY, INCLUDING APPROVALS.


 


1.20.        “IMPROVEMENTS” MEANS AUTHORIZED, UPDATED OR MODIFIED MANUFACTURING
PROCESSES FOR THE PRODUCT OR ITS COMPONENT SUBSTANCES, ADDITIONAL DOSAGE UNIT
SIZES OR OTHER SIMILAR AUTHORIZED MODIFICATIONS TO THE PRODUCTION AND DELIVERY
OF THE PRODUCT AS PART OF AN APPROVAL FOR THE PRODUCT.


 


1.21.        “INVENTORY PURCHASE PRICE” HAS THE MEANING SET FORTH IN SECTION
6.10.1.


 


1.22.        “ISAR AGREEMENTS” HAS THE MEANING SET FORTH IN THE NEW DISTRIBUTION
AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


1.23.        “KNOW-HOW” MEANS ALL SCIENTIFIC AND TECHNICAL DATA, INSTRUCTIONS,
PROCESSES, FORMULAE, SPECIFICATIONS, INGREDIENT SOURCES, MANUFACTURING
PROCEDURES, METHODS, MARKET RESEARCH AND OTHER INFORMATION RELATING TO THE
DESIGN, COMPOSITION, FORMULATION, PRE-CLINICAL EVALUATION, CLINICAL EVALUATION,
MANUFACTURE, USE, SALE, PACKAGING, FORMULATION OR ADMINISTRATION OF THE PRODUCT,
INCLUDING, BUT NOT LIMITED TO, PHARMACOLOGICAL, TOXICOLOGICAL, ANALYTICAL,
STABILITY AND CLINICAL DATA, SPECIFICATIONS AND DRUG MASTER FILES AND/OR HEALTH
REGISTRATION DOSSIERS AND ANY OTHER PREMARKET APPLICATION OR REGISTRATION.


 


1.24.        “LICENSED KNOW-HOW” HAS THE MEANING SET FORTH IN SECTION 5.4.


 


1.25.        “NEW AGREEMENTS” MEANS, COLLECTIVELY, THE NEW DISTRIBUTION
AGREEMENT AND THE SERVICES AGREEMENT.


 


1.26.        “NEW DISTRIBUTION AGREEMENT” MEANS THE DISTRIBUTION AGREEMENT
BETWEEN TMC, NYCOMED AND NYCOMED PARENT DATED AS OF THE EFFECTIVE DATE.


 


1.27.        “NEW INVENTORY” HAS THE MEANING SET FORTH IN THE NEW DISTRIBUTION
AGREEMENT.


 


1.28.        “NON-RELEASED CLAIMS AGAINST NYCOMED” HAS THE MEANING SET FORTH IN
SECTION 4.2.2.


 


1.29.        “NON-RELEASED CLAIMS AGAINST TMC” HAS THE MEANING SET FORTH IN
SECTION 4.2.1.


 


1.30.        “NYCOMED RELEASE PARTIES” MEANS NYCOMED, AND ITS PRESENT/AND OR
PAST PREDECESSORS, SUCCESSORS, ASSIGNS, AFFILIATES, DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES AND REPRESENTATIVES.


 


1.31.        “ONGOING CLINICAL TRIALS” HAS THE MEANING SET FORTH IN SECTION
3.1.6.


 


1.32.        “OUT-OF-POCKET COSTS” HAS THE MEANING SET FORTH IN SECTION 8.4.1.


 


1.33.        “PHV AGREEMENTS” MEANS THE PHARMACOVIGILANCE AGREEMENT AND THE
PHARMACOVIGILANCE QP AGREEMENT (EACH AS DEFINED IN THE SERVICES AGREEMENT).


 


1.34.        “PRODUCT” MEANS BIVALIRUDIN, BEING A HIGHLY SPECIFIC AND REVERSIBLE
DIRECT THROMBIN INHIBITOR, WHICH OPERATES BY SPECIFIC BINDING TO BOTH THE
CATALYTIC SITE AND TO THE ANION-BINDING EXOSITE OF CIRCULATING AND CLOT-BOUND
THROMBIN. THE ACTIVE SUBSTANCE IS A SYNTHETIC, TWENTY (20)-AMINO ACID PEPTIDE,
WHOSE CHEMICAL NAME IS
D-PHENYLALANYL-LPROLYL-LARGINYL-L-PROLYL-GLYCYL-GLYCYL-GLYCYL-GLYCYL-L-ASPARAGYL-GLYCYL-L-ASPARTLY-L-PHENYLALANYL-L-GLUTAMYL-L-GLUTAMYL-ISOLEUCYL-L-PROLYL-L-GLUTAMYL-L-GLUTAMYL-L-TYROSYL-L-LEUCINE-TRIFLUORACETATE
(SALT) HYDRATE. ITS MOLECULAR WEIGHT IS 218.19 DALTONS (ANHYDROUS FREE BASE
PEPTIDE). PRODUCT SHALL ALSO INCLUDE IMPROVEMENTS.


 


1.35.        “PRODUCT DOCUMENTS AND RECORDS” HAS THE MEANING SET FORTH IN
SECTION 6.3.


 


1.36.        “PRODUCT TRANSITION COMMITTEE” OR “PTC” HAVE THE MEANING SET FORTH
IN SECTION 6.1.

 

4

--------------------------------------------------------------------------------


 


1.37.        “QA AGREEMENTS” MEANS, COLLECTIVELY, THE AQRPA, THE RELEASE
AGREEMENT AND THE PACKAGING AGREEMENT (EACH AS DEFINED IN THE NEW DISTRIBUTION
AGREEMENT).


 


1.38.        “QUALITY AGREEMENTS” MEANS, COLLECTIVELY, THE QA AGREEMENTS AND THE
PHV AGREEMENTS. FOR THE SAKE OF CLARITY, WITH RESPECT TO EACH QUALITY AGREEMENT,
ALL REFERENCES TO SUCH QUALITY AGREEMENT WITH RESPECT TO ACTIVITIES PURSUANT TO
THE FORMER DISTRIBUTION AGREEMENT (I.E., PRIOR TO THE EFFECTIVE DATE) SHALL MEAN
SUCH QUALITY AGREEMENT UNAMENDED BY THE TRANSACTION AGREEMENTS, AND ALL
REFERENCES TO SUCH QUALITY AGREEMENT WITH RESPECT TO ACTIVITIES ON OR AFTER THE
EFFECTIVE DATE SHALL MEAN SUCH QUALITY AGREEMENT AS AMENDED BY THE TRANSACTION
AGREEMENTS.


 


1.39.        “REGULATORY FILINGS” MEANS ALL APPLICATIONS, FILINGS, MATERIALS,
STUDIES, DATA AND DOCUMENTS OF ANY NATURE WHATSOEVER FILED WITH, PREPARED IN
CONNECTION WITH OR NECESSARY TO SUPPORT ANY APPROVAL PROCESS IN ANY COUNTRY OR
TERRITORY, INCLUDING ANY OF THE FOREGOING WITH RESPECT TO A CLINICAL TRIAL
CONDUCTED WITH THE PRODUCT.


 


1.40.        “SERVICES AGREEMENT” MEANS THE SERVICES AGREEMENT BETWEEN TMC,
NYCOMED AND NYCOMED PARENT DATED AS OF THE EFFECTIVE DATE.


 


1.41.        “TERRITORY” HAS THE MEANING SET FORTH IN THE NEW DISTRIBUTION
AGREEMENT.


 


1.42.        “TMC RELEASE PARTIES” MEANS TMC, AND ITS PRESENT AND/OR PAST
PREDECESSORS, SUCCESSORS, ASSIGNS, AFFILIATES, DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES AND REPRESENTATIVES.


 


1.43.        “TRADEMARKS” HAS THE MEANING SET FORTH IN SECTION 3.1.14.


 


1.44.        “TRANSACTION AGREEMENTS” MEANS, COLLECTIVELY, THIS AGREEMENT AND
THE NEW AGREEMENTS.


 


1.45.        “TRANSITION DATE” MEANS (A) THE FIRST ANNIVERSARY OF THE EFFECTIVE
DATE, (B) SUCH DATE EARLIER THAN THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE AS
TMC MAY NOTIFY NYCOMED UPON AT LEAST 30 CALENDAR DAYS PRIOR WRITTEN NOTICE, BUT
IN NO EVENT EFFECTIVE BEFORE DECEMBER 31, 2007 OR (C) SUCH DATE LATER THAN THE
FIRST ANNIVERSARY OF THE EFFECTIVE DATE AS TMC MAY, AT TMC’S OPTION, NOTIFY
NYCOMED UPON AT LEAST 30 CALENDAR DAYS PRIOR WRITTEN NOTICE IN THE EVENT THAT,
NOTWITHSTANDING THE USE OF COMMERCIALLY REASONABLE EFFORTS TO DO SO, TMC HAS NOT
OBTAINED ANY APPROVALS NECESSARY TO PERFORM SERVICES AND FUNCTIONS PERFORMED BY
NYCOMED UNDER THE NEW AGREEMENTS OR QUALITY AGREEMENTS BY THE FIRST ANNIVERSARY
OF THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE TRANSITION
DATE BE LATER THAN 18 MONTHS AFTER THE EFFECTIVE DATE. FOR CLARITY, THE
TRANSITION DATE SHALL NOT LIMIT TMC’S RIGHT TO TERMINATE THE NEW DISTRIBUTION
AGREEMENT OR SERVICES AGREEMENT, IN WHOLE OR IN PART, PRIOR TO THE TRANSITION
DATE TO THE EXTENT PERMITTED BY SUCH AGREEMENTS.


 


1.46.        “TRANSITION PERIOD” MEANS THE PERIOD COMMENCING ON EFFECTIVE DATE
AND ENDING ON THE TRANSITION DATE.

 

5

--------------------------------------------------------------------------------


 


1.47.        “UP-FRONT PAYMENT” HAS THE MEANING SET FORTH IN SECTION 8.1.


 


1.48.        “VIALS OF REMAINING INVENTORY” HAS THE MEANING SET FORTH IN SECTION
6.10.1.


 

2.             DELIVERIES UPON EXECUTION; AFFILIATES

 


2.1.          DELIVERIES BY NYCOMED. CONTEMPORANEOUSLY WITH THE EXECUTION OF
THIS AGREEMENT, NYCOMED SHALL:


 

(a)           execute and deliver the New Agreements;

 

(b)           execute and deliver the Trademark Assignment assigning the
Assigned Trademark Registrations to TMC or TMC’s designee substantially in the
form attached hereto as Exhibit A; and

 

(c)           execute and deliver the Bill of Sale assigning the Assigned
Intellectual Property (excluding the Assigned Trademark Registrations) to TMC or
TMC’s designee substantially in the form attached hereto as Exhibit B.

 


2.2.          DELIVERIES BY TMC. CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, TMC SHALL:


 

(a)           execute and deliver the New Agreements; and

 

(b)           in the event the Effective Date is a day that is both a Business
Day and a day on which the banks in the Commonwealth of Massachusetts are open
for business, deliver the Up-Front Payment by wire transfer in accordance with
the wiring instructions set forth on Schedule 2.2; provided, however, that in
the event the Effective Date is not a day that is both a Business Day and a day
on which the banks in the Commonwealth of Massachusetts are open for business,
then the Up-Front Payment shall be made on the next following day that is both a
Business Day and a day on which the banks in the Commonwealth of Massachusetts
are open for business.

 


2.3.          APPLICATION TO AFFILIATES.


 


2.3.1.       THE PARTIES AGREE AND ACKNOWLEDGE THAT NYCOMED HAS PERFORMED
CERTAIN OF ITS OBLIGATIONS UNDER THE FORMER DISTRIBUTION AGREEMENT THROUGH
NYCOMED’S AFFILIATES AND THAT NYCOMED MAY PERFORM CERTAIN OF ITS OBLIGATIONS
UNDER THE TRANSACTION AGREEMENTS AND THE QUALITY AGREEMENTS, AS WELL AS ANY OF
ITS OBLIGATIONS THAT MAY SURVIVE TERMINATION UNDER THE FORMER DISTRIBUTION
AGREEMENT, THROUGH NYCOMED’S AFFILIATES. NYCOMED SHALL CAUSE ITS AFFILIATES TO
COMPLY WITH ALL OF NYCOMED’S OBLIGATIONS UNDER THE TRANSACTION AGREEMENTS, THE
QUALITY AGREEMENTS AND ANY OF NYCOMED’S OBLIGATIONS THAT MAY SURVIVE TERMINATION
UNDER THE FORMER DISTRIBUTION AGREEMENT TO THE SAME EXTENT THAT NYCOMED IS
ITSELF OBLIGATED TO PERFORM

 

6

--------------------------------------------------------------------------------


 

hereunder or thereunder and Nycomed shall be responsible for any failure by any
Affiliate to do so. Except as otherwise expressly stated herein, any references
to Nycomed in the Transaction Agreements shall also apply to Nycomed’s
Affiliates to the extent such Affiliates have performed or will perform Nycomed
obligations hereunder or thereunder.


 


2.3.2.       TMC SHALL CAUSE ITS AFFILIATES TO COMPLY WITH ALL OF TMC’S
OBLIGATIONS UNDER THE TRANSACTION AGREEMENTS, THE QUALITY AGREEMENTS AND ANY OF
TMC’S OBLIGATIONS THAT MAY SURVIVE TERMINATION UNDER THE FORMER DISTRIBUTION
AGREEMENT TO THE SAME EXTENT THAT TMC IS ITSELF OBLIGATED TO PERFORM HEREUNDER
OR THEREUNDER AND TMC SHALL BE RESPONSIBLE FOR ANY FAILURE BY ANY AFFILIATE TO
DO SO.


 

3.             REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

 


3.1.          NYCOMED REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS. NYCOMED
HEREBY REPRESENTS, WARRANTS AND COVENANTS TO TMC THAT:


 


3.1.1.       CORPORATE POWER. NYCOMED HAS THE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THE TRANSACTION AGREEMENTS AND TO PERFORM THE TRANSACTION
AGREEMENTS AND THE QUALITY AGREEMENTS. THE EXECUTION AND DELIVERY OF THE
TRANSACTION AGREEMENTS AND THE PERFORMANCE OF THE TRANSACTION AGREEMENTS AND THE
QUALITY AGREEMENTS BY NYCOMED HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION OF NYCOMED.


 


3.1.2.       VALIDITY. EACH OF THE TRANSACTION AGREEMENTS, WHEN EXECUTED AND
DELIVERED BY NYCOMED, SHALL BE, AND EACH OF THE QUALITY AGREEMENTS IS, THE
LEGAL, VALID AND BINDING OBLIGATION OF NYCOMED, ENFORCEABLE AGAINST NYCOMED IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY LAW AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND
BY GENERAL PRINCIPLES OF EQUITY.


 


3.1.3.       NON-CONTRAVENTION. THE EXECUTION AND DELIVERY OF THE TRANSACTION
AGREEMENTS AND THE PERFORMANCE OF THE TRANSACTION AGREEMENTS AND THE QUALITY
AGREEMENTS BY NYCOMED DO NOT AND WILL NOT (I) CONFLICT WITH, OR CONSTITUTE A
BREACH OR DEFAULT UNDER, OR REQUIRE THE CONSENT OF ANY THIRD PARTY UNDER,
NYCOMED’S CHARTER DOCUMENTS OR ANY MATERIAL LICENSE, LOAN OR OTHER AGREEMENT,
CONTRACT, COMMITMENT OR INSTRUMENT TO WHICH NYCOMED IS A PARTY OR ANY OF ITS
ASSETS ARE BOUND, (II) VIOLATE ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION
OR ANY RULING, WRIT, INJUNCTION, ORDER, JUDGMENT OR DECREE OF ANY COURT,
ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL BODY, OR (III) REQUIRE THE CONSENT,
APPROVAL OR AUTHORIZATION OF, OR NOTICE, DECLARATION, FILING OR REGISTRATION
WITH, ANY THIRD PARTY OR ANY GOVERNMENTAL OR REGULATORY AUTHORITY.


 


3.1.4.       NO LITIGATION. EXCEPT AS SET FORTH ON SCHEDULE 3.1.4(A), THERE IS
NO ACTION OR PROCEEDING PENDING OR, IN SO FAR AS NYCOMED KNOWS, THREATENED
AGAINST NYCOMED BEFORE ANY COURT, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL WHICH
COULD IMPACT UPON NYCOMED’S RIGHT, POWER AND AUTHORITY TO ENTER INTO ANY OF THE
TRANSACTION AGREEMENTS OR TO CARRY OUT

 

7

--------------------------------------------------------------------------------


 


ITS OBLIGATIONS UNDER ANY OF THE TRANSACTION AGREEMENTS OR QUALITY AGREEMENTS.
EXCEPT AS SET FORTH IN SCHEDULE 3.1.4(B), TO ITS KNOWLEDGE, NYCOMED HAS NOT
RECEIVED WRITTEN NOTICE OF ANY CLAIMS BY THIRD PARTIES THAT WOULD RESULT IN
NON-RELEASED CLAIMS AGAINST TMC.


 


3.1.5.       DISTRIBUTION RIGHTS. NYCOMED HAS NOT, DIRECTLY OR INDIRECTLY,
APPOINTED ANY THIRD PARTY AS A SUBDISTRIBUTOR OF THE PRODUCT IN THE TERRITORY
PURSUANT TO THE FORMER DISTRIBUTION AGREEMENT.


 


3.1.6.       CLINICAL TRIALS.


 

(a)           Except as set forth on Schedule 3.1.6: Nycomed is not currently
conducting, funding, supplying Product with respect to, sponsoring or otherwise
engaged in, either itself or through any subcontractor, any clinical trials or
studies with respect to the Product, and has not committed to do any of the
foregoing. The clinical trials set forth on Schedule 3.1.6 shall be referred to
herein as the “Ongoing Clinical Trials.”  For purposes of the foregoing, any
clinical trial shall be deemed ongoing through the completion of data analysis,
lock and transfer. With respect to each such clinical trial, Schedule 3.1.6 sets
forth a description of the clinical trial, its current status (e.g., not yet
started, enrollment phase, treatment phase, data analysis/transfer phase), a
description of any contract(s) Nycomed has entered into with third parties with
respect to the performance of such clinical trials, a description of any Nycomed
payment obligations with respect thereto that will or may arise after the
Effective Date, and a description of any Nycomed obligations to supply Product
with respect thereto that will or may arise after the Effective Date. For the
avoidance of doubt, Nycomed agrees that, beginning on the Effective Date, it
shall not conduct, fund, supply Product with respect to, sponsor or otherwise
engage in, any additional clinical trials or studies with respect to the
Product, or commit to do any of the foregoing, without the express written
consent of TMC.

 

(b)           The Parties acknowledge that with respect to certain Ongoing
Clinical Trials, the agreements between Nycomed and third parties with respect
thereto are Assigned Contracts hereunder and that TMC or TMC’s designee shall
therefore, in accordance with Section 6.8, obtain any rights Nycomed may have
thereunder to receive information, results or data from such third parties with
respect to such Ongoing Clinical Trials. With respect to those Ongoing Clinical
Trials which are not the subject of Assigned Contracts, Nycomed shall, promptly
upon Nycomed’s receipt thereof, provide TMC with any information, results or
data that Nycomed may receive with respect to such Ongoing Clinical Trials. For
the avoidance of doubt, Nycomed’s obligation to provide such information,
results and data to TMC shall survive the termination or expiration of this
Agreement.

 


3.1.7.       CONTRACTS. AS OF THE EFFECTIVE DATE, EXCEPT FOR (A) AGREEMENTS
PERTAINING TO THE ONGOING CLINICAL TRIALS THAT ARE DESCRIBED IN SCHEDULE 3.1.6
AND (B) AGREEMENTS BETWEEN

 

8

--------------------------------------------------------------------------------


 


NYCOMED AND THIRD PARTIES COMMITTING NYCOMED TO THE ACTIVITIES THAT ARE TO BE
PERFORMED BY NYCOMED PURSUANT TO SCHEDULE 2.1(B) OF THE SERVICES AGREEMENT,
NYCOMED HAS NOT, DIRECTLY OR INDIRECTLY, ENTERED INTO ANY AGREEMENT, WHETHER
ORAL OR WRITTEN, WITH ANY THIRD PARTY THAT PERTAINS EXCLUSIVELY OR PRIMARILY TO
THE PRODUCT OR EXCLUSIVELY OR PRIMARILY TO THE ACTIVITIES OF NYCOMED CONDUCTED
UNDER THE FORMER DISTRIBUTION AGREEMENT OR QUALITY AGREEMENTS (EACH, A
“PRODUCT-SPECIFIC CONTRACT”) TO THE EXTENT ANY SUCH PRODUCT-SPECIFIC CONTRACT IS
MATERIAL TO THE MARKETING, SALE AND DISTRIBUTION OF THE PRODUCT IN THE
TERRITORY. AS PROMPTLY AFTER THE EFFECTIVE DATE AS PRACTICABLE, BUT IN NO EVENT
LATER THAN 60 DAYS AFTER THE EFFECTIVE DATE, NYCOMED SHALL DELIVER TO TMC A
SCHEDULE 3.1.7 THAT SETS FORTH A TRUE AND COMPLETE LIST OF ALL PRODUCT-SPECIFIC
CONTRACTS, WHETHER OR NOT MATERIAL TO THE MARKETING, SALE AND DISTRIBUTION OF
THE PRODUCT IN THE TERRITORY. WITH RESPECT TO EACH PRODUCT-SPECIFIC CONTRACT
THAT MAY BE INCLUDED ON SCHEDULE 3.1.7 BY NYCOMED AFTER THE EFFECTIVE DATE, TMC
MAY, AT ITS OPTION, ADD SUCH CONTRACT TO SCHEDULE 6.8 SUCH THAT IT WILL BE
DEEMED AN ASSIGNED CONTRACT HEREUNDER. TO THE KNOWLEDGE OF NYCOMED, AS OF THE
EFFECTIVE DATE, THERE ARE NO PRODUCT-SPECIFIC CONTRACTS OTHER THAN (X)
AGREEMENTS PERTAINING TO THE ONGOING CLINICAL TRIALS THAT ARE DESCRIBED IN
SCHEDULE 3.1.6 AND (Y) AGREEMENTS BETWEEN NYCOMED AND THIRD PARTIES COMMITTING
NYCOMED TO THE ACTIVITIES THAT ARE TO BE PERFORMED BY NYCOMED PURSUANT TO
SCHEDULE 2.1(B) OF THE SERVICES AGREEMENT. WITH RESPECT TO EACH PRODUCT-SPECIFIC
CONTRACT, SCHEDULE 3.1.7 WILL SET FORTH THE NAMES OF THE CONTRACTING PARTIES, A
GENERAL DESCRIPTION OF THE AGREEMENT AND A DESCRIPTION OF ANY NYCOMED FINANCIAL
OBLIGATIONS WITH RESPECT THERETO THAT WILL OR MAY ARISE THEREUNDER. NYCOMED
AGREES THAT, BEGINNING ON THE EFFECTIVE DATE, IT SHALL NOT ENTER INTO ADDITIONAL
AGREEMENTS WITH THIRD PARTIES WITH RESPECT TO THE PRODUCT, OR WITH RESPECT TO
THE ACTIVITIES OF NYCOMED CONDUCTED UNDER THE TRANSACTION AGREEMENTS OR QUALITY
AGREEMENTS, WITHOUT THE EXPRESS WRITTEN CONSENT OF TMC.


 


3.1.8.       ASSIGNED CONTRACTS. AS OF THE DATE SUCH ASSIGNED CONTRACT IS
ASSIGNED TO TMC OR TMC’S DESIGNEE HEREUNDER (THE “ASSIGNMENT DATE”), TO THE
KNOWLEDGE OF NYCOMED, EACH ASSIGNED CONTRACT IS VALID AND ENFORCEABLE BY NYCOMED
AGAINST THE OTHER PARTIES THERETO, IN EACH CASE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS AFFECTING ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND EXCEPT INSOFAR AS THE AVAILABILITY OF EQUITABLE REMEDIES
MAY BE LIMITED BY APPLICABLE LAW. AS OF THE RELEVANT ASSIGNMENT DATE, NEITHER
NYCOMED OR, TO THE KNOWLEDGE OF NYCOMED, ANY OTHER PARTY TO ANY ASSIGNED
CONTRACT, IS IN MATERIAL BREACH OF SUCH ASSIGNED CONTRACT TO WHICH IT IS A
PARTY, NOR HAS IT RECEIVED WRITTEN NOTICE OR, TO THE KNOWLEDGE OF NYCOMED, ORAL
NOTICE OF ANY MATERIAL BREACH UNDER SUCH ASSIGNED CONTRACT AND, TO THE KNOWLEDGE
OF NYCOMED, THERE DOES NOT EXIST ANY EVENT, CONDITION OR OMISSION THAT WOULD
CONSTITUTE SUCH A MATERIAL BREACH (WHETHER BY LAPSE OF TIME OR NOTICE OR BOTH).
NYCOMED HAS PROVIDED TMC WITH A COMPLETE AND ACCURATE COPY OF EACH ASSIGNED
CONTRACT.

 

9

--------------------------------------------------------------------------------


 


3.1.9.       APPROVALS AND FILINGS. EXCEPT AS SET FORTH ON SCHEDULE 3.1.9,
NYCOMED DOES NOT HOLD ANY MARKETING AUTHORIZATIONS, AND HAS NOT APPLIED FOR ANY
MARKETING AUTHORIZATIONS, THAT PERTAIN EXCLUSIVELY OR PRIMARILY TO THE PRODUCT.
AS PROMPTLY AFTER THE EFFECTIVE DATE AS PRACTICABLE, BUT IN NO EVENT LATER THAN
60 DAYS AFTER THE EFFECTIVE DATE, NYCOMED SHALL DELIVER TO TMC AN UPDATED
SCHEDULE 3.1.9 THAT SETS FORTH A TRUE AND COMPLETE LIST OF ALL APPROVALS HELD BY
NYCOMED, AND ALL REGULATORY FILINGS MADE BY NYCOMED, THAT PERTAIN EXCLUSIVELY OR
PRIMARILY TO THE PRODUCT OR TO THE ACTIVITIES OF NYCOMED CONDUCTED UNDER THE
FORMER DISTRIBUTION AGREEMENT OR QUALITY AGREEMENTS. WITH RESPECT TO EACH
APPROVAL OR REGULATORY FILING THAT MAY BE INCLUDED ON SCHEDULE 3.1.9 BY NYCOMED
AFTER THE EFFECTIVE DATE, TMC MAY, AT ITS OPTION, ADD SUCH APPROVAL OR
REGULATORY FILING TO SCHEDULE 6.4 SUCH THAT IT WILL BE TRANSFERRED TO TMC OR
TMC’S DESIGNEE HEREUNDER. WITH RESPECT TO EACH SUCH MARKETING AUTHORIZATION OR
APPLICATION THEREFOR, OR (IF APPLICABLE) EACH APPROVAL OR REGULATORY FILING,
SCHEDULE 3.1.9 SETS FORTH (OR, IF APPLICABLE, SHALL SET FORTH): (I) THE HOLDER
OR APPLICANT OF EACH ITEM, AS APPLICABLE, (II) THE JURISDICTION(S) IN WHICH THE
ITEM IS ISSUED OR REGISTERED OR IN WHICH AN APPLICATION FOR ISSUANCE OR
REGISTRATION HAS BEEN FILED, (III) THE ISSUANCE, REGISTRATION OR APPLICATION
NUMBERS AND DATE OF FILING, ISSUANCE OR REGISTRATION, AS APPLICABLE AND (IV) THE
EXPIRATION DATE, IF APPLICABLE. FOR THE AVOIDANCE OF DOUBT, NYCOMED AGREES THAT,
BEGINNING ON THE EFFECTIVE DATE, IT SHALL NOT MAKE ADDITIONAL REGULATORY FILINGS
OR SEEK ADDITIONAL APPROVALS WITHOUT THE EXPRESS WRITTEN CONSENT OF TMC.


 


3.1.10.     OWNERSHIP RIGHTS. NYCOMED OWNS THE ASSIGNED INTELLECTUAL PROPERTY TO
BE TRANSFERRED TO TMC OR TMC’S DESIGNEE ON THE EFFECTIVE DATE PURSUANT TO
SECTION 5, AS WELL AS THE REGULATORY FILINGS AND APPROVALS TO BE TRANSFERRED TO
TMC OR TMC’S DESIGNEE DURING THE TRANSITION PERIOD PURSUANT TO SECTION 6, FREE
AND CLEAR OF ANY LIENS, ENCUMBRANCES, LICENSE, SECURITY INTEREST OR OTHER RIGHTS
OF THIRD PARTIES OF ANY KIND; PROVIDED, HOWEVER, THAT CERTAIN AUTHORS OF
ASSIGNED COPYRIGHTABLE MATERIALS OR ASSIGNED KNOW-HOW MAY NOT HAVE WAIVED THE
MORAL RIGHTS GRANTED TO AUTHORS BY APPLICABLE LAW.


 


3.1.11.     EXISTING INVENTORY. SCHEDULE 3.1.11 SETS FORTH A TRUE, COMPLETE AND
CORRECT STATEMENT OF (I) THE NUMBER OF VIALS OF EXISTING INVENTORY, (II) THE
NUMBER OF VIALS OF EXISTING INVENTORY WHICH ARE LABELED AND/OR PACKAGED AND
(III) THE NUMBER OF VIALS OF EXISTING INVENTORY WHICH ARE UNLABELED, IN EACH
CASE, AS OF JUNE 15, 2007. WITHIN FIVE BUSINESS DAYS AFTER THE EFFECTIVE DATE,
NYCOMED SHALL DELIVER TO TMC AN UPDATED SCHEDULE 3.1.11 THAT SETS FORTH THE
FOREGOING INFORMATION AS OF JUNE 30, 2007. ALL EXISTING INVENTORY IS AND, UNTIL
NYCOMED SELLS OR SUPPLIES THE EXISTING INVENTORY IN ACCORDANCE WITH SECTION 9 OF
THE NEW DISTRIBUTION AGREEMENT SHALL BE, HOUSED AND MAINTAINED BY NYCOMED, AT
NYCOMED’S EXPENSE, AT A FACILITY(IES) OWNED OR CONTROLLED BY NYCOMED AND HAS
BEEN OR, PROMPTLY AFTER THE EFFECTIVE DATE, WILL BE SEGREGATED AND MARKED AS
EXISTING INVENTORY.

 

10

--------------------------------------------------------------------------------


 


3.1.12.     NO PATENTS. NYCOMED DOES NOT OWN AND HAS NOT APPLIED FOR ANY PATENT
COVERING THE MAKING, USING OR SELLING OF THE PRODUCT. NYCOMED AGREES THAT,
BEGINNING ON THE EFFECTIVE DATE, IT SHALL NOT APPLY FOR ANY SUCH PATENTS.


 


3.1.13.     NO REGISTERED COPYRIGHTS. NYCOMED DOES NOT OWN AND HAS NOT APPLIED
FOR ANY REGISTERED COPYRIGHT WITH RESPECT TO COPYRIGHTABLE MATERIALS RELATING TO
THE PRODUCT, INCLUDING WITHOUT LIMITATION MARKETING MATERIALS AND TRANSLATIONS
THEREOF. NYCOMED AGREES THAT, BEGINNING ON THE EFFECTIVE DATE, IT SHALL NOT
APPLY FOR ANY SUCH REGISTERED COPYRIGHTS.


 


3.1.14.     TRADEMARKS. EXCEPT AS SET FORTH ON SCHEDULE 3.1.14, NYCOMED DOES NOT
OWN AND HAS NOT APPLIED FOR OR REGISTERED ANY TRADEMARKS, SERVICE MARKS, TRADE
NAMES, LOGOS OR OTHER PROPRIETARY SYMBOLS THAT ARE USED IN CONNECTION WITH THE
PRODUCT, INCLUDING THE PERFORMANCE OF ACTIVITIES DIRECTED TO OBTAINING
APPROVALS, MARKETING, PROMOTING, DISTRIBUTING, IMPORTING OR SELLING THE PRODUCT
(“TRADEMARKS”). WITH RESPECT TO EACH TRADEMARK, SCHEDULE 3.1.14 SETS FORTH (I)
THE HOLDER OF THE REGISTRATION OR CURRENT APPLICANT(S) OF EACH ITEM, AS
APPLICABLE; (II) THE JURISDICTIONS IN WHICH THE ITEM IS ISSUED OR REGISTERED OR
IN WHICH AN APPLICATION FOR ISSUANCE OR REGISTRATION HAS BEEN FILED; AND (III)
THE ISSUANCE, REGISTRATION OR APPLICATION NUMBERS AND DATE OF FILING, ISSUANCE
OR REGISTRATION, AS APPLICABLE. FOR THE AVOIDANCE OF DOUBT, NYCOMED AGREES THAT,
BEGINNING ON THE EFFECTIVE DATE, IT SHALL NOT APPLY FOR OR REGISTER ANY
ADDITIONAL TRADEMARKS.


 


3.1.15.     DOMAIN NAMES. AS OF THE EFFECTIVE DATE, SCHEDULE 3.1.15 SETS FORTH
CERTAIN DOMAIN NAMES WHICH HAVE BEEN REGISTERED BY NYCOMED. AS PROMPTLY AFTER
THE EFFECTIVE DATE AS PRACTICABLE, BUT IN NO EVENT LATER THAN 60 DAYS AFTER THE
EFFECTIVE DATE, NYCOMED SHALL DELIVER TO TMC AN UPDATED SCHEDULE 3.1.15 THAT
SETS FORTH A TRUE AND COMPLETE LIST OF ALL DOMAIN NAMES WHICH HAVE BEEN
REGISTERED, OR APPLIED FOR, BY NYCOMED. WITH RESPECT TO EACH DOMAIN NAME,
SCHEDULE 3.1.15 SETS FORTH (OR, IF APPLICABLE, SHALL SET FORTH): (I) THE
OWNER(S) OR CURRENT APPLICANT(S) OF THE DOMAIN NAME, AS APPLICABLE; (II) THE
ENTITY WITH WHICH THE DOMAIN NAME HAS BEEN REGISTERED OR WITH WHICH AN
APPLICATION FOR REGISTRATION HAS BEEN FILED; AND (III) THE REGISTRATION OR
APPLICATION NUMBERS AND DATE OF FILING OR REGISTRATION, AS APPLICABLE. FOR THE
AVOIDANCE OF DOUBT, NYCOMED AGREES THAT, BEGINNING ON THE EFFECTIVE DATE, IT
SHALL NOT APPLY FOR ANY ADDITIONAL DOMAIN NAMES.


 


3.1.16.     NO INFRINGEMENT PROCEEDINGS. NYCOMED HAS NOT INSTITUTED ANY
PROCEEDINGS AGAINST ANY INFRINGEMENT OR THREATENED INFRINGEMENT BY A THIRD PARTY
OF THE PATENTS (AS DEFINED IN THE FORMER DISTRIBUTION AGREEMENT) AS PERMITTED BY
SECTION 15 OF THE FORMER DISTRIBUTION AGREEMENT.


 


3.1.17.     TRADEMARK LICENSES. NYCOMED HAS NOT GRANTED A SUBLICENSE TO ANY
THIRD PARTY TO USE ANY TRADEMARKS (AS DEFINED IN THE NEW DISTRIBUTION
AGREEMENT). FOR THE AVOIDANCE

 

11

--------------------------------------------------------------------------------


 


OF DOUBT, NYCOMED AGREES THAT, BEGINNING ON THE EFFECTIVE DATE, IT SHALL NOT
GRANT ANY ADDITIONAL SUCH SUBLICENSES TO THIRD PARTIES.


 


3.2.          TMC REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS. TMC HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO NYCOMED THAT:


 


3.2.1.       CORPORATE POWER. TMC HAS THE CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THE TRANSACTION AGREEMENTS AND TO PERFORM THE TRANSACTION
AGREEMENTS AND THE QUALITY AGREEMENTS. THE EXECUTION AND DELIVERY OF THE
TRANSACTION AGREEMENTS AND THE PERFORMANCE OF THE TRANSACTION AGREEMENTS AND THE
QUALITY AGREEMENTS BY TMC HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION OF TMC.


 


3.2.2.       VALIDITY. EACH OF THE TRANSACTION AGREEMENTS, WHEN EXECUTED AND
DELIVERED BY TMC, SHALL BE AND EACH OF THE QUALITY AGREEMENTS IS THE LEGAL,
VALID AND BINDING OBLIGATION OF TMC, ENFORCEABLE AGAINST TMC IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY LAW AND
OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY.


 


3.2.3.       NON-CONTRAVENTION. THE EXECUTION AND DELIVERY OF THE TRANSACTION
AGREEMENTS AND THE PERFORMANCE OF THE TRANSACTION AGREEMENTS AND THE QUALITY
AGREEMENTS BY TMC DO NOT AND WILL NOT (I) CONFLICT WITH, OR CONSTITUTE A BREACH
OR DEFAULT UNDER, OR REQUIRE THE CONSENT OF ANY THIRD PARTY UNDER, TMC’S CHARTER
DOCUMENTS OR ANY MATERIAL LICENSE, LOAN OR OTHER AGREEMENT, CONTRACT, COMMITMENT
OR INSTRUMENT TO WHICH TMC IS A PARTY OR ANY OF ITS ASSETS ARE BOUND, (II)
VIOLATE ANY PROVISION OF LAW, STATUTE, RULE OR REGULATION OR ANY RULING, WRIT,
INJUNCTION, ORDER, JUDGMENT OR DECREE OF ANY COURT, ADMINISTRATIVE AGENCY OR
OTHER GOVERNMENTAL BODY, OR (III) REQUIRE THE CONSENT, APPROVAL OR AUTHORIZATION
OF, OR NOTICE, DECLARATION, FILING OR REGISTRATION WITH, ANY THIRD PARTY OR ANY
GOVERNMENTAL OR REGULATORY AUTHORITY.


 


3.2.4.       NO LITIGATION. THERE IS NO ACTION OR PROCEEDING PENDING OR, IN SO
FAR AS TMC KNOWS, THREATENED AGAINST TMC OR ANY OF ITS AFFILIATES BEFORE ANY
COURT, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL WHICH COULD IMPACT UPON TMC’S
RIGHT, POWER AND AUTHORITY TO ENTER INTO ANY OF THE TRANSACTION AGREEMENTS OR TO
CARRY OUT ITS OBLIGATIONS UNDER ANY OF THE TRANSACTION AGREEMENTS OR THE QUALITY
AGREEMENTS. EXCEPT AS SET FORTH IN SCHEDULE 3.2.4, TO ITS KNOWLEDGE, TMC HAS NOT
RECEIVED WRITTEN NOTICE OF ANY CLAIMS BY THIRD PARTIES THAT WOULD RESULT IN
NON-RELEASED CLAIMS AGAINST NYCOMED.


 


3.3.          KNOWLEDGE. WHERE A REPRESENTATION OR WARRANTY CONTAINED IN THIS
SECTION 3 IS STATED TO BE TO A PARTY’S KNOWLEDGE, THIS SHALL MEAN TO THE ACTUAL
KNOWLEDGE OF ALL OF THE OFFICERS AND APPROPRIATE KEY PERSONNEL OF SUCH PARTY OR
ITS AFFILIATES, AFTER REASONABLE INQUIRY.


 


3.4.          NO OTHER WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES CONTAINED
IN THIS AGREEMENT, THE NEW AGREEMENTS AND THE QUALITY AGREEMENTS,

 

12

--------------------------------------------------------------------------------


 


(A) NEITHER TMC NOR NYCOMED MAKES ANY WARRANTIES OR REPRESENTATIONS, EXPRESS OR
IMPLIED, IN FACT OR IN LAW, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT AND (B) WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, NYCOMED PROVIDES THE ASSIGNED INTELLECTUAL
PROPERTY AND ASSIGNED CONTRACTS ON AN “AS-IS” BASIS.


 


3.5.          SURVIVAL OF WARRANTIES. THE PROVISIONS OF THIS SECTION 3 SHALL
SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT WITHOUT LIMIT.


 

4.             TERMINATION OF FORMER DISTRIBUTION AGREEMENT; RELEASE OF CERTAIN
CLAIMS; CONTINUATION OF QUALITY AGREEMENTS

 


4.1.          TERMINATION OF FORMER DISTRIBUTION AGREEMENT.


 


4.1.1.       EFFECTIVE ON THE EFFECTIVE DATE, THE FORMER DISTRIBUTION AGREEMENT
SHALL TERMINATE AND, EXCEPT FOR THOSE RIGHTS AND OBLIGATIONS OF ANY PARTY UNDER
THE FORMER DISTRIBUTION AGREEMENT THAT EXPRESSLY SURVIVE THE TERMINATION OF SUCH
AGREEMENT PURSUANT TO THE TERMS OF SUCH AGREEMENT (AS MODIFIED BY THIS
AGREEMENT), ALL RIGHTS AND OBLIGATIONS OF ANY PARTY UNDER THE FORMER
DISTRIBUTION AGREEMENT SHALL CEASE TO BE OF FURTHER EFFECT; PROVIDED, HOWEVER,
THAT THE PARTIES AGREE THAT ANY OBLIGATION OF NYCOMED TO REPORT INFORMATION TO
TMC PERTAINING TO ANY PERIOD OF TIME PRIOR TO THE EFFECTIVE DATE SHALL SURVIVE
THE TERMINATION OF THE FORMER DISTRIBUTION AGREEMENT AND SUCH REPORTS SHALL BE
DUE ON THE SAME DATES AS THEY WOULD HAVE OTHERWISE BEEN DUE PURSUANT TO THE
FORMER DISTRIBUTION AGREEMENT.


 


4.1.2.       AS TO THOSE RIGHTS AND OBLIGATIONS OF ANY PARTY UNDER THE FORMER
DISTRIBUTION AGREEMENT THAT DO EXPRESSLY SURVIVE THE TERMINATION THEREOF, THE
PARTIES AGREE THAT THEY SHALL BE MODIFIED AS FOLLOWS:  NOTWITHSTANDING SECTION
20.7 OF THE FORMER DISTRIBUTION AGREEMENT, SECTION 13 (COLLECTION OF INFORMATION
ON ADVERSE AND SERIOUS ADVERSE EVENTS/REPORTING ON MEDICAL SAFETY/RECALLS) AND
SECTION 17 (CONFIDENTIAL INFORMATION) SHALL TERMINATE UPON THE TERMINATION OF
THE FORMER DISTRIBUTION AGREEMENT. FOR THE AVOIDANCE OF DOUBT, SIMULTANEOUSLY
WITH THE TERMINATION OF THE FORMER DISTRIBUTION AGREEMENT, THE NEW AGREEMENTS
AND THIS AGREEMENT SHALL BECOME EFFECTIVE.


 


4.2.          RELEASE OF CERTAIN CLAIMS.


 


4.2.1.       NYCOMED, ON BEHALF OF THE NYCOMED RELEASE PARTIES, HEREBY FOREVER
COMPROMISES, SETTLES, WAIVES, RELEASES, AND DISCHARGES WITH PREJUDICE (ON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT) THE TMC RELEASE PARTIES FROM
ANY AND ALL CLAIMS THAT THE NYCOMED RELEASE PARTIES HAVE AGAINST THE TMC RELEASE
PARTIES TO THE EXTENT SUCH CLAIMS (A) ARISE OUT OF ANY EVENTS, OCCURRENCES,
ACTIONS OR ANY FAILURES TO ACT PRECEDING THE EFFECTIVE DATE AND (B) RELATE TO
(OR ARE IN ANY WAY CONNECTED WITH) THE FORMER DISTRIBUTION AGREEMENT OR ANY
QUALITY AGREEMENT, WHETHER KNOWN OR UNKNOWN, ACCRUED OR NOT ACCRUED, FORESEEN OR

 

13

--------------------------------------------------------------------------------


 

unforeseen, or matured or not matured (the “Release By Nycomed”); provided,
however, that the Release By Nycomed shall not extend to:


 

(I)                                     ANY CLAIM BY ANY NYCOMED RELEASE PARTY
AGAINST ANY TMC RELEASE PARTY THAT ARISES OUT OF OR RELATES TO A CLAIM OF A
THIRD PARTY AGAINST SUCH NYCOMED RELEASE PARTY (A) FOR WHICH SUCH NYCOMED
RELEASE PARTY IS ENTITLED TO SEEK INDEMNIFICATION UNDER THE FORMER DISTRIBUTION
AGREEMENT OR (B) THAT ARISES OUT OF OR RELATES TO TMC’S BREACH OR ALLEGED BREACH
OF ANY OF ITS OBLIGATIONS UNDER THE FORMER DISTRIBUTION AGREEMENT OR QUALITY
AGREEMENTS (THE “NON-RELEASED CLAIMS AGAINST TMC”) OR

 

(II)                                  ANY CLAIM BY ANY NYCOMED RELEASE PARTY
AGAINST ANY TMC RELEASE PARTY WITH RESPECT TO (A) ANY PAYMENT OBLIGATION OF TMC
UNDER THE FORMER DISTRIBUTION AGREEMENT OR ANY QUALITY AGREEMENT OR (B) FOR THE
AVOIDANCE OF DOUBT, ANY OBLIGATION OF TMC TO PERFORM UNDER THE FORMER
DISTRIBUTION AGREEMENT (TO THE EXTENT SUCH OBLIGATION SURVIVES TERMINATION
THEREOF EITHER PURSUANT TO THE TERMS THEREOF OR PURSUANT TO THIS AGREEMENT) OR
ANY QUALITY AGREEMENT, IN EACH CASE TO THE EXTENT SUCH OBLIGATION TO PERFORM
ARISES ON OR AFTER THE EFFECTIVE DATE.

 


4.2.2.       TMC, ON BEHALF OF THE TMC RELEASE PARTIES, HEREBY FOREVER
COMPROMISES, SETTLES, WAIVES, RELEASES, AND DISCHARGES WITH PREJUDICE (ON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT) THE NYCOMED RELEASE PARTIES
FROM ANY AND ALL CLAIMS THAT THE TMC RELEASE PARTIES HAVE AGAINST THE NYCOMED
RELEASE PARTIES TO THE EXTENT SUCH CLAIMS (A) ARISE OUT OF ANY EVENTS,
OCCURRENCES, ACTIONS OR ANY FAILURES TO ACT PRECEDING THE EFFECTIVE DATE AND (B)
RELATE TO (OR ARE IN ANY WAY CONNECTED WITH) THE FORMER DISTRIBUTION AGREEMENT
OR ANY QUALITY AGREEMENT, WHETHER KNOWN OR UNKNOWN, ACCRUED OR NOT ACCRUED,
FORESEEN OR UNFORESEEN, OR MATURED OR NOT MATURED (THE “RELEASE BY TMC”);
PROVIDED, HOWEVER, THAT THE RELEASE BY TMC SHALL NOT EXTEND TO


 

(I)                                     ANY CLAIM BY ANY TMC RELEASE PARTY
AGAINST ANY NYCOMED RELEASE PARTY THAT ARISES OUT OF OR RELATES TO A CLAIM OF A
THIRD PARTY AGAINST SUCH TMC RELEASE PARTY (A) FOR WHICH SUCH TMC RELEASE PARTY
IS ENTITLED TO SEEK INDEMNIFICATION UNDER THE FORMER DISTRIBUTION AGREEMENT OR
(B) THAT ARISES OUT OF OR RELATES TO NYCOMED’S BREACH OR ALLEGED BREACH OF ANY
OF ITS OBLIGATIONS UNDER THE FORMER DISTRIBUTION AGREEMENT OR QUALITY AGREEMENTS
(THE “NON-RELEASED CLAIMS AGAINST NYCOMED”) OR

 

(II)                                  ANY CLAIM BY ANY TMC RELEASE PARTY AGAINST
ANY NYCOMED RELEASE PARTY WITH RESPECT TO (A) ANY PAYMENT OBLIGATION OF NYCOMED
UNDER THE FORMER DISTRIBUTION AGREEMENT OR ANY QUALITY AGREEMENT OR (B) FOR THE
AVOIDANCE OF DOUBT, ANY OBLIGATION OF NYCOMED TO PERFORM UNDER THE FORMER
DISTRIBUTION AGREEMENT (TO THE EXTENT SUCH OBLIGATION SURVIVES TERMINATION
THEREOF EITHER PURSUANT TO THE

 

14

--------------------------------------------------------------------------------


 

TERMS THEREOF OR PURSUANT TO THIS AGREEMENT) OR ANY QUALITY AGREEMENT, IN EACH
CASE TO THE EXTENT SUCH OBLIGATION TO PERFORM ARISES ON OR AFTER THE EFFECTIVE
DATE.

 


4.2.3.       NYCOMED HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE TMC
RELEASE PARTIES FROM ALL DAMAGES ARISING OUT OF THE NON-RELEASED CLAIMS AGAINST
NYCOMED AND NYCOMED SHALL PAY PROMPTLY TO TMC ANY DAMAGES TO WHICH THE FOREGOING
INDEMNIFICATION RELATES AS THEY ARE INCURRED; PROVIDED, HOWEVER, THAT NYCOMED
SHALL NOT BE OBLIGATED TO INDEMNIFY THE TMC RELEASE PARTIES WITH RESPECT TO THE
FRENCH PROCEEDING AMOUNT (AS DEFINED IN THE SERVICES AGREEMENT). FOR THE SAKE OF
CLARITY, NYCOMED RETAINS ANY OBLIGATION TO PAY OR, IF APPLICABLE, TO INDEMNIFY
THE APPLICABLE TMC RELEASE PARTY WITH RESPECT TO, THE AMOUNT OF ANY FINE OR
PENALTY IMPOSED WITH RESPECT TO THE FRENCH PROCEEDINGS (AS DEFINED IN THE
SERVICES AGREEMENT) BEYOND THE FRENCH PROCEEDING AMOUNT. TMC HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS THE NYCOMED RELEASE PARTIES FROM ALL DAMAGES ARISING
OUT OF THE NON-RELEASED CLAIMS AGAINST TMC AND TMC SHALL PAY PROMPTLY TO NYCOMED
ANY DAMAGES TO WHICH THE FOREGOING INDEMNIFICATION RELATES AS THEY ARE INCURRED.
THE INDEMNIFICATION PROCEDURES SET FORTH IN SECTION 12.4 OF THIS AGREEMENT SHALL
APPLY TO ANY CLAIMS FOR INDEMNIFICATION BROUGHT UNDER THIS SECTION 4.2.3;
PROVIDED, HOWEVER, THAT, WITH RESPECT TO THE CONDUCT OF THE FRENCH PROCEEDINGS,
THE PROVISIONS OF SECTION C OF SCHEDULE 2.1(B) OF THE SERVICES AGREEMENT SHALL
APPLY AND, TO THE EXTENT INCONSISTENT WITH SECTION 12.4 OF THIS AGREEMENT, THE
PROVISIONS OF SUCH SECTION C SHALL APPLY.


 


4.3.          CONTINUATION OF QUALITY AGREEMENTS. FOR THE AVOIDANCE OF DOUBT, AS
OF THE EFFECTIVE DATE, THE QUALITY AGREEMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT, AS AMENDED BY THE NEW AGREEMENTS, UNLESS AND UNTIL TERMINATED IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS OR IN ACCORDANCE WITH THE NEW AGREEMENTS.


 

5.             ASSIGNMENTS, LICENSES AND TRANSFERS AS OF THE EFFECTIVE DATE

 


5.1.          TRADEMARKS. EFFECTIVE AS OF THE EFFECTIVE DATE, NYCOMED SHALL AND
HEREBY DOES ASSIGN AND TRANSFER TO TMC OR TMC’S DESIGNEE ALL OF NYCOMED’S RIGHT,
TITLE AND INTEREST IN AND TO THE REGISTRATIONS AND APPLICATIONS FOR THE
TRADEMARKS SET FORTH ON SCHEDULE 3.1.14, TOGETHER WITH THE GOODWILL SYMBOLIZED
BY THEM, AND THE RIGHT TO SUE AND RECOVER FOR PAST INFRINGEMENT OF SUCH
TRADEMARKS (THE “ASSIGNED TRADEMARK REGISTRATIONS”).


 


5.2.          DOMAIN NAMES. EFFECTIVE AS OF THE EFFECTIVE DATE, OR AS PROMPTLY
AFTER THE EFFECTIVE DATE AS PRACTICABLE, NYCOMED SHALL AND HEREBY DOES ASSIGN
AND TRANSFER TO TMC OR TMC’S DESIGNEE ALL OF NYCOMED’S RIGHT, TITLE AND INTEREST
IN AND TO THE DOMAIN NAMES SET FORTH (OR TO BE SET FORTH) ON SCHEDULE 3.1.15,
TOGETHER WITH ALL REGISTRATIONS OR APPLICATIONS THEREFORE (THE “ASSIGNED DOMAIN
NAMES”).


 


5.3.          COPYRIGHTABLE MATERIALS. EFFECTIVE AS OF THE EFFECTIVE DATE,
NYCOMED SHALL AND HEREBY DOES ASSIGN AND TRANSFER TO TMC OR TMC’S DESIGNEE ALL
OF NYCOMED’S RIGHT, TITLE AND INTEREST IN

 

15

--------------------------------------------------------------------------------


 


AND TO ALL COPYRIGHTABLE MATERIALS RELATING TO THE PRODUCT, INCLUDING WITHOUT
LIMITATION MARKETING MATERIALS AND TRANSLATIONS THEREOF, WHETHER EXISTING AS OF
THE EFFECTIVE DATE OR WHETHER CREATED, DEVELOPED OR ACQUIRED BY NYCOMED DURING
THE TRANSITION PERIOD (THE “ASSIGNED COPYRIGHTABLE MATERIALS”).


 


5.4.          KNOW-HOW.


 


5.4.1.       EFFECTIVE AS OF THE EFFECTIVE DATE, NYCOMED SHALL AND HEREBY DOES
ASSIGN AND TRANSFER TO TMC OR TMC’S DESIGNEE ALL OF NYCOMED’S RIGHT, TITLE AND
INTEREST IN AND TO ALL KNOW-HOW, INCLUDING ALL CLINICAL AND OTHER DATA, ANALYSES
AND REPORTS, THAT RELATES EXCLUSIVELY OR PRIMARILY TO THE PRODUCT, WHETHER
EXISTING AS OF THE EFFECTIVE DATE OR WHETHER CREATED, DEVELOPED OR ACQUIRED BY
NYCOMED DURING THE TRANSITION PERIOD (THE “ASSIGNED KNOW-HOW” AND, TOGETHER WITH
THE ASSIGNED TRADEMARK REGISTRATIONS, ASSIGNED DOMAIN NAMES, ASSIGNED
COPYRIGHTABLE MATERIALS, THE “ASSIGNED INTELLECTUAL PROPERTY”).


 


5.4.2.       EFFECTIVE AS OF THE EFFECTIVE DATE, NYCOMED SHALL AND HEREBY DOES
GRANT TO TMC OR TMC’S DESIGNEE A WORLDWIDE, FULLY PAID-UP, ROYALTY-FREE,
NON-EXCLUSIVE, PERPETUAL, IRREVOCABLE, SUBLICENSABLE LICENSE TO USE ANY KNOW-HOW
OWNED BY NYCOMED AND THAT RELATES TO THE PRODUCT (BUT THAT DOES NOT EXCLUSIVELY
OR PRIMARILY RELATE TO THE PRODUCT), WHETHER EXISTING AS OF THE EFFECTIVE DATE
OR WHETHER CREATED, DEVELOPED OR ACQUIRED BY NYCOMED DURING THE TRANSITION
PERIOD (“LICENSED KNOW-HOW”).


 


5.4.3.       NOTHING IN THIS SECTION 5.4 SHALL BE INTERPRETED AS CREATING AN
OBLIGATION FOR NYCOMED TO GENERATE TRANSLATIONS OR NEW DATA, ANALYSES OR
REPORTS.


 


5.5.          FURTHER ASSURANCES. AS OF THE EFFECTIVE DATE, OR AS PROMPTLY
THEREAFTER AS PRACTICABLE, NYCOMED WILL PREPARE, EXECUTE AND DELIVER TO TMC (AND
WHERE REQUIRED BY LAW, TMC WILL EXECUTE AND DELIVER TO NYCOMED) SUCH ADDITIONAL
DOCUMENTS AND TAKE SUCH OTHER ACTION AS MAY BE REASONABLY NECESSARY OR DESIRABLE
TO TRANSFER THE ASSIGNED INTELLECTUAL PROPERTY TO TMC OR TMC’S DESIGNEE, AS
APPLICABLE.


 

6.             OBLIGATIONS DURING THE TRANSITION PERIOD

 


6.1.          TRANSITION MANAGERS; PRODUCT TRANSITION COMMITTEE.


 


6.1.1.       TRANSITION MANAGERS. EACH PARTY SHALL APPOINT A SENIOR
REPRESENTATIVE WHO POSSESSES A FULL UNDERSTANDING OF THE RELEVANT OPERATIONAL,
REGULATORY, COMMERCIAL AND LEGAL ISSUES TO ACT AS ITS TRANSITION MANAGER (EACH,
A “TM” OR “TRANSITION MANAGER”). THE INITIAL TRANSITION MANAGER FOR EACH PARTY
IS SET FORTH ON SCHEDULE 6.1. ANY REPLACEMENTS OR PROXIES FOR THE FOREGOING
PERSONS SHALL BE EQUIVALENTLY SENIOR PERSONNEL. EACH PARTY’S TRANSITION MANAGER
WILL BE THE PRIMARY CONTACT WITH THE OTHER PARTY IN CONNECTION WITH THE ONGOING,
DAY-TO-DAY IMPLEMENTATION OF THIS AGREEMENT, THE NEW AGREEMENTS AND THE QUALITY
AGREEMENTS, AND FOR OBTAINING ANY CONSENTS OR APPROVALS OF THE OTHER PARTY
REQUIRED HEREBY. THE TMS SHALL BE

 

16

--------------------------------------------------------------------------------


 

responsible for: (a) seeking consensus (both internally, within his/her
respective Party’s organization, as well as between the Parties) regarding key
transition issues that arise under this Agreement, the New Agreements and the
Quality Agreements; (b) identifying and raising issues to the PTC in a timely
manner; (c) assisting the PTC co-chairs in setting appropriate meeting agendas,
attending PTC meetings and preparing meeting minutes, as appropriate, in a
format agreed upon with the PTC; and (d) in collaboration with the other TM,
drafting and revising on a regular basis a monthly executive summary of the
status of the transition hereunder, in a format agreed upon with the PTC, and
providing such summary to the PTC.


 


6.1.2.       PRODUCT TRANSITION COMMITTEE. THE PARTIES HEREBY ESTABLISH A
PRODUCT TRANSITION COMMITTEE (“PTC”) WHICH SHALL REMAIN IN PLACE DURING THE
TRANSITION PERIOD AND WHICH SHALL BE RESPONSIBLE FOR THE SMOOTH AND EFFECTIVE
IMPLEMENTATION OF THE ACTIVITIES CONTEMPLATED BY THIS AGREEMENT, THE NEW
AGREEMENTS AND THE QUALITY AGREEMENTS, FOR DEVELOPING AND EXECUTING A PLAN TO
EFFECT THE TRANSFERS TO TAKE PLACE PURSUANT TO THIS SECTION 6 AND FOR OVERSEEING
THE IMPLEMENTATION OF THIS AGREEMENT, THE NEW AGREEMENTS AND THE QUALITY
AGREEMENTS. THE PTC SHALL CONSIST OF [**] VOTING MEMBERS, COMPRISING [**]
REPRESENTATIVES OF TMC AND [**] REPRESENTATIVES OF NYCOMED (WHICH
REPRESENTATIVES MAY ALSO SERVE AS THE TMS). THE PTC SHALL HAVE TWO CO-CHAIRS,
ONE FROM EACH PARTY. THE INITIAL REPRESENTATIVES ON THE PTC FOR EACH PARTY ARE
SET FORTH ON SCHEDULE 6.1. TMC’S APPOINTEES TO THE PTC SHALL BE DETERMINED BY
TMC. NYCOMED’S APPOINTEES TO THE PTC SHALL BE DETERMINED BY NYCOMED AND SHALL
INCLUDE APPROPRIATE REPRESENTATION FROM ITS [**] AND, IF APPROPRIATE, ITS [**].
ANY REPLACEMENTS OR PROXIES FOR THE FOREGOING PERSONS SHALL BE EQUIVALENTLY
SENIOR PERSONNEL. THE PTC SHALL MEET AT LEAST [**] (IN PERSON OR BY TELEPHONE,
AS MUTUALLY AGREED BY THE PARTIES) AT SUCH TIME AND, WITH RESPECT TO IN-PERSON
MEETINGS, PLACE AS MUTUALLY AGREED UPON BY THE PARTIES, AND AT SUCH OTHER DATES
AS MAY BE AGREED UPON BY THE PARTIES. IN ADDITION, THE PARTIES SHALL CAUSE THEIR
RESPECTIVE MEMBERS OF THE PTC TO MAKE THEMSELVES AVAILABLE, IN PERSON OR BY
TELEPHONE, AS REASONABLY NECESSARY TO CARRY OUT SUCH IMPLEMENTATION. SHOULD THE
PARTIES MUTUALLY AGREE TO DO SO, ADDITIONAL, NON-VOTING MEMBERS MAY BE APPOINTED
TO THE PTC AND OPERATING SUBCOMMITTEES AND PROJECT TEAMS MAY BE APPOINTED BY AND
REPORT TO THE PTC.


 


6.1.3.       IN THE EVENT THAT A CONSENSUS DECISION CANNOT BE REACHED BY THE
PTC, THEN, EXCEPT TO THE EXTENT INCONSISTENT WITH ANY PROVISION OF THIS
AGREEMENT, THE NEW AGREEMENTS OR THE QUALITY AGREEMENTS, TMC SHALL HAVE FINAL
AUTHORITY FOR ALL DECISIONS WITH RESPECT TO THE PRODUCT, OTHER THAN IN RESPECT
OF PRICING IN EACH COUNTRY IN THE TERRITORY DURING THE TERM OF THE NEW
DISTRIBUTION AGREEMENT WITH RESPECT TO SUCH COUNTRY; PROVIDED, HOWEVER, THAT (A)
THE FOREGOING SHALL NOT BE INTERPRETED TO REQUIRE NYCOMED TO ALLOCATE PERSONNEL
RESOURCES TO THE PERFORMANCE OF THE SERVICES (AS DEFINED IN THE SERVICES
AGREEMENT) BEYOND THE THEN-CURRENT COMMITMENT (AS DEFINED IN THE SERVICES
AGREEMENT); (B) NYCOMED SHALL HAVE NO OBLIGATION TO ACT IN ACCORDANCE WITH TMC’S
DIRECTIONS IF DOING SO WOULD VIOLATE ANY APPLICABLE PROVISION OF LAW, STATUTE,
RULE OR REGULATION, AS DETERMINED BY NYCOMED IN GOOD FAITH, OR WOULD CAUSE
NYCOMED TO BREACH ANY OBLIGATION OWED TO A THIRD PARTY UNDER AN AGREEMENT
ENTERED INTO BY NYCOMED IN GOOD FAITH; (C) NYCOMED SHALL PERFORM AND FUND THE
ACTIVITIES SPECIFIED TO BE

 

17

--------------------------------------------------------------------------------


 

performed and funded, respectively, by Nycomed in Schedule 2.1(b) of the
Services Agreement and TMC shall perform and fund the activities specified to be
performed and funded, respectively, by TMC in Schedule 2.1(b) of the Services
Agreement; and (d) the foregoing shall not be interpreted as giving TMC any
authority to amend any provision of any Transaction Agreement.


 


6.2.          TRANSITION OF ACTIVITIES IN GENERAL. THE PARTIES, VIA THE PTC,
WILL AGREE UPON PROCEDURES TO ENSURE A SMOOTH TRANSITION FROM NYCOMED TO TMC ON
OR BEFORE THE TRANSITION DATE OF THE ACTIVITIES REQUIRED TO BE UNDERTAKEN BY THE
HOLDER OF THE APPROVALS FOR THE PRODUCT, INCLUDING WITHOUT LIMITATION ADVERSE
EXPERIENCE REPORTING, QUARTERLY AND ANNUAL REPORTS WITH GOVERNMENTAL
AUTHORITIES, COMPLAINT AND SAMPLE TRACKING, PRODUCT RECALLS AND COMMUNICATION
WITH HEALTH CARE PROFESSIONALS AND CUSTOMERS. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, THE PARTIES WILL COOPERATE WITH EACH OTHER IN A COMMERCIALLY
REASONABLE MANNER TO NOTIFY RELEVANT KEY OPINION LEADERS AND OTHER RELEVANT
PARTIES INTERESTED IN THE PRODUCT OF THE TRANSITION CONTEMPLATED BY THIS
AGREEMENT.


 


6.3.          PROVISION OF REPORTS, DOCUMENTS AND ACCESS.


 


6.3.1.       DURING THE TRANSITION PERIOD, NYCOMED SHALL PROVIDE TMC AND ANY
THIRD PARTY THAT MAY POTENTIALLY OR ACTUALLY SUBSEQUENTLY PERFORM SERVICES AND
FUNCTIONS PERFORMED BY NYCOMED UNDER THE NEW AGREEMENTS OR QUALITY AGREEMENTS
(THE “NEW DISTRIBUTORS”), WITH REASONABLE ACCESS TO ALL INFORMATION, DOCUMENTS,
RECORDS AND FACILITIES AND, SUBJECT TO CLAUSE (III) BELOW, ALL PERSONNEL,
CONTRACTORS AND AGENTS, IN EACH CASE AS REASONABLY NECESSARY (A) TO COMPLETE A
REASONABLE REVIEW AND ANALYSIS OF ACTIVITIES PERFORMED BY NYCOMED WITH RESPECT
TO THE PRODUCT (INCLUDING ACTIVITIES DIRECTED TO OBTAINING APPROVALS, MARKETING,
PROMOTING, DISTRIBUTING, IMPORTING OR SELLING THE PRODUCT) AS CUSTOMARY TO
EVALUATE THE SCOPE AND NATURE OF THE SERVICES AND FUNCTIONS TO BE PERFORMED BY
TMC OR THE NEW DISTRIBUTOR AND (B) TO REASONABLY ASSIST TMC IN TMC’S EFFORTS TO
BUILD ITS COMMERCIAL OPERATIONS WITH RESPECT TO THE PRODUCT, INCLUDING WITHOUT
LIMITATION TMC’S EFFORTS TO OBTAIN FOR TMC OR FOR ANY NEW DISTRIBUTOR ANY
APPROVALS NECESSARY TO PERFORM SERVICES AND FUNCTIONS PERFORMED BY NYCOMED UNDER
THE NEW AGREEMENTS OR QUALITY AGREEMENTS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING:


 

(i)                                     During the Transition Period, Nycomed
will provide TMC with frequent and complete ongoing reports with respect to all
activities performed by Nycomed under the Transaction Agreements and Quality
Agreements, including registration efforts and other regulatory matters, and
activities in connection with the marketing, promotion, distribution,
importation and sale the Product. To the extent applicable, the format of such
reports shall be consistent with past practice and shall contain at least as
much detail as in similar reports generated by Nycomed under the Former
Distribution Agreement.

 

(ii)                                  On or before the Transition Date, or with
respect to any item below, on such earlier date as is reasonably practicable
following notice by TMC to Nycomed,

 

18

--------------------------------------------------------------------------------


 

Nycomed shall provide to TMC or any New Distributor all documents and records
related to the Product within the possession or control of Nycomed, in each case
whether existing as of the Effective Date or whether created, developed or
acquired by Nycomed during the Transition Period (the “Product Documents and
Records”), including without limitation:

 

(A)          documents and records related to Regulatory Filings and Approvals
(including documents and records relating to clinical trials and adverse events)
and any withdrawals or rejections of applications for Approvals, including
without limitation all documents, files and databases with respect to the
clinical trials set forth on Schedule 6.3.1;

 

(B)           documents (and conversation logs) of communications with
Governmental Authorities (excluding communications with respect to registrations
and applications for the Assigned Trademark Registrations, which are separately
addressed by clause (D) below);

 

(C)           marketing, pricing, sales and customer information, data and
materials, including without limitation: customer lists, marketing, distribution
and sales plans, methods and systems, sales figures and sales projections,
training materials and promotional and advertising materials, and all
translations of the foregoing; and

 

(D)          registrations and applications for the Assigned Trademark
Registrations and Assigned Domain Names, Nycomed’s file with respect to any
pending applications for the Assigned Trademark Registrations, and the contact
information for the law firms or other agents Nycomed has used with respect to
filing and maintaining the registrations and applications for the Assigned
Trademark Registrations.

 

All Product Documents and Records shall be provided in a timely manner and
Nycomed shall deliver such information in electronic (if existing) or hard copy
versions, as TMC may reasonably request. Nycomed may retain one archival copy of
the Product Documents and Records solely for purposes of performing its
obligations under this Agreement, the New Agreements and the Quality Agreements
(for so long as they remain in effect), interpreting and enforcing its rights
under the Transaction Agreements and Quality Agreements or as necessary to
comply with applicable law. Nycomed may and shall modify the Product Documents
and Records provided to TMC pursuant to the foregoing to remove any individually
identifiable information to the extent required to comply with applicable law.
Nycomed may also redact the Product Documents and Records provided to TMC
pursuant to the foregoing to the extent required to comply with

 

19

--------------------------------------------------------------------------------


 

any applicable law or any Nycomed contractual obligation of confidentiality to a
third party that exists as of the Effective Date.

 

Notwithstanding any provision of this Agreement that may require Nycomed to
provide such Product Documents and Records to TMC earlier, to the extent Nycomed
requires continued access to any Product Documents and Records in order to
perform under this Agreement, the New Agreements and the Quality Agreements, and
to the extent that retention by Nycomed of a copy of such Product Documents and
Records for such purpose or Nycomed’s right of access and right of reference
provided for in Section 6.7 are not sufficient for Nycomed to do so, Nycomed
shall be permitted to retain any such Product Documents and Records for so long
as reasonably necessary for such performance, provided that, during such
timeframe, TMC shall have a right of access (including the right to make copies
of records) and right of reference to all such Product Documents and Records.

 

(iii)                               Upon reasonable advance notice to the
Nycomed TM, Nycomed shall provide TMC or any New Distributor with reasonable
access to: (A) personnel and contractors (if any) responsible for obtaining and
maintaining Approvals for marketing, promoting, distributing, importing or
selling the Product and (B) any other personnel engaged in activities under the
Transaction Agreements and Quality Agreements, including promotional, marketing,
sales, detailing and distribution activities. Any such access shall be scheduled
during normal business hours; and

 

(iv)                              As reasonably requested by TMC, Nycomed shall
provide access to facilities owned or operated by Nycomed (or its
subcontractors, if any) used for the distribution of Product.

 


6.3.2.       DURING THE TRANSITION PERIOD, NYCOMED SHALL GIVE TMC AT LEAST SEVEN
TO TEN BUSINESS DAYS PRIOR WRITTEN NOTICE OF (OR SUCH SHORTER NOTICE AS IS
PRACTICABLE IN LIGHT OF THE AMOUNT OF NOTICE NYCOMED ITSELF RECEIVES OF THE
MEETING), AND GRANT TMC AND ANY NEW DISTRIBUTOR REASONABLE ACCESS TO, AND THE
RIGHT TO PARTICIPATE IN, (A) MEETINGS AND ANY OTHER COMMUNICATIONS WITH ANY
THIRD PARTIES (OTHER THAN GOVERNMENTAL AUTHORITIES, WHICH MEETINGS SHALL BE
GOVERNED BY SECTION 6.6) AND (B) MATERIAL SCHEDULED INTERNAL MEETINGS, IN EACH
CASE REGARDING CLINICAL TRIALS AND REGISTRATION EFFORTS (IN EACH CASE, TO THE
EXTENT NYCOMED IS EXPRESSLY AUTHORIZED TO ENGAGE IN SUCH ACTIVITIES BY TMC
HEREUNDER) AND PROMOTIONAL, MARKETING, SALES, DETAILING AND DISTRIBUTION
ACTIVITIES RELATING TO THE PRODUCT.


 


6.4.          TRANSFER OF REGULATORY FILINGS AND APPROVALS. THE PARTIES SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO COMPLETE THE TRANSFER OF ALL REGULATORY
FILINGS SET FORTH ON SCHEDULE 6.4  (INCLUDING APPROVALS THAT MAY RESULT
THEREFROM DURING THE TRANSITION PERIOD) AND APPROVALS SET FORTH ON SCHEDULE 6.4
TO TMC OR TMC’S DESIGNEE ON THE TRANSITION DATE OR, WITH RESPECT TO ANY

 

20

--------------------------------------------------------------------------------


 


GIVEN REGULATORY FILING OR APPROVAL, UPON SUCH EARLIER DATE AS TMC MAY REQUEST,
PROVIDED THAT SUCH EARLIER DATE IS REASONABLY PRACTICABLE. TO THE EXTENT THAT
TMC EXPRESSLY AUTHORIZES NYCOMED TO MAKE ADDITIONAL REGULATORY FILINGS DURING
THE TRANSITION PERIOD, THE PARTIES SHALL UPDATE SCHEDULE 6.4 ACCORDINGLY.


 


6.5.          MAINTENANCE AND REGISTRATION EFFORTS. DURING THE TRANSITION
PERIOD, NYCOMED SHALL CONTINUE TO MAINTAIN THE APPROVALS SET FORTH ON SCHEDULE
6.4 AND ANY APPROVALS THAT MAY RESULT FROM THE REGULATORY FILINGS SET FORTH ON
SCHEDULE 6.4 UNTIL SUCH TIME AS SUCH APPROVALS AND REGULATORY FILINGS ARE
TRANSFERRED TO TMC OR TMC’S DESIGNEE PURSUANT TO SECTION 6.4. AS OF THE
EFFECTIVE DATE, NYCOMED SHALL NO LONGER BE OBLIGATED OR HAVE THE RIGHT TO PURSUE
NEW APPROVALS WITH RESPECT TO THE PRODUCT OTHER THAN IN SUPPORT OF REGULATORY
FILINGS SET FORTH ON SCHEDULE 6.4; PROVIDED, HOWEVER, THAT TMC MAY, AT ANY TIME
DURING THE TRANSITION PERIOD, DIRECT NYCOMED TO WITHDRAW OR, IF PRACTICAL, TO
CEASE TO ACTIVELY PURSUE, ANY SUCH REGULATORY FILING(S) PENDING FURTHER
INSTRUCTION FROM TMC. SUBJECT TO THE FOREGOING AND SUBJECT TO SECTION 6.6,
DURING THE TRANSITION PERIOD, NYCOMED SHALL CONTINUE TO USE COMMERCIALLY
REASONABLE EFFORTS TO SEEK APPROVALS WITH RESPECT TO SUCH REGULATORY FILINGS,
EXCEPT TO THE EXTENT THAT THE APPLICABLE REGULATORY FILING IS TRANSFERRED TO TMC
OR A TMC DESIGNEE IN ACCORDANCE WITH SECTION 6.4, IN WHICH EVENT TMC OR SUCH
DESIGNEE SHALL BE RESPONSIBLE FOR THE CONDUCT OF ANY SUCH ACTIVITIES. IN THE
EVENT TMC OR A TMC DESIGNEE ASSUMES SUCH RESPONSIBILITY, NYCOMED SHALL ASSIST
TMC OR SUCH DESIGNEE IN SEEKING SUCH APPROVALS BY SUPPLYING TMC OR SUCH DESIGNEE
WITH COPIES OF ALL RELEVANT DOCUMENTS AND COMMUNICATIONS, AND INFORMING TMC OR
SUCH DESIGNEE OF THE STATUS OF THE APPLICABLE REGULATORY FILINGS. THE PARTIES
AGREE THAT DURING THE TRANSITION PERIOD, OR UNTIL SUCH EARLIER TIME AS TMC OR A
TMC DESIGNEE MAY ASSUME RESPONSIBILITY FOR SUCH ACTIVITIES, NYCOMED’S ACTIVITIES
WITH RESPECT TO SEEKING THE FOREGOING APPROVALS SHALL BE SUBJECT TO REASONABLE
COORDINATION WITH TMC; PROVIDED, HOWEVER, THAT NYCOMED SHALL NOT BE REQUIRED TO
TAKE ANY ACTION THAT NYCOMED DETERMINES IN GOOD FAITH WOULD JEOPARDIZE ITS
STANDING AND REPUTATION WITH ANY GOVERNMENTAL AUTHORITY OR VIOLATE ANY
APPLICABLE PROVISION OF LAW, STATUTE, RULE OR REGULATION.


 


6.6.          COMMUNICATIONS WITH GOVERNMENTAL AUTHORITIES.


 


6.6.1.       IN ADDITION TO ITS OBLIGATIONS UNDER THE NEW AGREEMENTS AND THE
QUALITY AGREEMENTS, DURING THE TRANSITION PERIOD:


 

(a)           Nycomed shall give TMC at least seven to ten Business Days prior
written notice and the right to attend any meeting between Nycomed and any
Governmental Authority relating to the Product, or such shorter notice as is
practicable in light of the amount of notice Nycomed itself receives of the
meeting.

 

(b)           Nycomed shall provide TMC with a copy of each proposed
communication that will be made between Nycomed and any Governmental Authority
that relates to the Product and the right to review such communication with as
much advance notice as practicable. Nycomed shall follow the instructions and
comments of TMC with respect

 

21

--------------------------------------------------------------------------------


 

to any such proposed communication; provided, however, that Nycomed shall not be
required to take any action that Nycomed determines in good faith would
jeopardize its standing and reputation with any Governmental Authority or
violate any applicable provision of law, statute, rule or regulation. Nycomed
shall permit TMC to participate in any response to any such communication.

 

(c)           Nycomed shall be responsible for making presentations to any
Governmental Authority that relate to Approvals and Regulatory Filings in
Nycomed’s name during any joint meetings and for responding to questions and
comments from such Governmental Authority with respect to its Approvals and
Regulatory Filings, but shall solicit and follow the instructions of TMC prior
to making such a presentation or response; provided, however, that Nycomed shall
not be required to take any action that Nycomed determines in good faith would
jeopardize its standing and reputation with any Governmental Authority or
violate any applicable provision of law, statute, rule or regulation.

 

(d)           Nycomed shall, within five Business Days, provide TMC with a copy
of each written communication Nycomed receives from any Governmental Authority
related to the Product. Nycomed shall, within five Business Days, provide TMC
with notes from any in-person or teleconference meeting with any Governmental
Authority related to the Product at which TMC is not present.

 


6.6.2.       NOTWITHSTANDING THE FOREGOING, UPON A TRANSFER IN ACCORDANCE WITH
SECTION 6.4 OF AN APPROVAL OR REGULATORY FILING PRIOR TO THE TRANSITION DATE,
(I) TMC SHALL ASSUME ALL RESPONSIBILITY FOR PRESENTATIONS TO AND COMMUNICATIONS
WITH THE RELEVANT GOVERNMENTAL AUTHORITY THAT RELATE TO THE PRODUCT AND (II)
NYCOMED SHALL BE RELIEVED OF ANY RESPONSIBILITY THEREFOR. FOR THE AVOIDANCE OF
DOUBT, THIS SECTION 6.6 PERTAINS ONLY TO APPROVALS AND REGULATORY FILINGS
(INCLUDING APPROVALS THAT MAY RESULT THEREFROM DURING THE TRANSITION PERIOD)
THAT EXIST AS OF THE EFFECTIVE DATE AND IS NOT INTENDED TO GRANT ANY AUTHORITY
TO NYCOMED TO FILE OR SEEK NEW APPROVALS OR REGULATORY FILINGS.


 


6.7.          DELIVERY OF KNOW HOW AND CLINICAL DATA. AS PROMPTLY AS POSSIBLE
AFTER THE EFFECTIVE DATE (OR, IF APPLICABLE, AS PROMPTLY AS POSSIBLE AFTER THE
CREATION, DEVELOPMENT OR ACQUISITION OF ANY SUCH ITEM), AND IN ANY EVENT NO
LATER THAN THE TRANSITION DATE, NYCOMED SHALL PROVIDE TO TMC OR TMC’S DESIGNEE
THE PHYSICAL EMBODIMENTS OF ALL ASSIGNED KNOW-HOW AND COPIES OF THE PHYSICAL
EMBODIMENTS OF ALL LICENSED KNOW-HOW; PROVIDED, HOWEVER, THAT (I) TO THE EXTENT
NYCOMED REQUIRES ACCESS TO ASSIGNED KNOW-HOW TO COMPLY WITH APPLICABLE LEGAL
REQUIREMENTS PERTAINING TO NYCOMED’S PERFORMANCE UNDER THE NEW AGREEMENTS,
QUALITY AGREEMENTS OR THIS AGREEMENT, SUBJECT TO SECTION 11 (CONFIDENTIAL
INFORMATION), TMC OR TMC’S DESIGNEE, AS APPLICABLE, SHALL ALLOW NYCOMED A RIGHT
OF ACCESS (INCLUDING THE RIGHT TO MAKE COPIES OF RECORDS) AND RIGHT OF REFERENCE
TO ALL SUCH ASSIGNED KNOW-HOW, (II) NYCOMED MAY RETAIN ONE ARCHIVAL COPY OF EACH
SUCH ITEM OF ASSIGNED KNOW-HOW SOLELY FOR PURPOSES OF INTERPRETING AND ENFORCING
ITS RIGHTS UNDER THE TRANSACTION AGREEMENTS AND QUALITY AGREEMENTS OR AS
NECESSARY

 

22

--------------------------------------------------------------------------------



TO COMPLY WITH APPLICABLE LAW, (III) NYCOMED MAY AND SHALL MODIFY SUCH ITEMS OF
KNOW-HOW PROVIDED TO TMC PURSUANT TO THE FOREGOING TO REMOVE ANY INDIVIDUALLY
IDENTIFIABLE INFORMATION TO THE EXTENT REQUIRED TO COMPLY WITH APPLICABLE LAW
AND (IV) NYCOMED MAY REDACT SUCH ITEMS OF KNOW-HOW PROVIDED TO TMC PURSUANT TO
THE FOREGOING TO THE EXTENT REQUIRED TO COMPLY WITH ANY APPLICABLE LAW OR ANY
NYCOMED CONTRACTUAL OBLIGATION OF CONFIDENTIALITY TO A THIRD PARTY THAT EXISTS
AS OF THE EFFECTIVE DATE. IN ADDITION TO TRANSFERRING THE PHYSICAL EMBODIMENTS
(OR COPIES THEREOF) OF SUCH ITEMS OF KNOW-HOW, NYCOMED SHALL PROVIDE TMC WITH
REASONABLE ACCESS TO NYCOMED PERSONNEL AND CONTRACTORS IN ACCORDANCE WITH
SECTION 6.3.1(III), INCLUDING FOR THE PURPOSE OF ANSWERING TMC’S QUESTIONS
RELATED TO THE KNOW-HOW PROVIDED PURSUANT THIS SECTION 6.7.


 


6.8.          ASSIGNMENT OF ASSIGNED CONTRACTS.


 


6.8.1.       ON THE TRANSITION DATE OR, WITH RESPECT TO ANY SUCH CONTRACT, ON
SUCH EARLIER DATE AS IS REASONABLY PRACTICABLE FOLLOWING NOTICE BY TMC TO
NYCOMED, IN EACH CASE SUBJECT TO OBTAINING ANY NECESSARY THIRD PARTY CONSENTS IN
ACCORDANCE WITH SECTION 6.8.4, NYCOMED SHALL ASSIGN AND TRANSFER TO TMC OR TMC’S
DESIGNEE ALL OF NYCOMED’S RIGHT, TITLE AND INTEREST IN AND TO THE CONTRACTS SET
FORTH ON SCHEDULE 6.8 (THE “ASSIGNED CONTRACTS”). TMC OR THE APPLICABLE TMC
DESIGNEE SHALL ASSUME AND BECOME RESPONSIBLE FOR, FROM AND AFTER THE RELEVANT
ASSIGNMENT DATE, ALL OBLIGATIONS OF NYCOMED ARISING AFTER THE RELEVANT
ASSIGNMENT DATE UNDER THE ASSIGNED CONTRACTS; PROVIDED, HOWEVER, THAT (A)
ALTHOUGH SUCH OBLIGATIONS MAY ARISE BEFORE THE RELEVANT ASSIGNMENT DATE, TMC
SHALL BE RESPONSIBLE FOR THE PAYMENT OBLIGATIONS OF NYCOMED (AND OF TMC AS THE
SUCCESSOR-IN-INTEREST TO NYCOMED) ARISING AFTER THE EFFECTIVE DATE UNDER (I) THE
ISAR 4-AGREEMENT (AS DEFINED IN THE NEW DISTRIBUTION AGREEMENT), UP TO € [**],
(II) THE ISAR-3 RELOAD AGREEMENT (AS DEFINED IN THE NEW DISTRIBUTION AGREEMENT),
UP TO € [**], AND (III) THE ADONIS AGREEMENT, UP TO € [**], AND (B) ALTHOUGH
SUCH OBLIGATIONS MAY ARISE AFTER THE RELEVANT ASSIGNMENT DATE, NYCOMED SHALL BE
RESPONSIBLE FOR, AND TO THE EXTENT PAID BY TMC SHALL PROMPTLY REIMBURSE TMC FOR,
THE PAYMENT OBLIGATIONS OF NYCOMED (AND OF TMC AS THE SUCCESSOR-IN-INTEREST TO
NYCOMED) ARISING AFTER THE EFFECTIVE DATE UNDER (I) THE MUNICH ISAR-3 AGREEMENT
(AS DEFINED IN THE NEW DISTRIBUTION AGREEMENT) AND (II) THE BAD KROZINGEN ISAR-3
AGREEMENT (AS DEFINED IN THE NEW DISTRIBUTION AGREEMENT). FOR THE SAKE OF
CLARITY, NYCOMED RETAINS ANY OBLIGATION TO PAY ANY AMOUNT (X) ARISING UNDER THE
ISAR-4 AGREEMENT BEYOND THE € [**] MAXIMUM AMOUNT PAYABLE BY TMC PURSUANT TO
SECTION 6.8.1(A)(I), (Y) ARISING UNDER THE ISAR-3 RELOAD AGREEMENT BEYOND THE
€ [**] MAXIMUM AMOUNT PAYABLE BY TMC PURSUANT TO SECTION 6.8.1(A)(II) OR (Z)
ARISING UNDER THE ADONIS AGREEMENT BEYOND THE € [**] MAXIMUM AMOUNT PAYABLE BY
TMC PURSUANT TO SECTION 6.8.1(A)(III).


 


6.8.2.       EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN SECTION 6.8.1
WITH RESPECT TO POST-EFFECTIVE DATE PAYMENT OBLIGATIONS UNDER THE ISAR 4
AGREEMENT, THE ISAR-3 RELOAD AGREEMENT AND THE ADONIS AGREEMENT, TMC OR THE
APPLICABLE TMC DESIGNEE SHALL NOT ASSUME OR BECOME RESPONSIBLE FOR, AND NYCOMED
SHALL REMAIN LIABLE FOR, ALL LIABILITIES AND OBLIGATIONS OF NYCOMED ARISING
PRIOR TO THE RELEVANT ASSIGNMENT DATE UNDER THE ASSIGNED CONTRACTS, INCLUDING
ALL OBLIGATIONS TO MAKE PAYMENT THEREUNDER ACCRUING PRIOR TO THE RELEVANT

 

23

--------------------------------------------------------------------------------


 

Assignment Date, and all liabilities for any breach, act or omission by Nycomed
prior to the relevant Assignment Date under any Assigned Contract. For the
avoidance of doubt, except to the extent expressly provided otherwise in Section
6.8.1 with respect to post-Effective Date payment obligations under the ISAR 4
Agreement, the ISAR-3 Reload Agreement and the ADONIS Agreement, TMC or the
applicable TMC designee does not and will not assume any liabilities of Nycomed
arising from (i) defaults under or breaches of any Assigned Contract prior to
the relevant Assignment Date, including any failure by Nycomed to make any
payment due prior to the Assignment Date or to perform any obligation required
prior to the Assignment Date, or (ii) events occurring prior to the relevant
Assignment Date, which, after notice or lapse of time or both, would constitute
a default or breach of such Assigned Contract, in each case whether a claim for
such default or breach is made prior to or following the assignment date. For
the avoidance of doubt, as of the relevant Assignment Date, TMC shall obtain all
rights of Nycomed under each Assigned Contract, whether accruing before or after
the relevant Assignment Date.


 


6.8.3.       UPON THE ASSIGNMENT OF ANY ASSIGNED CONTRACT, NYCOMED AND TMC OR
THE APPLICABLE TMC DESIGNEE SHALL EXECUTE SUCH FURTHER INSTRUMENTS OF CONVEYANCE
AS MAY BE NECESSARY TO ASSIGN AND TRANSFER SUCH ASSIGNED CONTRACTS TO TMC OR
TMC’S DESIGNEE, AS APPLICABLE.


 


6.8.4.       NYCOMED SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ANY
CONSENTS REQUIRED FROM THIRD PARTIES, AND TO GIVE ALL SUCH NOTICES TO THIRD
PARTIES, IN EACH CASE AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE DATE, AS
ARE REQUIRED TO EFFECT THE ASSIGNMENT OF THE ASSIGNED CONTRACTS TO TMC OR TMC’S
DESIGNEE, AS APPLICABLE.


 


6.8.5.       FROM AND AFTER THE EFFECTIVE DATE UNTIL THE ASSIGNMENT OF EACH
ASSIGNED CONTRACT, (I) EXCEPT TO THE EXTENT NYCOMED RETAINS RESPONSIBILITY FOR
OBLIGATIONS UNDER THE ASSIGNED CONTRACTS IN ACCORDANCE WITH SECTIONS 6.8.1 OR
6.8.2 OR NYCOMED IS REQUIRED TO PERFORM ACTIVITIES UNDER THE NEW DISTRIBUTION
AGREEMENT OR THE SERVICES AGREEMENT WITH RESPECT TO THE ASSIGNED CONTRACTS, TMC
OR TMC’S DESIGNEE SHALL PERFORM AND FULFILL, ON A SUBCONTRACTOR BASIS, THE
OBLIGATIONS OF THE NYCOMED TO BE PERFORMED UNDER SUCH ASSIGNED CONTRACT, AND
(II) NYCOMED SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE TMC WITH ALL
OF NYCOMED’S RIGHTS AND BENEFITS UNDER EACH ASSIGNED CONTRACT. WITHOUT LIMITING
THE FOREGOING, (A) NYCOMED SHALL ENFORCE, AT THE REQUEST OF, FOR THE ACCOUNT OF
AND AT THE EXPENSE OF TMC, ANY RIGHTS OF NYCOMED ARISING FROM ANY SUCH ASSIGNED
CONTRACT AGAINST ANY THIRD PARTY, INCLUDING THE RIGHT TO ELECT TO TERMINATE IN
ACCORDANCE WITH THE TERMS THEREOF UPON THE INSTRUCTION OF TMC AND (B) NYCOMED
SHALL NOT ENTER INTO ANY AMENDMENT TO ANY ASSIGNED CONTRACT, OR WAIVE ANY RIGHTS
OF NYCOMED THEREUNDER, WITHOUT THE PRIOR WRITTEN CONSENT OF TMC.


 


6.9.          TERMINATION OR AMENDMENT OF REGULATORY FILINGS AND APPROVALS.


 


6.9.1.       ON OR IMMEDIATELY FOLLOWING THE TRANSITION DATE OR, AS TO A
PARTICULAR COUNTRY OR GROUP OF COUNTRIES WITHIN THE TERRITORY (INCLUDING THE
COUNTRIES WITHIN THE EUROPEAN ECONOMIC

 

24

--------------------------------------------------------------------------------


 

Area), such earlier date as Nycomed is no longer authorized to distribute the
Product in such country or group of countries under the New Distribution
Agreement, Nycomed shall (a) terminate all Approvals held in Nycomed’s name that
pertain to such country or group of countries and that are exclusively related
to the Product to the extent that such Approvals have not been transferred, and
are not in the process of being transferred, to TMC or TMC’s designee in
accordance with Section 6.4 and (b) amend all Approvals held in Nycomed’s name
that pertain to such country or group of countries and are not exclusively
related to the Product so as to exclude any reference to the Product.


 


6.9.2.       ON OR IMMEDIATELY FOLLOWING THE TRANSITION DATE, OR SUCH EARLIER
DATE AS NYCOMED IS NO LONGER AUTHORIZED TO DISTRIBUTE THE PRODUCT IN THE
APPLICABLE COUNTRY UNDER THE NEW DISTRIBUTION AGREEMENT, NYCOMED SHALL (A)
WITHDRAW ALL REGULATORY FILINGS HELD IN NYCOMED’S NAME THAT ARE EXCLUSIVELY
RELATED TO THE PRODUCT TO THE EXTENT THAT SUCH REGULATORY FILINGS (I) HAVE NOT
BEEN TRANSFERRED, AND ARE NOT IN THE PROCESS OF BEING TRANSFERRED, TO TMC OR
TMC’S DESIGNEE IN ACCORDANCE WITH SECTION 6.4 OR (II) HAVE NOT BEEN OTHERWISE
EARLIER WITHDRAWN, AND ARE NOT IN THE PROCESS OF BEING WITHDRAWN, IN ACCORDANCE
WITH SECTION 6.5, AND (B) AMEND ALL REGULATORY FILINGS HELD IN NYCOMED’S NAME
THAT ARE NOT EXCLUSIVELY RELATED TO THE PRODUCT SO AS TO EXCLUDE ANY REFERENCE
TO THE PRODUCT; PROVIDED, HOWEVER, THAT IF, WITH RESPECT TO ANY REGULATORY
FILING SET FORTH ON SCHEDULE 6.4, THE RELEVANT GOVERNMENTAL AUTHORITY HAS NOT
YET GRANTED A CORRESPONDING APPROVAL AS OF THE TRANSITION DATE, AND IF SUCH
REGULATORY FILING CANNOT BE TRANSFERRED TO TMC PRIOR TO SUCH GRANT, THEN NYCOMED
SHALL, AT THE REQUEST OF TMC, EITHER WITHDRAW THE REGULATORY FILING OR, AT THE
ONGOING DISCRETION OF TMC AND IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 6.4,
6.5 AND 6.6, CONTINUE TO PURSUE THE GRANT OF SUCH REGULATORY FILING TO THE
APPROVAL STAGE AND, UPON SUCH GRANT, TRANSFER THE APPROVAL TO TMC OR TMC’S
DESIGNEE AND TMC SHALL REIMBURSE NYCOMED’S OUT-OF-POCKET COSTS WITH RESPECT TO
THE FOREGOING ACTIVITIES IN ACCORDANCE WITH SECTION 8.4.


 


6.10.        INVENTORY.


 

For the avoidance of doubt, references in this Section 6.10 to Nycomed Danmark
ApS shall refer solely to such entity and, notwithstanding Section 2.3, shall
not be deemed to include any Affiliates of such entity.

 


6.10.1.     PURSUANT TO THE NEW DISTRIBUTION AGREEMENT, DURING THE TERM THEREOF,
NYCOMED DANMARK APS AND ITS AFFILIATES SHALL CONTINUE TO SELL THE EXISTING
INVENTORY AND MAY ALSO SELL NEW INVENTORY IN ACCORDANCE WITH THE TERMS THEREOF.
THE “VIALS OF REMAINING INVENTORY” MEANS ALL VIALS OF THE EXISTING INVENTORY
AND/OR NEW INVENTORY HELD BY NYCOMED DANMARK APS OR ITS AFFILIATES IN INVENTORY
UPON THE EXPIRATION OR TERMINATION DATE OF THE NEW DISTRIBUTION AGREEMENT.
IMMEDIATELY AND AUTOMATICALLY UPON EXPIRATION OR TERMINATION OF THE NEW
DISTRIBUTION AGREEMENT IN ITS ENTIRETY: (A) NYCOMED DANMARK APS SHALL OBTAIN
TITLE AND OWNERSHIP OF ANY VIALS OF REMAINING INVENTORY THAT MAY BE HELD BY ITS
AFFILIATES, (B) TMC OR TMC’S DESIGNEE SHALL PURCHASE, AND SHALL BE DEEMED TO
HAVE PURCHASED FROM NYCOMED AND NYCOMED TO HAVE SOLD TO TMC OR TMC’S DESIGNEE,
ANY VIALS OF REMAINING INVENTORY FROM

 

25

--------------------------------------------------------------------------------


 

Nycomed Danmark ApS at a price of US$[**] per vial of Existing Inventory and at
no charge (US$0) for vials of New Inventory (the aggregate purchase price for
all such vials being the “Inventory Purchase Price”) and (c) title to the Vials
of Remaining Inventory shall pass to TMC or TMC’s designee. On such termination
date, Nycomed Danmark ApS shall execute and deliver the Bill of Sale with
respect to the Vials of Remaining Inventory to TMC or TMC’s designee, as
applicable, in the form attached hereto as Exhibit C.


 


6.10.2.     NYCOMED SHALL DELIVER THE VIALS OF REMAINING INVENTORY INTO THE
POSSESSION OF A COMMON CARRIER DESIGNATED BY TMC WITHIN FIVE BUSINESS DAYS AFTER
THE EXPIRATION OR TERMINATION OF THE NEW DISTRIBUTION AGREEMENT. IF TMC DOES NOT
DESIGNATE A COMMON CARRIER BEFORE THE EXPIRATION OR TERMINATION DATE, THEN
NYCOMED MAY DESIGNATE A COMMON CARRIER ON BEHALF OF TMC. RISK OF LOSS AND DAMAGE
TO THE VIALS OF REMAINING INVENTORY SHALL PASS TO TMC OR TMC’S DESIGNEE, AS
APPLICABLE, UPON POSSESSION BY THE COMMON CARRIER. THE VIALS OF REMAINING
INVENTORY SHALL BE DELIVERED FCA (INCOTERMS 2000) THE APPLICABLE NYCOMED
DISTRIBUTION FACILITY. THE VIALS OF REMAINING INVENTORY SHALL BE PACKED FOR
SHIPMENT AND STORAGE IN ACCORDANCE WITH NYCOMED’S STANDARD COMMERCIAL PRACTICES.
NYCOMED SHALL DELIVER ALL VIALS OF REMAINING INVENTORY IN GOOD AND MERCHANTABLE
QUALITY AND IN SALEABLE CONDITION IN THE ORDINARY OF COURSE OF BUSINESS AS
CONDUCTED IN ACCORDANCE WITH NYCOMED’S PAST PRACTICE.


 


6.10.3.     UPON SHIPMENT OF THE VIALS OF REMAINING INVENTORY, NYCOMED DANMARK
APS SHALL INVOICE TMC OR TMC’S DESIGNEE, AS APPLICABLE, FOR THE INVENTORY
PURCHASE PRICE. THE INVENTORY PURCHASE PRICE SHALL BE PAID IN U.S. DOLLARS AND
SHALL BE PAID IN ACCORDANCE WITH SECTION 8.5. TAXES NOW OR HEREAFTER IMPOSED
WITH RESPECT TO TMC OR TMC’S DESIGNEE’S PURCHASE OF THE VIALS OF REMAINING
INVENTORY CONTEMPLATED HEREUNDER (WITH THE EXCEPTION OF INCOME TAXES OR OTHER
TAXES IMPOSED UPON NYCOMED AND MEASURED BY THE GROSS OR NET INCOME OF NYCOMED)
SHALL BE THE RESPONSIBILITY OF TMC AS BETWEEN TMC AND NYCOMED DANMARK APS, AND
IF PAID OR REQUIRED TO BE PAID BY NYCOMED DANMARK APS, THE AMOUNT THEREOF SHALL
BE ADDED TO AND BECOME A PART OF THE AMOUNTS PAYABLE BY TMC HEREUNDER. NYCOMED
DANMARK APS REMAINS RESPONSIBLE HOWEVER TO THE LOCAL VAT AUTHORITIES FOR
INTRODUCING ANY PERIODICAL VAT RETURNS AND PAYING ANY VAT DUE ON TMC’S OR TMC’S
DESIGNEE’S PURCHASE OF THE VIALS OF REMAINING INVENTORY, IF REQUIRED TO DO SO
UNDER THE APPLICABLE VAT LAW AND REGULATIONS. NOTWITHSTANDING THE FOREGOING, IF
TMC IS REQUIRED TO WITHHOLD TAXES FROM ANY AMOUNT PAYABLE BY TMC TO NYCOMED
DANMARK APS WITH RESPECT TO THE PURCHASE OF THE VIALS OF REMAINING INVENTORY,
THEN TMC SHALL PAY TO NYCOMED DANMARK APS AN ADDITIONAL AMOUNT AS MAY BE
NECESSARY SO THAT NYCOMED DANMARK APS WILL RECEIVE, AFTER DEDUCTION OF SUCH
WITHHOLDING TAX, THE AMOUNT WHICH NYCOMED DANMARK APS WOULD HAVE RECEIVED IN THE
ABSENCE OF SUCH WITHHOLDING TAX. NYCOMED DANMARK APS WILL PROMPTLY CREDIT TO TMC
ANY WITHHOLDING TAX NYCOMED DANMARK APS RECOVERS THROUGH A FOREIGN TAX CREDIT
THAT NYCOMED DANMARK APS ACTUALLY USES TO REDUCE ITS TAX LIABILITIES, UP TO THE
ADDITIONAL AMOUNT AS DESCRIBED ABOVE, THAT TMC HAS PAID TO NYCOMED DANMARK APS
WITH RESPECT TO THAT RECOVERED TAX.

 

26

--------------------------------------------------------------------------------


 


6.11.        LEVEL OF EFFORTS.


 


6.11.1.     NYCOMED SHALL USE COMMERCIALLY REASONABLE EFFORTS TO FULFILL ITS
OBLIGATIONS UNDER THE TRANSACTION AGREEMENTS AND QUALITY AGREEMENTS, INCLUDING
THE ALLOCATION OF SUFFICIENT HUMAN AND CORPORATE RESOURCES TO SUCH TASKS;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE INTERPRETED TO REQUIRE
NYCOMED TO ALLOCATE PERSONNEL RESOURCES TO THE PERFORMANCE OF THE SERVICES (AS
DEFINED IN THE SERVICES AGREEMENT) BEYOND THE THEN-CURRENT COMMITMENT (AS
DEFINED IN THE SERVICES AGREEMENT).


 


6.11.2.     TMC WILL USE COMMERCIALLY REASONABLE EFFORTS TO COMPLETE THE
TRANSITION OF THE SERVICES AND FUNCTIONS PERFORMED BY NYCOMED UNDER THE NEW
AGREEMENTS AND QUALITY AGREEMENTS TO TMC OR TO A NEW DISTRIBUTOR AS SOON AS
REASONABLY PRACTICABLE AFTER THE EFFECTIVE DATE, AND IN NO EVENT LATER THAN THE
TRANSITION DATE.


 

7.             OBLIGATIONS DURING AND AFTER THE TRANSITION PERIOD

 

Both during the Transition Period and after the termination of this Agreement:

 


7.1.          REGULATORY APPROVAL INFORMATION. FOR A PERIOD OF ONE YEAR
FOLLOWING THE TRANSITION DATE, (A) NYCOMED SHALL PROVIDE TO TMC SUCH INFORMATION
IN NYCOMED’S POSSESSION OR CONTROL AS MAY BE REASONABLY REQUESTED BY TMC FOR TMC
TO OBTAIN APPROVALS THROUGHOUT THE TERRITORY, INCLUDING WITHOUT LIMITATION ALL
DOCUMENTS, FILES AND DATABASES WITH RESPECT TO THE CLINICAL TRIALS SET FORTH ON
SCHEDULE 3.1.6. AND (B) SUBJECT TO THE PROVISIONS OF SECTION 6.6, NYCOMED SHALL
ALSO PROVIDE SUCH INFORMATION TO ANY EXAMINERS OR AGENTS FROM ANY GOVERNMENTAL
AUTHORITY WHO MAY REQUEST SUCH INFORMATION FROM EITHER NYCOMED OR TMC;


 


7.2.          ADVERSE EVENT REPORTING. WITHOUT A LIMIT AS TO DURATION, NYCOMED
SHALL INFORM TMC WITHIN 72 HOURS OF ALL CUSTOMER COMPLAINTS, ADVERSE REACTION
INFORMATION OR NOTIFICATIONS, CORRESPONDENCE, ETC. WITH RESPECT TO THE USE OF
THE PRODUCT THAT MAY COME TO NYCOMED’S ATTENTION;


 


7.3.          INFRINGEMENT OF THIRD PARTIES. FOR A PERIOD OF ONE YEAR FOLLOWING
THE TRANSITION DATE, NYCOMED SHALL NOTIFY TMC SHOULD IT BECOME AWARE THAT THE
MANUFACTURE, USE, SALE, OFFERING FOR SALE OR IMPORT OF THE PRODUCT INFRINGES ANY
PATENTS, PATENT RIGHTS, PATENT APPLICATIONS, INVENTIONS, TRADEMARKS, SERVICE
MARKS OR TRADENAMES, COPYRIGHTS, CONFIDENTIAL INFORMATION, TRADE SECRETS OR ANY
OTHER PROPRIETARY RIGHTS OR PROCESSES OF ANY THIRD PARTY; AND


 


7.4.          INFRINGEMENT BY THIRD PARTIES. FOR A PERIOD OF ONE YEAR FOLLOWING
THE TRANSITION DATE, NYCOMED SHALL NOTIFY TMC SHOULD IT BECOME AWARE THAT THERE
IS INFRINGEMENT BY A THIRD PARTY OF A PATENT INVOLVING THE PRODUCT.

 

27

--------------------------------------------------------------------------------


 

8.             PAYMENTS; EXPENSES.

 


8.1.          UP-FRONT PAYMENT. IN ACCORDANCE WITH SECTION 2.2, EITHER ON THE
EFFECTIVE DATE OR ON THE FIRST DAY AFTER THE EFFECTIVE DATE THAT IS BOTH A
BUSINESS DAY AND A DAY ON WHICH THE BANKS IN THE COMMONWEALTH OF MASSACHUSETTS
ARE OPEN FOR BUSINESS, TMC SHALL MAKE A NON-CREDITABLE, NON-REFUNDABLE PAYMENT
TO NYCOMED BY WIRE TRANSFER IN THE AMOUNT OF TWENTY MILLION U.S. DOLLARS (US
$20,000,000) (THE “UP-FRONT PAYMENT”).


 


8.2.          TRANSITION PAYMENTS. ON JANUARY 15, 2008, TMC SHALL MAKE AN
ADDITIONAL NON-CREDITABLE, NON-REFUNDABLE PAYMENT TO NYCOMED IN THE AMOUNT OF
FIFTEEN MILLION U.S. DOLLARS (US $15,000,000). ON THE FIRST DAY AFTER THE SECOND
TRANSITION PAYMENT DATE THAT IS BOTH A BUSINESS DAY AND A DAY ON WHICH THE BANKS
IN THE COMMONWEALTH OF MASSACHUSETTS ARE OPEN FOR BUSINESS, TMC SHALL MAKE AN
ADDITIONAL NON-CREDITABLE, NON-REFUNDABLE PAYMENT TO NYCOMED IN THE AMOUNT OF
FIVE MILLION U.S. DOLLARS (US $5,000,000). THE “SECOND TRANSITION PAYMENT DATE”
MEANS THE EARLIER OF (A) THE TRANSITION DATE OR (B) JUNE 30, 2008.


 


8.3.          MILESTONE PAYMENT. TMC SHALL MAKE AN ADDITIONAL NON-CREDITABLE,
NON-REFUNDABLE PAYMENT TO NYCOMED IN THE AMOUNT OF FIVE MILLION U.S. DOLLARS (US
$5,000,000) (THE “MILESTONE PAYMENT”) WITHIN [**] BUSINESS DAYS AFTER TMC’S
RECEIPT OF NOTICE OF A DECISION BY THE EUROPEAN COMMISSION, APPROVING A POSITIVE
OPINION FROM THE COMMITTEE FOR HUMAN MEDICINAL PRODUCTS (“CHMP POSITIVE
OPINION”), THAT THE PRODUCT MAY BE MARKETED FOR THE INDICATION OF TREATMENT IN
PATIENTS WITH ACUTE CORONARY SYNDROMES (UNSTABLE ANGINA/NON-ST SEGMENT ELEVATION
MYOCARDIAL INFARCTION (UA/NSTEMI)) (THE “ADDITIONAL INDICATION”) IN THE EVENT
THAT: (A) THE ADDITIONAL INDICATION HAS BEEN GRANTED BASED SUBSTANTIALLY UPON
THE RESULTS OF THE ACUTE CATHETERIZATION AND URGENT INTERVENTION TRIAGE STRATEGY
CLINICAL TRIAL (PROTOCOL NO. TMC-BIV-02-08) (THE “ACUITY TRIAL”), (B) THE
ADDITIONAL INDICATION IS APPROVED ON OR BEFORE DECEMBER 31, 2009 AND (C) THE
CHMP POSITIVE OPINION IS ISSUED ON OR BEFORE DECEMBER 31, 2008. IN THE EVENT
THAT A CHMP OPINION REQUIRES TMC TO PERFORM ADDITIONAL CLINICAL TRIAL(S) OTHER
THAN THE ACUITY TRIAL AS A CONDITION OF OBTAINING THE ADDITIONAL INDICATION AND
SUCH ADDITIONAL CLINICAL TRIAL(S) IS REQUIRED PRIOR TO THE ISSUANCE OF THE
ADDITIONAL INDICATION, AND IF TMC PERFORMS SUCH ADDITIONAL CLINICAL TRIAL(S) AND
SUBSEQUENTLY THE CONDITIONS IN CLAUSES (A), (B) AND (C) ABOVE ARE MET, THEN, THE
MILESTONE PAYMENT SHALL BE REDUCED BY AN AMOUNT EQUAL TO 50% OF TMC’S COSTS OF
PERFORMING SUCH ADDITIONAL CLINICAL TRIALS(S). FOR PURPOSES OF THIS SECTION 8.3,
“CLINICAL TRIAL” MEANS, IN ACCORDANCE WITH EUROPEAN UNION DIRECTIVES, AN
INVESTIGATION, IN ACCORDANCE WITH A PROTOCOL APPROVED BY THE APPROPRIATE
AUTHORITIES, IN HUMAN SUBJECTS INTENDED TO DISCOVER OR VERIFY THE CLINICAL,
PHARMACOLOGICAL AND/OR OTHER PHARMACODYNAMICS EFFECTS OF AN INVESTIGATIONAL
PRODUCT(S), AND/OR TO IDENTIFY ANY ADVERSE REACTIONS TO AN INVESTIGATIONAL
PRODUCT(S), AND/OR TO STUDY ABSORPTION, DISTRIBUTION, METABOLISM, AND EXCRETION
OF AN INVESTIGATIONAL PRODUCT(S) WITH THE OBJECTIVE OF ASCERTAINING ITS SAFETY
AND/OR EFFICACY.

 

28

--------------------------------------------------------------------------------


 

For purposes of this Section 8, description of a payment as non-refundable or
non-creditable shall not be interpreted to negate the right of the paying party
to offset amounts due to it hereunder from the payee party against such payment.

 


8.4.          OUT-OF-POCKET COSTS.


 


8.4.1.       EACH PARTY SHALL BE RESPONSIBLE FOR ITS OWN EXPENSES OF PERFORMING
UNDER THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, TMC SHALL BE RESPONSIBLE
FOR ANY OUT-OF-POCKET COSTS OWED TO A THIRD PARTY AND INCURRED BY NYCOMED AFTER
THE EFFECTIVE DATE TO THE EXTENT SOLELY ATTRIBUTABLE AND DIRECTLY RELATED TO:
(A) NYCOMED’S TRANSFER OF APPROVALS AND REGULATORY FILINGS TO TMC OR TMC’S
DESIGNEE PURSUANT TO SECTION 6.4, (B) NYCOMED’S MAINTENANCE OF APPROVALS
PURSUANT TO SECTION 6.5, (C) NYCOMED’S REGISTRATION EFFORTS WITH RESPECT TO
REGULATORY FILINGS PURSUANT TO SECTION 6.5, (D) NYCOMED’S WITHDRAWAL OR
AMENDMENT OF REGULATORY FILINGS PURSUANT TO SECTION 6.5 OR 6.9.2, (E) NYCOMED’S
TERMINATION OR AMENDMENT OF APPROVALS PURSUANT TO SECTION 6.9, (F) NYCOMED’S
TRANSFER OF THE ASSIGNED TRADEMARK REGISTRATIONS TO TMC OR TMC’S DESIGNEE
PURSUANT TO SECTION 5.1, (G) NYCOMED’S MAINTENANCE OF THE ASSIGNED TRADEMARK
REGISTRATIONS PRIOR TO SUCH TRANSFER AND (H) NYCOMED’S TRANSFER OF THE ASSIGNED
DOMAIN NAMES TO TMC OR TMC’S DESIGNEE PURSUANT TO SECTION 5.2 (THE
“OUT-OF-POCKET COSTS”); PROVIDED, HOWEVER, THAT SUCH OUT-OF-POCKET COSTS SHALL
BE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH NYCOMED’S
PAST PRACTICE AND SHALL BE SUBSTANTIALLY IN ACCORDANCE WITH THE BUDGET SET FORTH
AS SCHEDULE 8.4.1 (AS THE SAME MAY BE AMENDED FROM TIME TO TIME WITH THE PRIOR
WRITTEN APPROVAL OF TMC, WHICH APPROVAL WILL NOT BE UNREASONABLY WITHHELD); AND
PROVIDED, FURTHER, THAT NYCOMED SHALL MAINTAIN ADEQUATE SUPPORTING DOCUMENTATION
TO SUBSTANTIATE ALL OUT-OF-POCKET COSTS BILLED TO TMC AND SHALL PROVIDE THE
FOREGOING TO TMC UPON REQUEST.


 


8.4.2.       TAXES NOW OR HEREAFTER IMPOSED WITH RESPECT TO TMC’S REIMBURSEMENT
OF THE OUT-OF-POCKET COSTS CONTEMPLATED HEREUNDER (WITH THE EXCEPTION OF INCOME
TAXES OR OTHER TAXES IMPOSED UPON NYCOMED AND MEASURED BY THE GROSS OR NET
INCOME OF NYCOMED) SHALL BE THE RESPONSIBILITY OF TMC AS BETWEEN TMC AND NYCOMED
DANMARK APS, AND IF PAID OR REQUIRED TO BE PAID BY NYCOMED DANMARK APS, THE
AMOUNT THEREOF SHALL BE ADDED TO AND BECOME A PART OF THE AMOUNTS PAYABLE BY TMC
HEREUNDER. NYCOMED DANMARK APS REMAINS RESPONSIBLE HOWEVER TO THE LOCAL VAT
AUTHORITIES FOR INTRODUCING ANY PERIODICAL VAT RETURNS AND PAYING ANY VAT DUE ON
THE REIMBURSEMENT OF THE OUT-OF-POCKET COSTS, IF REQUIRED TO DO SO UNDER THE
APPLICABLE VAT LAW AND REGULATIONS. NOTWITHSTANDING THE FOREGOING, IF TMC IS
REQUIRED TO WITHHOLD TAXES FROM ANY AMOUNT PAYABLE BY TMC TO NYCOMED DANMARK APS
UNDER SECTION 8.4.1, THEN TMC SHALL PAY TO NYCOMED DANMARK APS AN ADDITIONAL
AMOUNT AS MAY BE NECESSARY SO THAT NYCOMED DANMARK APS WILL RECEIVE, AFTER
DEDUCTION OF SUCH WITHHOLDING TAX, THE AMOUNT WHICH NYCOMED DANMARK APS WOULD
HAVE RECEIVED IN THE ABSENCE OF SUCH WITHHOLDING TAX. NYCOMED DANMARK APS WILL
PROMPTLY CREDIT TO TMC ANY WITHHOLDING TAX NYCOMED DANMARK APS RECOVERS THROUGH
A FOREIGN TAX CREDIT THAT NYCOMED DANMARK APS ACTUALLY USES TO REDUCE ITS TAX
LIABILITIES, UP TO THE ADDITIONAL AMOUNT AS DESCRIBED ABOVE, THAT TMC HAS PAID
TO NYCOMED DANMARK APS WITH RESPECT TO THAT RECOVERED TAX.

 

29

--------------------------------------------------------------------------------


 


8.4.3.       THE OUT-OF-POCKET COSTS INCURRED BY NYCOMED DURING EACH CALENDAR
QUARTER SHALL BE CALCULATED BY NYCOMED AT THE END OF SUCH QUARTER, SHALL BE
REPORTED BY NYCOMED TO TMC AFTER THE END OF EACH SUCH CALENDAR QUARTER AS
FOLLOWS: WITHIN FIVE BUSINESS DAYS AFTER THE END OF EACH QUARTER, NYCOMED SHALL
REPORT SUCH INFORMATION WITH RESPECT TO THE FIRST TWO MONTHS OF SUCH QUARTER AND
SHALL PROVIDE ESTIMATES WITH RESPECT TO THE THIRD MONTH OF SUCH QUARTER, AND
WITHIN TEN BUSINESS DAYS AFTER THE END OF EACH QUARTER, NYCOMED SHALL REPORT
SUCH INFORMATION WITH RESPECT TO THE THIRD MONTH OF SUCH QUARTER. THE
OUT-OF-POCKET COSTS SHALL BE PAID BY TMC IN ACCORDANCE WITH SECTION 8.5.


 


8.4.4.       IF ANY PORTION OF THE OUT-OF-POCKET COSTS ARE STATED IN A CURRENCY
OTHER THAN UNITED STATES DOLLARS DURING SUCH QUARTER, THEN, FOR THE PURPOSE OF
CALCULATING AND REPORTING THE OUT-OF-POCKET COSTS FOR SUCH QUARTER, SUCH PORTION
OF THE OUT-OF-POCKET COSTS SHALL BE CONVERTED INTO UNITED STATES DOLLARS AT THE
EXCHANGE RATE BETWEEN THOSE TWO CURRENCIES MOST RECENTLY QUOTED IN THE EUROPEAN
CENTRAL BANK IN FRANKFURT AS OF THE LAST BUSINESS DAY OF SUCH CALENDAR QUARTER.
IF NO SUCH EXCHANGE RATE HAS BEEN QUOTED IN THE EUROPEAN CENTRAL BANK IN
FRANKFURT AT ANY TIME DURING THE 12-MONTH PERIOD PRECEDING THE LAST BUSINESS DAY
OF SUCH QUARTER, THE PARTIES SHALL DETERMINE IN GOOD FAITH A REASONABLE EXCHANGE
RATE TO BE APPLIED TO SUCH PORTION OF THE OUT-OF-POCKET COSTS.


 


8.5.          QUARTERLY TRUE-UP PAYMENTS.


 


8.5.1.       AFTER THE END OF EACH CALENDAR QUARTER, NYCOMED SHALL SUBMIT A
REPORT TO TMC CONTAINING THE FOLLOWING INFORMATION AS FOLLOWS:


 

(a)           With five Business Days after the end of each quarter, the
aggregate Transfer Price (as defined in the New Distribution Agreement) due from
Nycomed to TMC pursuant to Section 10.1(a) of the New Distribution Agreement
with respect to vials of Product sold by Nycomed, Nycomed Affiliates or
Distributors (as defined in the New Distribution Agreement) during such calendar
quarter (including any taxes due by Nycomed to TMC with respect thereto);

 

(b)           Within five Business Days after the end of each quarter, the
aggregate amount due from TMC to Nycomed pursuant to Section 10.1(b) of the New
Distribution Agreement with respect to vials of Product supplied by Nycomed
under the ISAR Agreements during such calendar quarter;

 

(c)           Within five Business Days after the end of each quarter, Nycomed
shall report such information with respect to the first two months of such
quarter and shall provide estimates with respect to the third month of such
quarter, and within ten Business Days after the end of each quarter, Nycomed
shall report such information with respect to the third month of such quarter:
The Service Fee (as defined in the Services Agreement) due from TMC to Nycomed
pursuant to Section 10.1 of the Services Agreement in consideration of services

 

30

--------------------------------------------------------------------------------


 

performed by Nycomed thereunder during such calendar quarter (as reported
pursuant to Section 10.2 of the Services Agreement);

 

(d)           Within five Business Days after the end of each quarter, Nycomed
shall report such information with respect to the first two months of such
quarter and shall provide estimates with respect to the third month of such
quarter, and within ten Business Days after the end of each quarter, Nycomed
shall report such information with respect to the third month of such quarter:
The Out-of-Pocket Costs due from TMC to Nycomed for such calendar quarter, as
reported pursuant to Section 8.4.3 of this Agreement (including any taxes due by
TMC to Nycomed with respect thereto);

 

(e)           Within five Business Days after the end of the applicable quarter:
If the Inventory Purchase Price was invoiced by Nycomed during such calendar
quarter pursuant to Section 6.10.3 of this Agreement, the Inventory Purchase
Price due from TMC to Nycomed (including any taxes due by TMC to Nycomed with
respect thereto); and

 

(f)            Within five Business Days after the end of September 30, 2007:
the US[**] due from TMC to Nycomed pursuant to Section 9.2 of the New
Distribution Agreement.

 


8.5.2.       IF THE AMOUNT DESCRIBED IN PARAGRAPH (A) ABOVE IS GREATER THAN THE
SUM OF THE AMOUNTS DESCRIBED IN PARAGRAPHS (B), (C), (D), (E) AND (F) ABOVE,
THEN, WITHIN 30 CALENDAR DAYS AFTER DELIVERY OF THE FINAL REPORT REQUIRED BY
SECTION 8.5.1, BASED ON THE INFORMATION CONTAINED THEREIN, NYCOMED SHALL PAY TO
TMC THE DIFFERENCE.


 


8.5.3.       IF THE SUM OF THE AMOUNTS DESCRIBED IN PARAGRAPHS (B), (C), (D),
(E) AND (F) ABOVE IS GREATER THAN THE AMOUNT DESCRIBED IN PARAGRAPH (A) ABOVE,
THEN, WITHIN 30 CALENDAR DAYS AFTER RECEIPT OF THE FINAL REPORT REQUIRED BY
SECTION 8.5.1, BASED ON THE INFORMATION CONTAINED THEREIN, TMC SHALL PAY TO
NYCOMED THE DIFFERENCE.


 


8.6.          INTEREST. ADDITIONALLY, ALL PAYMENTS DUE UNDER ANY TRANSACTION
AGREEMENT THAT ARE NOT PAID WHEN DUE SHALL BEAR INTEREST WHICH IS THE LESSER
OF:  (I) THE RATE OF CITIBANK N.A.’S PRIME RATE PLUS 2% PER ANNUM OR (II) THE
MAXIMUM LAWFUL INTEREST RATE PERMITTED UNDER APPLICABLE LAW. SUCH INTEREST SHALL
ACCRUE ON THE BALANCE OF UNPAID AMOUNTS FROM TIME TO TIME OUTSTANDING FROM THE
DATE ON WHICH PORTIONS OF SUCH AMOUNTS BECOME DUE AND OWING UNTIL PAYMENT
THEREOF IN FULL.


 


8.7.          PAYMENT FORM. ALL PAYMENTS BETWEEN THE PARTIES SHALL BE IN US
DOLLARS AND SHALL BE MADE BY BANK WIRE TRANSFER IN NEXT DAY AVAILABLE FUNDS TO
THE BANK ACCOUNT DESIGNATED IN WRITING BY THE RECEIVING PARTY FROM TIME TO TIME.
FOR THE SAKE OF CLARITY, TMC SHALL PAY ANY AMOUNTS DUE BY TMC HEREUNDER ONLY TO
NYCOMED DANMARK APS AND TMC SHALL HAVE NO OBLIGATION TO MAKE ANY PAYMENTS TO ANY
NYCOMED AFFILIATE.

 

31

--------------------------------------------------------------------------------


 


8.8.          AUDIT AND INSPECTION; COOPERATION WITH RESPECT TO FINANCIAL
INFORMATION. FOR A PERIOD OF [**] NEXT FOLLOWING EACH CALENDAR YEAR, NYCOMED
SHALL KEEP, AND SHALL CAUSE EACH OF ITS AFFILIATES INVOLVED WITH THE ACTIVITIES
UNDER THIS AGREEMENT TO KEEP, FULL, TRUE, AND ACCURATE BOOKS AND RECORDS
CONTAINING ALL PARTICULARS RELEVANT TO SUCH ACTIVITIES DURING SUCH YEAR IN
SUFFICIENT DETAIL TO ENABLE TMC TO VERIFY THE AMOUNTS PAYABLE BY TMC TO NYCOMED
HEREUNDER. TMC SHALL HAVE THE RIGHT, [**] DURING ANY CALENDAR YEAR, TO HAVE SUCH
BOOKS AND RECORDS OF NYCOMED AUDITED BY A QUALIFIED NATIONALLY-RECOGNIZED,
INDEPENDENT ACCOUNTING FIRM OF TMC’S CHOOSING, DURING NORMAL BUSINESS HOURS UPON
REASONABLE NOTICE, FOR THE SOLE PURPOSE OF VERIFYING THE ACCURACY OF THE AMOUNTS
PAID BY TMC TO NYCOMED HEREUNDER. IN THE EVENT THAT AN AUDIT SHOWS THAT NYCOMED
HAS OVERCHARGED OR UNDERPAID TMC BY [**] PERCENT ([**]%) OR MORE, THEN NYCOMED
SHALL PAY FOR ALL COSTS OF SUCH AUDIT, OTHERWISE THE COSTS OF SUCH AUDIT SHALL
BE BORNE BY TMC. IN ALL CASES, NYCOMED SHALL REIMBURSE TO TMC ANY OVERCHARGED OR
UNDERPAID AMOUNTS PROMPTLY, TOGETHER WITH INTEREST CALCULATED IN ACCORDANCE WITH
SECTION 8.6, AND TMC SHALL PROMPTLY PAY TO NYCOMED ANY AMOUNTS WHICH THE AUDIT
SHOWS NYCOMED HAS UNDERCHARGED OR OVERPAID TMC. NYCOMED WILL COOPERATE WITH TMC,
AT TMC’S COST AND EXPENSE, TO ASSIST TMC, AS REASONABLY REQUESTED BY TMC, IN THE
PREPARATION OF ANY FINANCIAL INFORMATION OR STATEMENTS REQUIRED BY TMC AS A
RESULT OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSITION
AGREEMENTS.


 

9.             EMPLOYEES

 


THE PARTIES HAVE CONSIDERED THE POSSIBILITY OF WHETHER TUPE IS TRIGGERED BY THIS
AGREEMENT, AND HAVE AGREED AS FOLLOWS:


 


9.1.          FOR PURPOSES OF THIS SECTION 9:


 


9.1.1.       “ASSIGNED EMPLOYEES” MEANS EMPLOYEES OF NYCOMED OR ANY
SUBCONTRACTOR (OF WHATEVER TIER), IN ANY JURISDICTION, WHO ARE AT THE EFFECTIVE
DATE ASSIGNED (SUFFICIENTLY FOR THE PURPOSES OF TUPE) TO THE SERVICES PROVIDED
BY NYCOMED TO TMC.


 


9.1.2.       “UNEXPECTED EMPLOYEE” HAS THE MEANING SET FORTH IN SECTION 9.7.


 


9.1.3.       “UNEXPECTED EMPLOYEE LIABILITY” HAS THE MEANING SET FORTH IN
SECTION 9.8.


 


9.1.4.       “TERMINATION” MEANS ANY OF: THE EXPIRATION OF ANY OF THE
TRANSACTION AGREEMENTS OR THE QUALITY AGREEMENTS; OR THE FULL OR PARTIAL
TERMINATION BY EITHER PARTY OF NYCOMED’S PROVISION OF ANY SERVICES UNDER ANY OF
THE TRANSACTION AGREEMENTS OR THE QUALITY AGREEMENTS (AT ANY TIME, AND WITH OR
WITHOUT CAUSE).


 


9.1.5.       “TUPE” MEANS, AS APPROPRIATE, (A) THE EUROPEAN UNION’S ACQUIRED
RIGHTS DIRECTIVES NOS. 77/187/EEC AND/OR 01/23/EC; (B) THE TRANSFER OF
UNDERTAKINGS (PROTECTION OF EMPLOYMENT) REGULATIONS 2006; (C) THE LEGISLATION
ENACTED IN ANY MEMBER STATE OF THE EUROPEAN UNION, OR IN ANY STATE WITHIN THE
EUROPEAN ECONOMIC AREA WHICH IS NOT A MEMBER

 

32

--------------------------------------------------------------------------------


 

State of the European Union, giving effect to the said Directives; and (d) any
similar legislation in those or any other jurisdiction; as amended, updated,
re-enacted or extended from time-to-time.


 


9.1.6.       “SUCCESSOR PROVIDER” MEANS ANY THIRD PARTY (INCLUDING WITHOUT
LIMITATION ANY AFFILIATE OF TMC) WHO, AT ANY TIME AFTER THE TERMINATION,
PROVIDES SIMILAR SERVICES TO THOSE PROVIDED, OR CARRIES OUT TASKS WHICH WERE
UNDERTAKEN, BY NYCOMED (ITSELF AND/OR USING A THIRD PARTY) UNDER THE TRANSACTION
AGREEMENTS AND THE QUALITY AGREEMENTS.


 


9.1.7.       “PROTECTED UNEXPECTED EMPLOYEE” MEANS ANY UNEXPECTED EMPLOYEE WHO
CANNOT BE DISMISSED AND REMAINS EMPLOYED WITH OR IS REINSTATED BY TMC OR A
SUCCESSOR PROVIDER, FOR THE REASONS SET OUT IN SECTION 9.8.5.


 


9.1.8.       “DISMISSED EMPLOYEE” MEANS ANY EMPLOYEE OF TMC OR A SUCCESSOR
PROVIDER WHO IS DISMISSED BECAUSE A PROTECTED UNEXPECTED EMPLOYEE CANNOT BE
DISMISSED, OR IS REINSTATED, FOR THE REASONS SET OUT IN SECTION 9.8.5.


 


9.2.          GIVEN THAT THE EFFECT OF THIS AGREEMENT IS TO TRANSFER CERTAIN
DETAILING, PROMOTION AND MARKETING ACTIVITIES TO TMC, BUT THE SERVICES AGREEMENT
ALSO PROVIDES THAT NYCOMED WILL PROVIDE TMC WITH SERVICES TO ASSIST TMC IN
PERFORMANCE OF SUCH ACTIVITIES SO TRANSFERRED AND THERE BEING NO INTERVENING
POINT AT WHICH SUCH SERVICES WILL BE CARRIED OUT BY ANYONE OTHER THAN NYCOMED,
THE PARTIES BELIEVE THAT THERE IS NEITHER THE TRANSFER OF AN ECONOMIC ENTITY,
NOR THE TRANSFER OF AN ACTIVITY, BY WHICH THIS AGREEMENT TRIGGERS THE
APPLICATION OF TUPE.


 


9.3.          STRICTLY WITHOUT PREJUDICE TO AND WITHOUT LIMITING NYCOMED’S
OBLIGATIONS UNDER THE SERVICES AGREEMENT, NYCOMED SHALL ENSURE THAT NEITHER THE
EMPLOYMENT OF ANY PERSON (INCLUDING ANY ASSIGNED EMPLOYEE), NOR ANY LIABILITIES
RELATING THERETO, SHALL TRANSFER BY OPERATION OF TUPE FROM NYCOMED AND/OR ANY
SUBCONTRACTOR (OF WHATEVER TIER) OF NYCOMED TO TMC OR ANY SUCCESSOR PROVIDER, AS
A CONSEQUENCE OF (A) THE EXECUTION OF THIS AGREEMENT OR (B) THE TERMINATION.


 


9.4.          NYCOMED REPRESENTS AND WARRANTS THAT SCHEDULE 9.4 SETS FORTH A
FULL AND ACCURATE LIST OF ALL ASSIGNED EMPLOYEES, ANONYMIZED WHERE NECESSARY TO
COMPLY WITH APPLICABLE DATA PROTECTION LAWS.


 


9.5.          NYCOMED WILL ENSURE THAT OTHER THAN AS PERMITTED OR REQUIRED BY
SECTION 9.6 OF THIS AGREEMENT OR SECTION 4.1(C) OF THE SERVICES AGREEMENT: (A)
THERE SHALL BE NO CHANGES TO THE ASSIGNED EMPLOYEES; (B) NO PERSON SHALL CEASE
TO BE AN ASSIGNED EMPLOYEE OTHER THAN BY REASON OF THEIR DISMISSAL OR
RESIGNATION FROM EMPLOYMENT BY NYCOMED; AND (C) NO PERSON SHALL BECOME AN
ASSIGNED EMPLOYEE, EXCEPT, IN EACH CASE, WITH THE WRITTEN AGREEMENT OF TMC, SUCH
AGREEMENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED.

 

33

--------------------------------------------------------------------------------


 


9.6.          FOR THE AVOIDANCE OF DOUBT, TO THE EXTENT SUCH ASSIGNMENTS ARE
OTHERWISE PERMITTED PURSUANT TO SECTION 4.1(C) OF THE SERVICES AGREEMENT,
NYCOMED SHALL BE PERMITTED TO WHOLLY OR PARTIALLY ASSIGN ASSIGNED EMPLOYEES
(WITH THEIR AGREEMENT IF NECESSARY) TO OTHER WORK (AS WELL AS OR INSTEAD OF
SERVICES TO BE PERFORMED UNDER ANY TRANSACTION AGREEMENT OR QUALITY AGREEMENT),
PROVIDED THAT NYCOMED’S OBLIGATIONS UNDER THE SERVICES AGREEMENT ARE SATISFIED.


 


9.7.          IT IS AGREED THAT IN THE EVENT THAT ANY PERSON (INCLUDING ANY
ASSIGNED EMPLOYEE) (AN “UNEXPECTED EMPLOYEE”) ALLEGES OR ESTABLISHES THAT HIS
EMPLOYMENT WITH NYCOMED OR ANY SUBCONTRACTOR (OF WHATEVER TIER), OR ANY
LIABILITIES OR OBLIGATIONS RELATING TO HIS EMPLOYMENT OR ITS TERMINATION,
TRANSFERS TO TMC OR ANY SUCCESSOR PROVIDER, BY VIRTUE OF THE APPLICATION OF
TUPE, UPON THE EFFECTIVE DATE OR UPON TERMINATION:


 


9.7.1.       WHERE EITHER PARTY BECOMES AWARE OF SUCH ALLEGATION OR FINDING,
THAT PARTY WILL NOTIFY THE OTHER PARTY AS SOON AS REASONABLY PRACTICABLE;


 


9.7.2.       TMC WILL THEN ALLOW NYCOMED OR ANY SUBCONTRACTOR (OF WHATEVER TIER)
21 CALENDAR DAYS EITHER TO OFFER EMPLOYMENT TO THE UNEXPECTED EMPLOYEE OR TAKE
OTHER STEPS SO AS TO EFFECT A WRITTEN WITHDRAWAL OF THE ALLEGATIONS OR A
SETTLEMENT OF THE UNEXPECTED EMPLOYEE’S RELEVANT CLAIMS (IN THE EVENT THAT SUCH
SETTLEMENT REQUIRES TMC TO BE A PARTY FOR IT TO VALIDLY SETTLE CLAIMS AGAINST
TMC, TMC WILL CO-OPERATE WITH THIS AND NYCOMED INDEMNIFIES TMC FOR TMC’S
LIABILITIES UNDER SUCH SETTLEMENT AGREEMENT);


 


9.7.3.       IF AT THE END OF SUCH 21-DAY PERIOD THE UNEXPECTED EMPLOYEE IS OR
STILL ALLEGES TO BE AN EMPLOYEE OF TMC OR ANY SUCCESSOR PROVIDER, THEN WITHIN 14
CALENDAR DAYS OF THE END OF SUCH 21-DAY PERIOD TMC OR THE SUCCESSOR PROVIDER (AS
APPROPRIATE) SHALL ELECT IN WRITING TO NYCOMED TO FOLLOW EITHER (A) OR (B)
BELOW:


 

(a)           If TMC or the Successor Provider (as appropriate) elects option
(a), it shall thereafter employ the Unexpected Employee; and notwithstanding the
definition of Unexpected Employee Liability set out below, no costs, claims,
losses, damages, liabilities, reasonable expenses, payments made under
reasonable settlement agreements, statutory redundancy pay, contractual
redundancy pay or entitlements (such as pension-related entitlements) triggered
by redundancy, which relate to the period after the date of the written election
of this option (a), shall constitute Unexpected Employee Liabilities.

 

(b)           If TMC or the Successor Provider (as appropriate) elects option
(b), then TMC shall, or shall procure that any Successor Provider (as
appropriate) shall, dismiss the Unexpected Employee, as follows. During the 21
days after such written election, Nycomed may upon notification to TMC conduct
(on TMC’s or the Successor Contractor’s behalf, and with reasonable co-operation
by TMC or the Successor Contractor, including in the provision of appropriate
information to Nycomed) any process in relation to such dismissal as it
reasonably considers necessary to reduce the chances of legal action by the
Unexpected Employee in relation to his/her dismissal. After such 21 day period
(or earlier if notified in writing by

 

34

--------------------------------------------------------------------------------


 

Nycomed) TMC (or the Successor Contractor, as appropriate) shall dismiss the
Unexpected Employee.

 


9.8.          FOR PURPOSES OF THIS SECTION 9, “UNEXPECTED EMPLOYEE LIABILITY”
MEANS ANY COSTS (INCLUDING WITHOUT LIMITATION ALL SALARY, BENEFIT, PENSION AND
OTHER EMPLOYMENT COSTS), CLAIMS, LOSSES, DAMAGES, LIABILITIES, REASONABLE
EXPENSES (INCLUDING WITHOUT LIMITATION ALL LEGAL AND COURT COSTS), PAYMENTS MADE
UNDER REASONABLE SETTLEMENT AGREEMENTS, STATUTORY REDUNDANCY PAY, CONTRACTUAL
REDUNDANCY PAY, AND ANY ENTITLEMENTS (SUCH AS PENSION-RELATED ENTITLEMENTS)
TRIGGERED BY REDUNDANCY, RELATING TO:


 


9.8.1.       ANY UNEXPECTED EMPLOYEE (OTHER THAN ANY PROTECTED UNEXPECTED
EMPLOYEE) BEING EMPLOYED BY TMC OR A SUCCESSOR PROVIDER;


 


9.8.2.       ANY PROTECTED UNEXPECTED EMPLOYEE BEING EMPLOYED BY TMC OR A
SUCCESSOR PROVIDER UP TO THE DATE OF THE DISMISSAL OF HIS OR HER CORRESPONDING
DISMISSED EMPLOYEE;


 


9.8.3.       ANY UNEXPECTED EMPLOYEE’S DISMISSAL BY TMC OR A SUCCESSOR PROVIDER
IN ACCORDANCE WITH SECTION 9.7.3(B);


 


9.8.4.       NYCOMED’S CONDUCT OF ANY PROCESS UNDER SECTION 9.7.3(B);


 


9.8.5.       TMC’S (OR A SUCCESSOR PROVIDER’S, AS APPROPRIATE) DISMISSAL OF ANY
OTHER EMPLOYEE IN THE EVENT THAT AN UNEXPECTED EMPLOYEE CANNOT BE DISMISSED, AND
REMAINS OR IS REINSTATED AS A TMC (OR A SUCCESSOR PROVIDER’S) EMPLOYEE, BECAUSE
OF NATIONAL LAWS WHICH SET AN ORDER OF SOCIAL SELECTION FOR DISMISSAL OR WHICH
OTHERWISE PREVENT (AS OPPOSED TO MERELY RENDERING UNLAWFUL) THE DISMISSAL OF THE
UNEXPECTED EMPLOYEE;


 


9.8.6.       ANY UNEXPECTED EMPLOYEE’S ALLEGATIONS OR CLAIMS RELATING TO PERIODS
PRIOR TO THE ALLEGED TRANSFER OF UNDERTAKING; AND/OR


 


9.8.7.       INFORMATION AND CONSULTATION OBLIGATIONS GENERALLY UNDER TUPE IN
RESPECT OF THE TUPE TRANSFER OR POTENTIAL TRANSFER OF WHICH THE UNEXPECTED
EMPLOYEE CLAIMS TO BE A PART.


 


9.9.          NYCOMED SHALL FULLY INDEMNIFY, KEEP INDEMNIFIED AND, WITHIN 30
CALENDAR DAYS OF INVOICE, REIMBURSE TMC AND ANY SUCCESSOR PROVIDER (AS
APPROPRIATE) FOR ALL UNEXPECTED EMPLOYEE LIABILITIES INCURRED BY TMC AND/OR ANY
SUCCESSOR PROVIDER SUBJECT TO NYCOMED’S RECEIPT OF REASONABLE WRITTEN EVIDENCE
FROM TMC OR THE SUCCESSOR PROVIDER (AS APPLICABLE) FOR SUCH UNEXPECTED EMPLOYEE
LIABILITIES HAVING BEEN INCURRED.


 

10.          NO RIGHTS BY IMPLICATION

 

No rights or licenses with respect to the Product or the Trademarks (as defined
in the New Distribution Agreement) are granted or deemed granted hereunder or in
connection herewith, other than those rights expressly granted in this
Agreement.

 

35

--------------------------------------------------------------------------------


 

11.          CONFIDENTIAL INFORMATION

 


11.1.        DEFINITION OF CONFIDENTIAL INFORMATION.


 

In connection with the business relationship between TMC and Nycomed pursuant to
the Former Distribution Agreement, and in connection with the performance of the
Transaction Agreements and Quality Agreements, Nycomed may have gained access in
the past, or may gain access in the future, to proprietary information of TMC
which may be considered confidential by TMC (“TMC Confidential Information”).
Without limiting the generality of the foregoing, TMC Confidential Information
shall include without limit all Assigned Know-How and all Product Documents and
Records. In connection with the business relationship between TMC and Nycomed
pursuant to the Former Distribution Agreement, and in connection with the
performance of the Transaction Agreements and Quality Agreements, TMC may have
gained access in the past, or may gain access in the future, to proprietary
information of Nycomed with respect to Nycomed employees which may be considered
confidential by Nycomed (“Nycomed Confidential Information”). “Confidential
Information” means either TMC Confidential Information or Nycomed Confidential
Information, as applicable.

 


11.2.        OBLIGATIONS TO KEEP CONFIDENTIAL AND NOT USE.


 

Each Party (the “Receiving Party”) shall: (a) disclose Confidential Information
of the other Party (the “Disclosing Party”) only to the agents and employees of
the Receiving Party, its Affiliates and its Distributors (as defined in the New
Distribution Agreement) who have a reasonable need to know such information in
order to perform their duties under the Transaction Agreements and Quality
Agreements and who are bound by obligations of confidentiality and restricted
use substantially similar to those set forth in this Section 11, and (b) shall
not use such Confidential Information except in connection with performing its
duties and exercising its rights under the Transaction Agreements and Quality
Agreements. Such obligations of confidentiality and non-use shall terminate [**]
years after the term of this Agreement. Nothing in this Agreement shall limit
the use or disclosure by a Party of its own proprietary or confidential
information.

 


11.3.        EXCEPTIONS. SUCH OBLIGATIONS OF CONFIDENTIALITY AND NON-USE
PURSUANT TO SECTION 11.2 SHALL NOT PERTAIN TO CONFIDENTIAL INFORMATION OF THE
DISCLOSING PARTY THAT:


 

(a)                                  Was known to the Receiving Party, as shown
by written evidence, at the time of receipt from the Disclosing Party,

 

(b)                                 Was available to the public at the time of
receipt from the Disclosing Party,

 

(c)                                  Subsequently becomes available to the
public without the Receiving Party breaching this Agreement,

 

36

--------------------------------------------------------------------------------


 

(d)                                 Is disclosed to the Receiving Party by a
third party who/which is under no confidentiality obligation to the Disclosing
Party,

 

(e)                                  Is independently developed by the Receiving
Party, or

 

(f)                                    Is disclosed pursuant to and only to the
extent of court order or as otherwise compelled by law after giving the
Disclosing Party notice and reasonable assistance in opposing or limiting such
disclosure; provided, however, that information disclosed pursuant to this
Section 11.3(f) shall remain Confidential Information for the purposes of this
Agreement.

 


11.4.        ADDITIONAL EXCEPTION.


 

Either Party may provide the other Party’s Confidential Information to actual or
potential investors, lenders or acquirors who have a need to know such
Confidential Information in order to assess the status of their investment in
such Party or to determine whether to invest in such Party, provided that (i)
the information is of a type customarily disclosed to investors, lenders or
acquirors and (ii) the investors, lenders or acquirors to whom the information
is disclosed are bound by obligations of confidentiality and non-use with
respect to such information at least as stringent as those set forth in this
Section 11.

 

12.          INDEMNIFICATION

 


12.1.        NYCOMED HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS TMC,
ALL AFFILIATES OF TMC AND ALL OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS THEREOF
FROM ALL DAMAGES ARISING OUT OF: (I) NYCOMED’S BREACH OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT; OR (II) ANY
NEGLIGENT OR OTHERWISE TORTIOUS ACT OR OMISSION BY NYCOMED IN CONNECTION WITH
THE PERFORMANCE OR OBSERVATION OF ANY COVENANT, AGREEMENT, OBLIGATION OR
PROVISION IN THIS AGREEMENT, ANY OTHER TRANSACTION AGREEMENT OR THE QUALITY
AGREEMENTS TO BE PERFORMED OR OBSERVED BY NYCOMED.


 


12.2.        TMC HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS NYCOMED,
AFFILIATES OF NYCOMED AND ALL OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS THEREOF
FROM ALL DAMAGES ARISING OUT OF (I) TMC’S BREACH OF ANY OF ITS REPRESENTATIONS,
WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT; OR (II) ANY NEGLIGENT OR
OTHERWISE TORTIOUS ACT OR OMISSION BY TMC IN CONNECTION WITH THE PERFORMANCE OR
OBSERVATION OF ANY COVENANT, AGREEMENT, OBLIGATION OR PROVISION IN THIS
AGREEMENT, ANY OTHER TRANSACTION AGREEMENT OR THE QUALITY AGREEMENTS TO BE
PERFORMED OR OBSERVED BY TMC.


 


12.3.        IN THE EVENT A CLAIM IS BASED PARTIALLY ON AN INDEMNIFIED CLAIM
DESCRIBED IN SECTIONS 12.1 AND/OR 12.2 AND PARTIALLY ON A NON-INDEMNIFIED CLAIM,
OR IS BASED PARTIALLY ON A CLAIM DESCRIBED IN SECTION 12.1 AND PARTIALLY ON A
CLAIM DESCRIBED IN SECTION 12.2, ANY PAYMENTS AND REASONABLE

 

37

--------------------------------------------------------------------------------


 

attorney fees incurred in connection with such claims are to be apportioned
between the Parties in accordance with the degree of cause attributable to each
Party.


 


12.4.        THE INDEMNIFIED PARTY UNDER THIS SECTION 12 HEREBY AGREES THAT (I)
IT WILL GIVE WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF EACH CLAIM FOR WHICH IT
SEEKS INDEMNIFICATION HEREUNDER AND THAT THE INDEMNIFYING PARTY SHALL HAVE SOLE
CONTROL AND AUTHORITY WITH RESPECT TO THE DEFENSE AND SETTLEMENT OF ANY SUCH
CLAIM; AND (II) THE INDEMNIFIED PARTY SHALL COOPERATE FULLY WITH THE
INDEMNIFYING PARTY, AT THE INDEMNIFYING PARTY’S SOLE COST AND EXPENSE, IN THE
DEFENSE OF ANY SUCH CLAIM. THE INDEMNIFYING PARTY WILL NOT CONSENT TO THE ENTRY
OF ANY JUDGMENT AND SHALL NOT ACCEPT ANY SETTLEMENT WITH RESPECT TO SUCH CLAIM
WHICH IMPOSES LIABILITY NOT COVERED BY THIS INDEMNIFICATION OR RESTRICTIONS ON
THE INDEMNIFIED PARTY WITHOUT THE INDEMNIFIED PARTY’S PRIOR WRITTEN CONSENT,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT AND OPTION TO PARTICIPATE IN THE DEFENSE OF, OR IN
ANY NEGOTIATIONS OR PROCEEDINGS TO SETTLE, ANY CLAIM FOR WHICH IT SEEKS
INDEMNIFICATION HEREUNDER, WITH SEPARATE COUNSEL AT ITS ELECTION AND COST. IF
THE INDEMNIFYING PARTY FAILS OR DECLINES TO ASSUME THE DEFENSE OF ANY CLAIM
WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE THEREOF, THE INDEMNIFIED PARTY MAY
ASSUME THE DEFENSE THEREOF FOR THE ACCOUNT AND AT THE RISK OF THE INDEMNIFYING
PARTY; PROVIDED; HOWEVER, THAT THE INDEMNIFIED PARTY WILL NOT CONSENT TO THE
ENTRY OF ANY JUDGMENT OR ACCEPT ANY SETTLEMENT WITH RESPECT TO SUCH CLAIM OR
CEASE TO DEFEND SUCH CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING
PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).


 

13.          TERM AND TERMINATION

 


13.1.        TERM. THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE
DATE AND SHALL EXPIRE ON THE TRANSITION DATE.


 


13.2.        TERMINATION FOR BREACH. IN THE EVENT OF A BREACH OF THIS AGREEMENT
BY EITHER PARTY AND SUCH PARTY’S FAILURE TO REMEDY SUCH BREACH WITHIN [**]
CALENDAR DAYS AFTER RECEIVING NOTICE THEREOF FROM THE NON-BREACHING PARTY WHICH
SPECIFIES THE CIRCUMSTANCES THAT CONSTITUTE THE BREACH, THEN THE NON-BREACHING
PARTY MAY TERMINATE THIS AGREEMENT WITH IMMEDIATE EFFECT UPON WRITTEN NOTICE TO
THE BREACHING PARTY; PROVIDED, HOWEVER, THAT SUCH [**] DAY PERIOD SHALL BE
REDUCED TO [**] CALENDAR DAYS WITH RESPECT TO ANY FAILURE BY A PARTY TO PAY
AMOUNTS DUE UNDER THIS AGREEMENT ON THE DATE WHEN SUCH AMOUNTS BECOME DUE.


 


13.3.        TERMINATION UPON BANKRUPTCY. THIS AGREEMENT MAY BE TERMINATED BY
EITHER PARTY WITH IMMEDIATE EFFECT UPON THE FILING OF A PETITION IN BANKRUPTCY,
INSOLVENCY OR REORGANIZATION AGAINST OR BY THE OTHER PARTY, OR SUCH OTHER PARTY
BECOMING SUBJECT TO A COMPOSITION FOR CREDITORS, WHETHER BY LAW OR AGREEMENT, OR
SUCH OTHER PARTY GOING INTO RECEIVERSHIP OR OTHERWISE BECOMING INSOLVENT, OR ANY
ANALOGOUS EVENT OCCURRING UNDER THE LAWS OF THE JURISDICTION IN WHICH A PARTY IS
INCORPORATED.


 


13.4.        EFFECT OF TERMINATION; SURVIVAL OF TERMS. THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT SHALL HAVE NO EFFECT ON ANY TRANSACTIONS COMPLETED
UNDER THIS AGREEMENT PRIOR TO

 

38

--------------------------------------------------------------------------------


 


SUCH TERMINATION OR EXPIRATION AND, FOR EXAMPLE, ANY AGREEMENT TERMINATED OR
AMENDED BY THIS AGREEMENT SHALL REMAIN SO AMENDED OR TERMINATED UPON THE
TERMINATION OR EXPIRATION OF THIS AGREEMENT. THE FOLLOWING SHALL SURVIVE THE
EXPIRATION OR SOONER TERMINATION OF THE TERM OF THIS AGREEMENT: (A) ANY PAYMENT
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT ACCRUING PRIOR TO THE DATE OF
EXPIRATION OR TERMINATION, INCLUDING ANY OBLIGATION WITH RESPECT TO THE PAYMENT
OR REIMBURSEMENT OF TAXES, AND (B) ANY OTHER PROVISION HEREIN EXPRESSLY
SURVIVING EXPIRATION OR TERMINATION OR NECESSARY TO INTERPRET THE RIGHTS AND
OBLIGATIONS OF THE PARTIES IN CONNECTION WITH THE EXPIRATION OR TERMINATION OF
THE TERM OF THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING, THE PARTIES AGREE
THAT SECTIONS 2.3, 3, 4.1.1, 4.1.2, 4.2, 5.2, 5.4.2, 5.5, 6.8.3, 6.8.4, 6.8.5,
6.9, 6.10, 7, 8.3 (UNTIL DECEMBER 31, 2008), 8.6, 8.7, 8.8, 9.1, 9.3, 9.4, 9.7,
9.8, 9.9, 10, 11, 12, 13.4, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 AND 25
SHALL SURVIVE THE TERMINATION AND EXPIRATION OF THIS AGREEMENT.


 

14.          COMPLIANCE WITH LAWS

 

Each of Nycomed and TMC covenants that all of its activities under or pursuant
to this Agreement shall comply with all applicable laws, rules and regulations.

 

15.          DISPUTE RESOLUTION

 

Prior to submission to arbitration, the Parties shall negotiate in good faith
within the PTC any disagreements or controversies arising out of or relating to
this Agreement. Should the PTC be unable to resolve an issue, the President of
TMC and the President of Nycomed Parent shall meet, either by telephone or in
person, to discuss and attempt resolution of the issue.

 

If the representative of the Parties cannot, within ten calendar days of their
initial discussion, reach a resolution through informal channels of the issue in
dispute, then such dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by binding arbitration conducted in the English language in
Cambridge, Massachusetts, U.S.A. under the commercial arbitration rules of the
United Nations Commission on International Trade Law. Each Party shall appoint
an arbitrator and the two arbitrators so appointed shall jointly appoint a third
arbitrator; provided, however, that if they cannot agree (or if one Party
refuses to appoint an arbitrator) within 30 calendar days after the initiation
of the arbitration, then this third arbitrator shall be appointed by the
Presiding Judge of the London Court of International Arbitration. Disputes about
arbitration procedure shall be resolved by the arbitrators or failing agreement,
by the Presiding Judge of the London Court of International Arbitration in
London, England. The arbitrators may proceed to an award notwithstanding the
failure of a Party to participate in the proceedings. Discovery shall be limited
to mutual exchange of documents relevant to the dispute, controversy or claim;
depositions shall not be permitted unless agreed to by both Parties. The
arbitrators shall be authorized to grant interim relief, including to prevent
the destruction of goods or documents involved in the dispute, protect trade
secrets and provide for security for a prospective monetary award. In no event
shall punitive or multiple damages be assessed against either Party. The

 

39

--------------------------------------------------------------------------------


 

prevailing Party shall be entitled to an award of reasonable attorney fees
incurred in connection with the arbitration in such amount as may be determined
by the arbitrators. The award of the arbitrators shall be the sole and exclusive
remedy of the Parties and shall be enforceable in any court of competent
jurisdiction, subject only to revocation on grounds of fraud or clear bias on
the part of the arbitrators. Notwithstanding anything contained in this Section
15 to the contrary, TMC shall have the right to institute judicial proceedings
against Nycomed or against or anyone acting by, through or under Nycomed, in
order to enforce TMC’s rights hereunder through specific performance, injunction
or similar equitable relief.

 

16.          RELATIONSHIP OF THE PARTIES

 

The relationship among the Parties is and shall be that of independent
contractors. This Agreement does not establish or create a partnership or joint
venture among the Parties, and neither Party shall hold itself out as an agent
or employee of the other Party. Neither Party shall have authority to make any
statements, representations, warranties or commitments of any kind, or to take
any action, which shall be binding on the other Party.

 

17.          NOTICES

 

Any notice or other communication required or desired to be given to any Party
under the Agreement shall be in writing and shall be directed to the attention
of the Chief Financial Officer if sent to TMC (with a copy to the General
Counsel of TMC at the address specified above or via facsimile at
1-973-401-9541) or to the attention of the President if sent to Nycomed (with a
copy to the General Counsel of Nycomed, at BYK-Gulden-Str 2 78467 Konstanz,
Germany or via facsimile at +49 (0) 7531-842982). Such notice or communication
shall be deemed given upon the earlier of (a) two Business Days after it is
delivered to Federal Express, Airborne, or any other similar express delivery
service for delivery to the receiving Party at the address provided for such
Party set forth at the beginning of this Agreement, (b) on the day sent if sent
via facsimile transmission sent to the facsimile number provided for the
receiving Party at the end of this Agreement, with a copy delivered on the same
day to Federal Express, Airborne, or any other similar express delivery service
for delivery to such Party at the address provided for such Party set forth at
the beginning of this Agreement, or (c) on the day actually received by the
receiving Party. Any Party may change its address, facsimile number or contact
person for notices and communications under this Agreement by giving the other
Party notice of such change.

 

18.          GOVERNING LAW

 

All questions concerning the validity or meaning of this Agreement or relating
to the rights and obligations of the Parties with respect to performance under
this Agreement shall be construed and resolved under, and any arbitration or
court action hereunder shall apply, the laws of the Commonwealth of
Massachusetts, excluding (i) its conflicts of law principles; and (ii) the
United Nations Convention on Contracts for the International Sale of Goods.

 

40

--------------------------------------------------------------------------------


 

19.          SEVERABILITY

 

The intention of the Parties is to comply fully with all laws and public
policies, and this Agreement shall be construed consistently with all laws and
public policies to the extent possible. If and to the extent that any
arbitration panel or any court of competent jurisdiction determines that it is
impossible to construe any provision of this Agreement consistently with any law
or public policy and consequently holds that provision to be invalid,
inoperative, unenforceable, or to render other, material, provisions of this
Agreement invalid, inoperative or unenforceable, such provision shall be set
aside, without, however, in any way affecting the validity of the other
provisions of this Agreement, which shall remain in full force and effect.

 

20.          FORCE MAJEURE

 

A Party shall be excused from performing its obligations under this Agreement
(other than payment obligations) if its performance is prevented by any cause
beyond its control, including but not limited to, Acts of God, fire, explosion,
weather, war, insurrection, riots, or government action. Performances shall be
excused only to the extent of and during the reasonable continuance of such
disability. All obligations of both Parties shall return to being in full force
and effect upon the termination of such cause.

 

21.          COMPLETE AGREEMENT; ORDER OF PRECEDENCE; MODIFICATIONS

 

This Agreement, the New Agreements and the Quality Agreements contain the entire
agreement between the Parties, and, except as expressly provided herein,
supersede all prior or contemporaneous discussion, negotiations,
representations, warranties, or agreements, relating to the subject matter of
this Agreement. In the event of any conflict between this Agreement and the New
Agreements or the Quality Agreements, the provisions of this Agreement will
control. No changes to this Agreement will be made or be binding on either Party
unless made in writing and signed by each Party.

 

22.          ASSIGNMENT

 

Subject to Section 2.3, Nycomed shall not assign, transfer or otherwise dispose
of this Agreement in whole or in part to any third party without the prior
written consent of TMC. TMC shall not assign, transfer or otherwise dispose of
this Agreement in whole or in part to any third party without the prior written
consent of Nycomed; provided, however, that such consent shall not be required
with respect to assignments, transfers or other dispositions by TMC of its
rights or obligations under this Agreement, in whole or in part, to (i) any
Affiliate or Affiliates of TMC; or (ii) an acquiror of all or substantially all
of the capital stock or assets of TMC related to the Product, through purchase,
merger, consolidation, or otherwise. Subject to the foregoing, this Agreement
shall inure to the benefit of the permitted successors and assigns of each
Party.

 

41

--------------------------------------------------------------------------------


 

23.          PUBLIC STATEMENTS.

 


23.1.        TMC MAY ISSUE AN INITIAL PRESS RELEASE WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS; PROVIDED THAT THOSE
PORTIONS OF SUCH PRESS RELEASE APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION AGREEMENTS SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT D.
THEREAFTER, NEITHER PARTY SHALL MAKE ANY OTHER PUBLICATION, NEWS RELEASE OR
OTHER PUBLIC ANNOUNCEMENT RELATING TO THE EXECUTION OF THIS AGREEMENT OR THE NEW
AGREEMENTS, OR TO THE PERFORMANCE OF THE PARTIES UNDER THIS AGREEMENT, ANY
TRANSACTION AGREEMENT OR THE QUALITY AGREEMENTS, WITHOUT OBTAINING THE OTHER
PARTY’S PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER, THAT (A) TMC MAY DISCLOSE ON
AN ONGOING BASIS THE RESULTS OF OPERATIONS IN THE TERRITORY WITH RESPECT TO THE
PRODUCT; AND (B) EITHER PARTY MAY PUBLICLY DISCLOSE ANY INFORMATION THAT HAS
BEEN PREVIOUSLY DISCLOSED IN TMC’S INITIAL PRESS RELEASE OR THAT HAS OTHERWISE
BEEN PREVIOUSLY APPROVED BY THE OTHER PARTY FOR DISCLOSURE PURSUANT TO THE
FOREGOING.


 


23.2.        NOTWITHSTANDING SECTION 23.1, IF EITHER PARTY IS REQUIRED (AS
REASONABLY DETERMINED BY ITS LEGAL COUNSEL) BY REGULATION, LAW OR LEGAL PROCESS,
INCLUDING WITHOUT LIMITATION BY THE RULES OR REGULATIONS OF THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR SIMILAR REGULATORY AGENCY IN A COUNTRY
OTHER THAN THE UNITED STATES OR OF ANY STOCK EXCHANGE OR NASDAQ, TO DISCLOSE THE
EXISTENCE OF THIS AGREEMENT OR ANY TRANSACTION AGREEMENT OR QUALITY AGREEMENT
AND/OR ANY INFORMATION RELATED TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
ANY TRANSACTION AGREEMENT OR THE QUALITY AGREEMENTS, SUCH PARTY SHALL PROVIDE
PRIOR WRITTEN NOTICE OF SUCH INTENDED DISCLOSURE TO THE OTHER PARTY, WHICH
NOTICE SHALL INCLUDE A COPY OF THE PROPOSED DISCLOSURE. UPON RECEIPT OF SUCH
NOTICE, THE OTHER PARTY SHALL HAVE A REASONABLE PERIOD TO REVIEW AND COMMENT ON
THE PROPOSED DISCLOSURE (NOT TO EXCEED FIVE BUSINESS DAYS), AND THE PARTY
REQUIRED TO DISCLOSE SHALL IN GOOD FAITH CONSIDER ANY CHANGES OR MODIFICATIONS
TO THE PROPOSED DISCLOSURE REQUESTED BY THE OTHER PARTY. IN THE EVENT THAT THE
LEGAL REQUIREMENTS COMPELLING SUCH DISCLOSURE WILL NOT REASONABLY ALLOW FOR A
REVIEW PERIOD OF FIVE BUSINESS DAYS, THE NOTICE PROVIDED BY THE PARTY REQUIRED
TO DISCLOSE SHALL, TO THE EXTENT PERMITTED BY LAW, SPECIFY A SHORTER PERIOD FOR
REVIEW (OF NOT LESS THAN ONE BUSINESS DAY) NECESSARY UNDER SUCH CIRCUMSTANCES.
THE PARTY LEGALLY REQUIRED TO DISCLOSE SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN CONFIDENTIAL TREATMENT (TO THE EXTENT AVAILABLE) OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION PROPOSED TO BE DISCLOSED, AND TO DISCLOSE ONLY SUCH
CONFIDENTIAL INFORMATION OF THE OTHER PARTY AS IS REQUIRED TO BE DISCLOSED IN
ORDER TO COMPLY.


 

24.          FURTHER ASSURANCES.

 


TMC AND NYCOMED WILL EACH, AT AND AFTER THE EFFECTIVE DATE, WITHOUT FURTHER
CONSIDERATION, DO, EXECUTE, ACKNOWLEDGE, DELIVER AND FILE, OR WILL CAUSE TO BE
DONE, EXECUTED, ACKNOWLEDGED, DELIVERED AND FILED, ALL SUCH FURTHER ACTS, DEEDS,
ASSIGNMENTS, TRANSFERS, CONVEYANCES, POWERS OF ATTORNEY AND ASSURANCES AS MAY BE
REASONABLY REQUIRED (A) FOR TRANSFERRING, CONVEYING AND ASSIGNING TO TMC OR
TMC’S DESIGNEE, OR TO THEIR RESPECTIVE SUCCESSORS OR ASSIGNS, THE ITEMS TO BE
TRANSFERRED PURSUANT TO SECTIONS 5 AND 6 HEREOF AND (B) TO OTHERWISE IMPLEMENT
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING,

 

42

--------------------------------------------------------------------------------


 

in the event that at any time after the termination or expiration of this
Agreement Nycomed discovers any Product Documents and Records or Know-How that
it was obligated to provide to TMC hereunder but did not, Nycomed shall promptly
provide the foregoing to TMC.


 

25.          MISCELLANEOUS

 


25.1.        WAIVER. NONE OF THE CONDITIONS OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO HAVE BEEN WAIVED BY ANY ACT OR KNOWLEDGE ON THE PART OF EITHER
PARTY, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY A DULY AUTHORIZED OFFICER OR
REPRESENTATIVE OF SUCH PARTY. FURTHER, THE WAIVER BY EITHER PARTY OF ANY RIGHT
HEREUNDER OR THE FAILURE TO ENFORCE AT ANY TIME ANY OF THE PROVISIONS OF THIS
AGREEMENT, OR ANY RIGHTS WITH RESPECT THERETO, SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY OTHER RIGHTS HEREUNDER OR ANY BREACH OR FAILURE OF PERFORMANCE OF
THE OTHER PARTY.


 


25.2.        COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


25.3.        HEADINGS. HEADINGS AND CAPTIONS ARE INCLUDED IN THIS AGREEMENT FOR
REFERENCE PURPOSES ONLY, AND SHALL NOT BE USED IN ORDER TO INTERPRET OR CONSTRUE
THIS AGREEMENT.


 

[Execution Page to Follow]

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed under
seal by their respective duly authorized representative as of the date set forth
above.

 

THE MEDICINES COMPANY

 

NYCOMED DANMARK ApS

 

 

 

 

 

 

 

By:

    /s/ Clive Meanwell

 

 

By:

      /s/ Ghita Astrop

 

Name:

 

Clive Meanwell

 

 

Name:

 

Ghita Astrop

 

Title:

  CEO

 

 

Title:

 

 

 

 

 

 

 

Facsimile:

  973-401-9541

 

 

Facsimile:

  Managing Director

 

 

 

 

 

 

 

 

 

By:

      /s/ Kerstin Valinder

 

 

 

Name:

 Kerstin Valinder

 

 

 

Title:

    EVP

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

Nycomed Parent joins in this Agreement as a
co-obligor with Nycomed as to all of
Nycomed’s obligations hereunder:

 

 

 

 

 

NYCOMED HOLDING ApS

 

 

 

 

 

 

 

 

By:

      /s/ Bent Korscher

 

 

 

Name:

  Bent Korscher

 

 

 

Title:

  VP Nycomed

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

By:

       /s/ Kerstin Valinder

 

 

 

Name:

 Kerstin Valinder

 

 

 

Title:

   EVP

 

 

 

 

 

 

 

Facsimile:

 

 

 

44

--------------------------------------------------------------------------------


Exhibit A

Form of Trademark Assignment

 

TRADEMARK ASSIGNMENT

 

WHEREAS, Nycomed Danmark ApS, a company duly organized and existing under the
laws of the Kingdom of Denmark (“Assignor”) and The Medicines Company, a
Delaware corporation (“Assignee”), are parties to that certain Termination and
Transition Agreement dated July 1, 2007 (the “Termination and Transition
Agreement”), the terms defined therein having the same meanings in this
Trademark Assignment; and

 

WHEREAS, pursuant to the terms of the Termination and Transition Agreement,
Assignee desires to acquire the Assigned Trademark Registrations (as listed on
Exhibit 1 hereto) and Assignor desires to transfer and cause the transfer of the
Assigned Trademark Registrations to Assignee;

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is acknowledged, and subject in all respects to the terms of the
Termination and Transition Agreement, the Assignor, on behalf of itself and its
Affiliates, assigns, transfers, and conveys to Assignee the entire right, title
and interest of Assignor and its Affiliates in the Assigned Trademark
Registrations, together with all registrations or applications for said
trademarks, together with the goodwill of the business symbolized by them, and
the rights to sue and recover for past infringement of said trademarks.

 

Assignor agrees that upon request it will, in a timely manner, execute or
arrange for execution of such further assignment documents as may be required,
if any, from Assignor or its Affiliates to permit Assignee to record the
assignment of the Assigned Trademark Registrations.

 

[Execution Page to Follow]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has caused this Trademark Assignment to be executed
under seal by its duly authorized representative as of the date set forth above.

 

NYCOMED DANMARK ApS

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

46

--------------------------------------------------------------------------------


 

Exhibit 1

 

Assigned Trademark Registrations

 

ANGIONAX

 

Country

 

Countr.comm.

 

Appl. no.

 

Priority date

 

Reg. no.

 

Renewal

 

Renw.comm:

 

Class

Armenia

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

Azerbaijan

 

 

 

20040229

 

24.10.2003

 

20050227

 

07.04.2005

 

 

 

05

Belarus

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

Bosnia-Herzegovina

 

 

 

BAZ 047692A

 

24.10.2003

 

 

 

 

 

 

 

05

Bulgaria

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

China

 

IR

 

 

 

24.10.2003

 

 

 

 

 

Abandoned

 

05

Croatia

 

IR

 

 

 

 

 

825946

 

24.10.2003

 

 

 

 

Denmark

 

 

 

VA 2004 01045

 

26.11.2003

 

VR 2004 01045

 

17.06.2014

 

 

 

05

Europ. Community

 

 

 

003444494

 

24.10.2003

 

003444494

 

24.10.2013

 

 

 

05

Georgia

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

Hong Kong

 

 

 

300199701

 

24.10.2003

 

300199701

 

15.04.2014

 

 

 

05

Iceland

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

International

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

Kazakhstan

 

 

 

26784

 

24.10.2003

 

 

 

 

 

 

 

05

Kyrgyzstan

 

 

 

20040162.3

 

24.10.2003

 

7326

 

09.04.2005

 

 

 

05

Liechtenstein

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

Macedonia

 

IR

 

 

 

 

 

825946

 

24.10.2003

 

 

 

05

Moldavia, the

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

Norway

 

IR

 

 

 

24.10.2004

 

 

 

 

 

Abandoned

 

05

Romania

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

Russia

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

Serbia

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

Switzerland

 

IR

 

 

 

24.10.2003

 

 

 

 

 

Abandoned

 

05

Tajikistan

 

 

 

04006625

 

24.10.2003

 

TJ 6341

 

07.04.2014

 

 

 

05

Turkey

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

Turkmenistan

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

Ukraine

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

USA

 

IR

 

 

 

24.10.2003

 

 

 

 

 

abandoned

 

05

Uzbekistan

 

 

 

MGU20040247

 

24.10.2003

 

mgu 13538

 

12.04.2014

 

 

 

05

 

47

--------------------------------------------------------------------------------


 

ANGIOX

 

Country

 

Countr.comm.

 

Appl. no.

 

Priority date

 

Reg. no.

 

Renewal

 

Renw.comm:

 

Class

Armenia

 

IR, Cyr

 

 

 

 

 

864005

 

28.06.2015

 

 

 

05

Armenia

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

Azerbaijan

 

Cyrillic

 

2005 0744

 

18.05.2005

 

 

 

 

 

 

 

05

Azerbaijan

 

 

 

20040230

 

24.10.2003

 

20050228

 

07.04.2014

 

 

 

05

Belarus

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

Belarus

 

IR Cyr

 

 

 

 

 

 

 

 

 

 

 

05

Bosnia-Herzegovina

 

 

 

BAZ 047691A

 

14.10.2004

 

 

 

 

 

 

 

05

Bulgaria

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

China

 

IR, refusal

 

200410198

 

24.10.2003

 

 

 

 

 

 

 

05

Croatia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

Denmark

 

 

 

VA 2004 01044

 

24.10.2003

 

VR 2004 01924

 

17.06.2014

 

 

 

05

Denmark

 

Cyrillic letters

 

VA200501576

 

15.04.2005

 

VR 2005 01741

 

18.05.2015

 

 

 

05

Europ. Community

 

 

 

003448347

 

24.10.2003

 

003448347

 

24.11.2013

 

 

 

05

Georgia

 

IR, Cyr

 

 

 

 

 

864005

 

28.06.2015

 

 

 

05

Georgia

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

Hong Kong

 

 

 

300192320

 

24.10.2004

 

300192320

 

06.04.2014

 

 

 

05

Iceland

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

International

 

IR, Cyr

 

 

 

 

 

864005

 

28.06.2015

 

 

 

05

International

 

IR

 

 

 

24.10.2003

 

825 735

 

30.03.2014

 

 

 

05

Kazakhstan

 

 

 

26785

 

24.10.2003

 

19320

 

08.04.2014

 

 

 

05

Kazakhstan

 

Cyr

 

31491

 

22.04.2005

 

22003

 

31.01.2015

 

 

 

05, 10

Kyrgyzstan

 

 

 

20040161.3

 

24.10.2003

 

7370

 

09.04.2014

 

 

 

05

Kyrgyzstan

 

IR, Cyr

 

 

 

 

 

864005

 

 

 

 

 

05

Liechtenstein

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

Macedonia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

Moldavia, the

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

Moldavia, the

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

Norway

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

Romania

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

Russia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

Russia

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

Serbia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

Switzerland

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

Tajikistan

 

 

 

04006624

 

24.10.2003

 

tj 6340

 

07.04.2014

 

 

 

05

Turkey

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

Turkmenistan

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

48

--------------------------------------------------------------------------------


 

Turkmenistan

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

Ukraine

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

Ukraine

 

IR

 

 

 

24.10.2003

 

 

 

 

 

 

 

05

USA

 

IR

 

 

 

24.10.2003

 

3,046,278

 

17.01.2016

 

 

 

05

Uzbekistan

 

 

 

MGU20040246

 

24.10.2003

 

MGU 13535

 

12.04.2014

 

 

 

05

Uzbekistan

 

Cyr

 

2005 0436

 

22.04.2005

 

 

 

14260 30.06.2016

 

 

 

05

 

49

--------------------------------------------------------------------------------


 

Exhibit B

Form of Bill of Sale

 

BILL OF SALE

From

NYCOMED DANMARK ApS

To

THE MEDICINES COMPANY

 

KNOW ALL MEN BY THESE PRESENTS, that NYCOMED DANMARK ApS, a company duly
organized and existing under the laws of the Kingdom of Denmark (“Assignor”),
for the consideration specified in the Termination and Transition Agreement,
dated July 1, 2007 (the “Termination Agreement”), by and between Assignor and
The Medicines Company, a Delaware corporation (“Assignee”), and for other good
and valuable consideration, the receipt of which is hereby acknowledged, has
this day, effective as of the Effective Date, and subject to the terms and
conditions set forth herein and in the Termination Agreement, on behalf of
itself and its Affiliates, sold, conveyed, transferred and assigned, and by
these presents does hereby sell, convey, transfer and assign to Assignee all
right (contractual and otherwise), title and interest of Assignor and its
Affiliates in, to and under the Assigned Intellectual Property (excluding the
Assigned Trademark Registrations) free and clear of any liens, encumbrances,
license, security interest or other rights of third parties of any kind.

 

THIS BILL OF SALE, and all questions concerning the validity or meaning of this
Bill of Sale or relating to the rights and obligations of the parties with
respect to performance under this Bill of Sale, shall be construed and resolved
under, and any arbitration or court action hereunder shall apply, the laws of
the Commonwealth of Massachusetts, excluding (i) its conflicts of law
principles; and (ii) the United Nations Convention on Contracts for the
International Sale of Goods.

 

This Bill of Sale is an instrument of transfer contemplated by, and is executed
pursuant to, the Termination Agreement. Nothing in this Bill of Sale shall be
deemed to supersede, amend or modify any of the terms, conditions or provisions
of the Termination Agreement or any rights or obligations of the parties under
the Termination Agreement and, to the extent of any conflict between the
Termination Agreement and this Bill of Sale, the terms and provisions of the
Termination Agreement shall prevail. Capitalized terms used herein without
definition shall have the meanings attributed to them in the Termination
Agreement.

 

[Execution Page to Follow]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has caused this Bill of Sale to be executed under
seal by its duly authorized representative as of the date set forth above.

 

NYCOMED DANMARK ApS

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED:

 

THE MEDICINES COMPANY

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

51

--------------------------------------------------------------------------------


 

Exhibit C

Form of Bill of Sale

 

BILL OF SALE

From

NYCOMED DANMARK ApS

To

THE MEDICINES COMPANY

 

KNOW ALL MEN BY THESE PRESENTS, that NYCOMED DANMARK ApS, a company duly
organized and existing under the laws of the Kingdom of Denmark (“Assignor”),
for the consideration specified in the Termination and Transition Agreement,
dated July 1, 2007 (the “Termination Agreement”), by and between Assignor and
[The Medicines Company], a Delaware corporation (“Assignee”), [If TMC requests
assignment to a designee, the assignee entity may change.] and for other good
and valuable consideration, the receipt of which is hereby acknowledged, has,
effective as of [Insert termination of date of New Distribution Agreement],
20      , and subject to the terms and conditions set forth herein and in the
Termination Agreement, sold, conveyed, transferred and assigned, and by these
presents does hereby sell, convey, transfer and assign to Assignee all of
Assignor’s right (contractual and otherwise), title and interest in, to and
under the Vials of Remaining Inventory free and clear of any liens,
encumbrances, license, security interest or other rights of third parties of any
kind.

 

THIS BILL OF SALE, and all questions concerning the validity or meaning of this
Bill of Sale or relating to the rights and obligations of the parties with
respect to performance under this Bill of Sale, shall be construed and resolved
under, and any arbitration or court action hereunder shall apply, the laws of
the Commonwealth of Massachusetts, excluding (i) its conflicts of law
principles; and (ii) the United Nations Convention on Contracts for the
International Sale of Goods.

 

This Bill of Sale is an instrument of transfer contemplated by, and is executed
pursuant to, the Termination Agreement. Nothing in this Bill of Sale shall be
deemed to supersede, amend or modify any of the terms, conditions or provisions
of the Termination Agreement or any rights or obligations of the parties under
the Termination Agreement and, to the extent of any conflict between the
Termination Agreement and this Bill of Sale, the terms and provisions of the
Termination Agreement shall prevail. Capitalized terms used herein without
definition shall have the meanings attributed to them in the Termination
Agreement.

 

[Execution Page to Follow]

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has caused this Bill of Sale to be executed under
seal by its duly authorized representative as of the date set forth above.

 

NYCOMED DANMARK ApS

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED:

 

THE MEDICINES COMPANY

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

53

--------------------------------------------------------------------------------


 

Exhibit D

TMC Initial Press Release

 

Contact:

Michael Mitchell

 

Executive Director, Corporate Affairs

 

The Medicines Company

 

973-656-1616

 

investor.relations@themedco.com

 

FOR IMMEDIATE RELEASE:

 

THE MEDICINES COMPANY REACQUIRES ANGIOX® (BIVALIRUDIN) RIGHTS
IN EUROPE FROM NYCOMED

 

Company Announces Global Expansion Starting in Europe and
Provides Second Quarter and Full-Year Revenue Guidance

 

PARSIPPANY, NJ, July 2, 2007 (BUSINESS WIRE) – The Medicines Company (NASDAQ:
MDCO) announced today that it has reacquired all development, commercial and
distribution rights for its product Angiox® (bivalirudin) in Europe from
Nycomed. Angiox is an anticoagulant used in patients undergoing percutaneous
coronary interventions (PCI), commonly referred to as angioplasty. The product
is approved in 26 European markets.

 

The Medicines Company currently sells Angiomax® (bivalirudin) in the United
States, which comprises approximately one-third of the worldwide PCI market with
approximately one million procedures annually. This transaction gives The
Medicines Company a direct presence in European markets where more than one
million PCI procedures are performed annually, with an estimated annual growth
rate above 10 percent. Another one million PCI patient procedures are performed
annually in the rest of the world.

 

“This is our first step directly into international markets. By selling Angiox
ourselves in Europe, where the product’s patent extends through mid-2015, we can
anticipate product growth well into the next decade,” said Clive Meanwell,
Chairman and CEO of The Medicines Company. “Establishing operations in Europe
also sets up the channel for commercialization of our pipeline of acute care
product candidates, including Cleviprex™ (clevidipine) and cangrelor. We
appreciate the contributions made by Nycomed to the establishment of Angiox in
Europe, and we look forward to our collaboration during the transition period.”

 

Under terms of the agreement, The Medicines Company will pay Nycomed:

 

•                  $20 million today,

•                  $5 million upon European health regulators approving an
expanded Angiox product label to include findings of the ACUITY trial, and

•                  $20 million in 2008.

 

The Medicines Company will assume control of marketing for Angiox and will
recognize additional revenue from sales starting July 1. At the same time, the
Company will begin to incur operating expenses, including reimbursement of
commercial services provided by Nycomed during a transition period. Sales
operations will transition to The Medicines Company by the end of 2007, and
product distribution will transition during 2008.

 

54

--------------------------------------------------------------------------------


 

“We believe the value proposition for Angiox is universal,” said John Kelley,
President and COO of The Medicines Company. “Based on results from global
clinical studies such as REPLACE-2 and ACUITY, PCI patients throughout the
world, including Europe, benefit with improved outcomes and lower costs when
heparin is replaced by Angiomax/Angiox. We expect to leverage these advantages
using our team’s broad and deep experience in global product commercialization.”

 

Last month, the European Society of Cardiology (ESC) published new guidelines on
the treatment of acute coronary syndromes (ACS) recommending use of Angiox to
replace heparins (unfractionated or low-molecular weight) and platelet GP
IIb/IIIa inhibitors in ACS patients undergoing PCI. This builds on earlier ESC
guidelines recommending use of Angiox to replace heparins in patients undergoing
PCI. An application for marketing authorization is currently under review with
European regulatory authorities to expand the approved uses of Angiox to include
the emergency use of Angiox in ACS patients undergoing PCI.

 

“Angiox is a strong product that has enabled Nycomed to create a significant
position within the European hospital specialist sector,” said Kerstin Valinder,
Executive Vice President, Business Development, Nycomed. “We reviewed our
product portfolio following the acquisition of ALTANA Pharma and have agreed
with The Medicines Company that the timing was appropriate for this transition.
Nycomed remains committed to a strategy of strengthening its product pipeline
through both in-house research and in-licensing partnerships.”

 

Financial Impact of Transaction

 

Nycomed will not order additional product during the second half of 2007 under
the terms of the agreement. Therefore full-year international revenue guidance
for Angiomax/Angiox is lowered from $10 million to $5 to $7 million. Also in
2007, The Medicines Company expects to incur approximately $10 to $12 million in
commercial and distribution services paid to Nycomed.

 

The Medicines Company expects full-year international sales of Angiomax/Angiox
in 2008 to be in the range of $15 to $20 million and to have a dilutive impact
on after-tax net income of $0.15 to $0.20 per share before amortization of
transaction costs.

 

The Company expects after-tax net income before amortization of transaction
costs to be accretive in 2009. The Company expects to incur costs relating to
the amortization of the transaction in 2007, 2008, and 2009 that will impact
after-tax net income, but is not yet able to estimate the timing or amount of
such costs.

 

By 2011, the Company expects full-year international sales of Angiox to be in
the range of $90 to $110 million.

 

Revenue Guidance

 

Based upon available hospital discharge data, The Medicines Company estimates a
six-percent decline in PCI procedure volume in the United States for 2007
compared to 2006. As a result, the Company is revising its full-year U.S.
Angiomax sales guidance to $250 to $260 million from a previously reported $266
to $276 million. Including international revenues noted above, the revised
full-year Angiomax sales guidance is $255 to $267 million, compared to a
previously reported $276 to $286 million. For the quarter ended June 30, 2007,
the Company expects total net revenue to be in the range of $56 to $58 million.

 

The Medicines Company plans to announce second quarter 2007 financial results
later in July. At that time the Company will provide an update on expected 2007
full-year expenses and net income based upon completion of analysis of
transaction and transition costs from the Nycomed transaction.

 

55

--------------------------------------------------------------------------------


 

Conference Call

 

There will be a conference call with management of The Medicines Company today
at 9:00 A.M. Eastern Time to discuss the agreement with Nycomed, European
expansion plans, financial guidance and outlook. The conference call will be
available via phone and webcast. The webcast can be accessed at The Medicines
Company website at www.themedicinescompany.com.

 

The dial in information is listed below:

 

U.S. Dial In:

800-289-0572

International Dial In:

913-981-5543

 

Replay is available from noon Eastern Time following the conference call through
July 23, 2007. To hear a replay of the call, dial 888-203-1112 (U.S.) and
719-457-0820 (international). The passcode for both dial in numbers is 1262410.

 

About Angiomax/Angiox

 

Angiomax/Angiox is a direct thrombin inhibitor with a naturally reversible
mechanism of action. In clinical trials, Angiomax has demonstrated efficacy plus
reductions in bleeding complications compared to heparin as the foundation
anticoagulant in the contemporary catheterization lab setting. These reductions
in bleeding complications remain evident even in high-risk patients.

 

In the United States, Angiomax is indicated for use as an anticoagulant in
patients with unstable angina undergoing percutaneous transluminal coronary
angioplasty (PTCA) and with provisional GPIIb/IIIa inhibition in patients
undergoing PCI. Angiomax is also indicated in patients with, or at risk of,
HIT/HITTS undergoing PCI. Angiomax is intended for use with aspirin. The most
common adverse events for Angiomax in clinical trials comparing Angiomax and
heparin were back pain, pain, nausea, headache, and hypotension. The incidence
of these adverse events was comparable in both the Angiomax and heparin groups
in these trials. An unexplained fall in blood pressure or hematocrit, or any
unexplained symptom, should lead to serious consideration of a hemorrhagic event
and cessation of Angiomax administration. Angiomax is contraindicated in
patients with active major bleeding or hypersensitivity to Angiomax or its
components. Please see full prescribing information available at
http://www.angiomax.com.

 

MDCO-G

 

About The Medicines Company
The Medicines Company meets the demands of the world’s most advanced medical
practitioners by developing products that improve acute hospital care. The
Company markets Angiomax® (bivalirudin) in the U.S. and other countries for use
in patients undergoing coronary angioplasty, a procedure to clear restricted
blood flow in arteries around the heart. The Medicines Company creates value
using its range of clinical and commercial skills to develop products acquired
from leading life science innovators. The Company’s website is
http://www.themedicinescompany.com.

 

Statements contained in this press release about The Medicines Company and
Angiomax®/Angiox® that are not purely historical, and all other statements that
are not purely historical, may be deemed to be forward-looking statements for
purposes of the safe harbor provisions under The Private Securities Litigation
Reform Act of 1995. Without limiting the foregoing, the words “believes,”
“anticipates,” “expects,” “estimates,” “projects” and similar expressions are
intended to identify forward-looking statements, and all guidance to future
revenues, expenses and income are forward-looking statements. These
forward-looking statements involve known and unknown risks and uncertainties
that may cause the Company’s actual results, levels of activity, performance or
achievements to be materially different from those expressed or implied by the
forward-looking statements. For example, the revenue results for the quarter
ended June 30, 2006 are preliminary and subject to change. Important factors
that may cause or contribute to such differences include the extent of the
commercial success of Angiomax; the Company’s success in taking over the
commercial functions previously performed by Nycomed in Europe and Nycomed’s
success in its performance of sales and distribution functions during the
transition period described above; the impact of FAS 123R on the Company’s
financial results; whether clinical trial results of the Company’s product
candidates will warrant submission of applications for regulatory approval on a
timely basis or at all; whether the Company’s product candidates will receive
approvals from regulatory agencies on a timely basis or at all; whether
physicians will accept clinical trial results; the impact of government
regulation on the Company’s business; the potential impact of health care

 

56

--------------------------------------------------------------------------------


 

reform on the Company’s business; and the effects of exchange rate fluctuations
and other international economic, political and other risks. Such factors and
others are set forth in the risk factors detailed from time to time in the
Company’s periodic reports and registration statements filed with the Securities
and Exchange Commission including, without limitation, the risk factors detailed
in the Company’s Quarterly Report on Form 10-Q filed on May 9, 2007, which are
incorporated herein by reference. The Company specifically disclaims any
obligation to update these forward-looking statements in the future. These
forward-looking statements should not be relied upon as representing the
Company’s estimates or views as of any date subsequent to the date of this press
release.

 

# # #

 

57

--------------------------------------------------------------------------------


 

Schedule 2.2

Nycomed Wiring Instructions

 

The wiring instructions for Nordea Bank

Strandgade 3

0900 Cph

 

Account:

[**]

IBAN:

[**]

Swift-code:

[**]

 

58

--------------------------------------------------------------------------------


 

Schedule 3.1.4(a)

Litigation and Claims

 

Proceedings related to [**] with [**] regarding [**].

 

59

--------------------------------------------------------------------------------


 

Schedule 3.1.4(b)

Nycomed Knowledge of Third Party Claim

 

None.

 

60

--------------------------------------------------------------------------------


 

Schedule 3.1.6

Ongoing Clinical Trials

 

Local Nycomed-sponsored studies

 

Study

 

Agreement

 

Country

 

Status

 

Involvement/Financial Obligation/Supply 
Obligation

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Investigator-initiated studies

 

Study

 

Agreement

 

Country

 

Status

 

Involvement

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

61

--------------------------------------------------------------------------------


 

Investigator-initiated studies

 

Study

 

Study

 

Study

 

Study

 

Study

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

62

--------------------------------------------------------------------------------


 

Schedule 3.1.7

Product-Specific Contracts

 

To be completed after the Effective Date.

 

63

--------------------------------------------------------------------------------


 

Schedule 3.1.9

 

Product-Specific Approvals and Regulatory Filings

 

Territory

 

MA status

 

Launch date

Switzerland

 

[**]

 

[**]

Ukraine

 

[**]

 

[**]

Kazakhstan

 

[**]

 

 

Russia

 

[**]

 

 

 

64

--------------------------------------------------------------------------------


 

Schedule 3.1.11

Existing Inventory (as of June 15, 2007)

 

# naked bulk vials (LINZ): [**] vials

 

# packed+labeled = finished packed goods in countries:  approximately [**]
vials.

 

65

--------------------------------------------------------------------------------


 

Schedule 3.1.14

Assigned Trademark Registrations

 

In each case, registration holder or applicant is Nycomed Danmark ApS.

 

ANGIONAX

 

Country

 

Countr.comm.

 

Appl. no.

 

Priority date

 

Reg. no.

 

Renewal

 

Renw.comm:

 

Class

 

Armenia

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

Azerbaijan

 

 

 

20040229

 

24.10.2003

 

20050227

 

07.04.2005

 

 

 

05

 

Belarus

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

Bosnia-Herzegovina

 

 

 

BAZ 047692A

 

24.10.2003

 

 

 

 

 

 

 

05

 

Bulgaria

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

China

 

IR

 

 

 

24.10.2003

 

 

 

 

 

Abandoned

 

05

 

Croatia

 

IR

 

 

 

 

 

825946

 

24.10.2003

 

 

 

 

 

Denmark

 

 

 

VA 2004 01045

 

26.11.2003

 

VR 2004 01045

 

17.06.2014

 

 

 

05

 

Europ. Community

 

 

 

003444494

 

24.10.2003

 

003444494

 

24.10.2013

 

 

 

05

 

Georgia

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

Hong Kong

 

 

 

300199701

 

24.10.2003

 

300199701

 

15.04.2014

 

 

 

05

 

Iceland

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

International

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

Kazakhstan

 

 

 

26784

 

24.10.2003

 

05

 

 

 

 

 

 

 

Kyrgyzstan

 

 

 

20040162.3

 

24.10.2003

 

7326

 

09.04.2005

 

 

 

05

 

Liechtenstein

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

 

Macedonia

 

IR

 

 

 

 

 

825946

 

24.10.2003

 

 

 

05

 

Moldavia, the

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

 

Norway

 

IR

 

 

 

24.10.2004

 

 

 

 

 

Abandoned

 

05

 

Romania

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

 

Russia

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

 

Serbia

 

IR

 

 

 

24.10.2003

 

825946

 

24.10.2003

 

 

 

05

 

 

66

--------------------------------------------------------------------------------


 

Switzerland

 

IR

 

 

 

24.10.2003

 

 

 

 

 

Abandoned

 

05

 

Tajikistan

 

 

 

04006625

 

24.10.2003

 

TJ 6341

 

07.04.2014

 

 

 

05

 

Turkey

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

Turkmenistan

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

Ukraine

 

IR

 

 

 

24.10.2003

 

825946

 

30.03.2014

 

 

 

05

 

USA

 

IR

 

 

 

24.10.2003

 

 

 

 

 

abandoned

 

05

 

Uzbekistan

 

 

 

MGU20040247

 

24.10.2003

 

mgu 13538

 

12.04.2014

 

 

 

05

 

 

67

--------------------------------------------------------------------------------


 

ANGIOX

 

Country

 

Countr.comm.

 

Appl. no.

 

Priority date

 

Reg. no.

 

Renewal

 

Renw.comm:

 

Class

 

Armenia

 

IR, Cyr

 

 

 

 

 

864005

 

28.06.2015

 

 

 

05

 

Armenia

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

Azerbaijan

 

Cyrillic

 

2005 0744

 

18.05.2005

 

 

 

 

 

 

 

05

 

Azerbaijan

 

 

 

20040230

 

24.10.2003

 

20050228

 

07.04.2014

 

 

 

05

 

Belarus

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

Belarus

 

IR Cyr

 

 

 

 

 

 

 

 

 

 

 

05

 

Bosnia-Herzegovina

 

 

 

BAZ 047691A

 

14.10.2004

 

 

 

 

 

 

 

05

 

Bulgaria

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

China

 

IR, refusal

 

200410198

 

24.10.2003

 

 

 

 

 

 

 

05

 

Croatia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

 

Denmark

 

 

 

VA 2004 01044

 

24.10.2003

 

VR 2004 01924

 

17.06.2014

 

 

 

05

 

Denmark

 

Cyrillic letters

 

VA200501576

 

15.04.2005

 

VR 2005 01741

 

18.05.2015

 

 

 

05

 

Europ. Community

 

 

 

003448347

 

24.10.2003

 

003448347

 

24.11.2013

 

 

 

05

 

Georgia

 

IR, Cyr

 

 

 

 

 

864005

 

28.06.2015

 

 

 

05

 

Georgia

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

Hong Kong

 

 

 

300192320

 

24.10.2004

 

300192320

 

06.04.2014

 

 

 

05

 

Iceland

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

International

 

IR, Cyr

 

 

 

 

 

864005

 

28.06.2015

 

 

 

05

 

International

 

IR

 

 

 

24.10.2003

 

825 735

 

30.03.2014

 

 

 

05

 

Kazakhstan

 

 

 

26785

 

24.10.2003

 

19320

 

08.04.2014

 

 

 

05

 

Kazakhstan

 

Cyr

 

31491

 

22.04.2005

 

22003

 

31.01.2015

 

 

 

05, 10

 

Kyrgyzstan

 

 

 

20040161.3

 

24.10.2003

 

7370

 

09.04.2014

 

 

 

05

 

Kyrgyzstan

 

IR, Cyr

 

 

 

 

 

864005

 

 

 

 

 

05

 

Liechtenstein

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

 

Macedonia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

 

Moldavia, the

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

 

Moldavia, the

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

 

Norway

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

 

Romania

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

 

68

--------------------------------------------------------------------------------


 

Russia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

 

Russia

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

 

Serbia

 

IR

 

 

 

24.10.2003

 

825735

 

24.10.2003

 

 

 

05

 

Switzerland

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

Tajikistan

 

 

 

04006624

 

24.10.2003

 

tj 6340

 

07.04.2014

 

 

 

05

 

Turkey

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

Turkmenistan

 

IR

 

 

 

24.10.2003

 

825735

 

30.03.2014

 

 

 

05

 

Turkmenistan

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

 

Ukraine

 

IR, Cyr

 

 

 

 

 

 

 

 

 

 

 

05

 

Ukraine

 

IR

 

 

 

24.10.2003

 

 

 

 

 

 

 

05

 

USA

 

IR

 

 

 

24.10.2003

 

3,046,278

 

17.01.2016

 

 

 

05

 

Uzbekistan

 

 

 

MGU20040246

 

24.10.2003

 

MGU 13535

 

12.04.2014

 

 

 

05

 

Uzbekistan

 

Cyr

 

2005 0436

 

22.04.2005

 

14260

 

30.06.2016

 

 

 

05

 

 

69

--------------------------------------------------------------------------------


 

Schedule 3.1.15

Assigned Domain Names

 

angiox.ch, registration held by Nycomed Danmark ApS

angiox.com, registration held by Nycomed A/S

angiox.eu, registration held by Nycomed A/S

 

70

--------------------------------------------------------------------------------


 

Schedule 3.2.4

TMC Knowledge of Third Party Claims

 

Written claims to Nycomed from [**] regarding [**].

 

No written claims received from [**], but TMC has raised concerns with Nycomed
re: same.

 

71

--------------------------------------------------------------------------------


 

Schedule 6.1

Transition Mangers and PTC Members

 

For TMC:

 

[**]

 

For Nycomed:

 

[**]

 

72

--------------------------------------------------------------------------------


 

Schedule 6.3.1

Clinical Trial Data to be Provided

 

1.             All documents, files and databases with respect to the [**]
clinical trial [**], which was a new European registry of [**] consecutive
patients [**] bivalirudin. Patients were included between [**] and [**] and as
of the Effective Date the trial is complete. Prior to providing the foregoing
data to TMC, Nycomed shall remove all individually identifiable patient
information to the extent required to comply with applicable law.

 

2.             All documents, files and databases, including audit data, with
respect to the ACUITY Trial. As of the Effective Date, the ACUITY Trial is
complete.

 

73

--------------------------------------------------------------------------------


 

Schedule 6.4

Approvals and Regulatory Filings to be Transferred

 

See Schedule 3.1.9 (Product-Specific Approvals and Regulatory Filings)

 

74

--------------------------------------------------------------------------------


 

Schedule 6.8

Assigned Contracts

 

ADONIS Agreement (as defined in the body of this Agreement)

 

ISAR-3 Agreements (as defined in the New Distribution Agreement)

 

ISAR-4 Agreement (as defined in the New Distribution Agreement)

 

For further information with respect to each of the foregoing, see Schedule
3.1.6 (Ongoing Clinical Trials).

 

75

--------------------------------------------------------------------------------


 

Schedule 8.4.1

Out-of-Pocket Costs

 

All costs below are in Euros

 

Angiox

 

Regulatory Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Switzerland

 

Per variation fee

 

 

 

 

 

 

 

[**] EUR

 

 

 

ACS indication filing printing in Switzerland (assuming 3 set)

 

 

 

 

 

 

 

[**] EUR

 

 

 

 

 

 

 

 

 

 

 

 

 

Translation

 

Per language (22)

 

 

 

 

 

 

 

[**] EUR

 

 

 

 

 

 

 

 

 

 

 

 

 

Susanne Pilegaard Nielsen

 

Support to registration EUR equal to one month

 

[**]

 

FTE

 

FTE rate of [**]

 

[**] EUR

 

 

 

 

 

 

 

 

 

 

 

 

 

Russia & Kazachstan

 

Support from Susanne Pilegaard Nielsen

 

[**]

 

FTE

 

FTE rate of [**]

 

[**]EUR

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

[**]EUR

 

 

 

 

 

 

 

 

 

 

 

 

 

Pharmacovigilance Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADRS

 

 

 

pr item

 

Variable

 

 

 

[**] EUR

 

Periodic Safety updates

 

review and Approval

 

 

 

once

 

 

 

[**] EUR

 

QP function

 

Pr month we suggest eur [**]

 

 

 

variable

 

 

 

 

 

 

 

If PV inspection then EUR [**] on top

 

 

 

once

 

 

 

 

 

Travel and other out of pocket

 

To be paid by TMC as per Nycomed’s travel guideline

 

 

 

Variable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Based pr incident

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark / Domaine name Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

Angiox NL and DE

 

DKK

 

 

 

[**]

 

[**] EUR

 

 

76

--------------------------------------------------------------------------------


 

 

 

Angiomax names

 

DKK

 

 

 

[**]

 

[**] EUR

 

 

 

Angiomax mag

 

DKK

 

 

 

[**]

 

[**] EUR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

[**]EUR

 

 

77

--------------------------------------------------------------------------------


 

Schedule 9.4

Assigned Employees

 

Nycomed Employee
and Location
(including Country)

 

Services to be Provided
by Nycomed Employee
and, if applicable,
Function

 

Employee Percentage

 

Germany

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Italy

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

France

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

UK

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Eire

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Switzerland

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Finland

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Sweden

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Norway

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Denmark

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

78

--------------------------------------------------------------------------------


 

Nycomed Employee
and Location
(including Country)

 

Services to be Provided
by Nycomed Employee
and, if applicable,
Function

 

Employee Percentage

 

Austria

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Netherlands

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Belgium

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Hungary

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Ukraine

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

Baltics

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

International

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

79

--------------------------------------------------------------------------------